                Case 6:19-bk-15290-WJ                      Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                    Desc
                                                           Main Document     Page 1 of 55
                                                                                                           '
                                                                                                            y               y
                                                                                                                            .!
                                                                                                                             1k)
                                                                                                                               1
                                                                                                                               k
                                                                                                                               --
                                                                                                                                .
                                                                                                                                -
                                                                                                                                .j
                                                                                                                                 1
                                                                                                                                 :
                                                                                                                                 -:
                                                                                                                                  -:
                                                                                                                                   -
                                                                                                                                   '
                                                                                                                                   ,
                                                                                                                                   .13
                                                                                                                                     k
                          :   . :   # #*    #     - *

    '
    j                                                                                      j                         DW 10 2f1 j ,
    'Uni
    I  tedStatesBankruptcyCoudforthe:                                                      j
    1
    t
    !
      centralDi
              strictofcali
    ! Casenumber(l
                 fknown):
                         fornia toxaIep
                                                                   Ch eryou arefi
                                                                                jjnguj
                                                                                           1
                                                                                           j
                                                                                           '
                                                                                     nder: j
                                                                                                               I%t
                                                                                                                 /v
                                                                                                                  N
                                                                                                                  UR/.,s NKy
                                                                                                                    ,   .
                                                                                                                           xvnwpe
                                                                                                                              cgu;
                                                                                                                                 ,yq
                                                                                                                                 .
                                                                                                                                   jrx
                                                                                                                                   caa

    1                                                                chapter7              I
                                                                                           l
    l
    1
                                                                   Q Chapter11
                                                                   Q chapter12
                                                                                           l
                                                                                           j
    l                                                              Q chapt
                                                                         er13              l                                    Q checki
                                                                                                                                       fthisi
                                                                                                                                            san
                                                                                                                                     amendedfiling


        O fficialForm 101
        V oluntary Petilion fo r Individua ls Filing for B a nkruptcy                                                                                 12/17
        The bankruptcyforms useyouand Debtor1to referto adebtorfiling alone,A married couplemayfllea bankruptcycasetogether- alled a
        jointcastu andinjointcases,theseformsuseyoutoaskforinformationfrom bothdebtors.Forexample,ifaform asks,..DOyouownacar,''
        theanswerwould bey'
                          esifeltherdebtorowns acar.W heninform atlon lsneeded aboutthespouses separately,the form usesDebtor1and
        De:tor2todistinguishbetweenthem.Injointcases,oneofthespousesmustreporti
                                                                              nformationasDebtor1andtheotherasDebtor2.The
        same peo onm ustbeDebtor1in alIoftheforms.
        Beas complete andaccurateas possible.lftwo marri
                                                       ed peoplear*filingtogether,bothareequallyresponsible forsupplylng correct
        information.Ifmorespace isneeded,attachaseparate sheettothisform.On thetopofanyadditionalpages,writeyournameand case number
        (ifknown).Answereveryquestion.
'

        ' .         Id*ntify Yourself
    l                                       boutDebtor1:                                            AboutDebtor2(spouseonlyinaJointcase):                     l
    l                                      A                                                                                                                  j
    #1. Yourfullname
    i                                                      .                                           a.
    '
    .
    ,
    ;
              Writethenamethatisonyour F
              government-issuedpicture                          '
                                                                                                       rw $
              id                            irstname                                                 Firstname
                enti
                   fi
                    cation(forexample,
              yourdriver'sIicenseor
              passport
                     ).                     I n                                                      Middl
                                                                                                         ename
              Bringyourpi dure                                               .                              .
                                                                                                            -               -
    f         i
              dentifi
                    cation toyourmeeti
                                     ng    Lastname                                                  Lastname
    I         wi
               ththetrustee.
    1
    t                                      sufi
                                              x(sr.' Jr.,II,111)                                     Suff
                                                                                                        ix(Sr.,Jr.,I1
                                                                                                                    ,111
                                                                                                                       )
    1
    .                                                                                                                                                     #
                                                                                                                                                          h/*4
    ë                                           ..
    g                                                r
                                                     3
    p2.AI
    !  haIotused
         ve hernainmesyIo
                    the au
                         st8               sr .
                                              >ame
                                                t/             '                                     Firstname
    1 years
    ;
    î Includeyourmarri
                     ed or                  '        ï                                               Middlename
    i         maiden names.                               '
    1                                      Lastname                                                  Lastname

                                           Firstname                                                 Firstname

                                           Middlename                                                Middlename

                                           Lastname                                                  Lastname



    !                                                                                                                                                         :
    '


    l
        z.your
          OnlySoci
              theIal
                  ast4digtitysof xxx -xx- '
                    Securl
                                                                             t4                      xxx -xx-                                                 '
    i         num berorfederal             oR                                                        OR
    ;
    i lndivi
      ldent  dual
            if    Ta
                  onxpay
              icati     er
                     number                9 XX - XX -                                               9 xx - xx -
    ;
    ë (j-rjN)
        OfficialForm 101                                 VoluntaryPetition forlndi
                                                                                 vidual
                                                                                      s Filing forBankruptcy                                 page 1
              Case 6:19-bk-15290-WJ                         Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                               Desc
                                                            Main Document     Page 2 of 55


    Debtor1                                                                                      Case number(zknown)
                 FirstName   MiddeName               LastName

'


1                                        AboutDebtor1:                                               AboutDe tor2(SpouseOnlyi
                                                                                                                            naJol
                                                                                                                                ntCaae):
1
$                                                                                                                                                         )
1
l                                                                                                                                                         ;
14' Anybu
    and   sinoyer
        Empl  essnames                        lhavenotusedanybusinessnamesorEINs         .            u lhavenotusedanybusinessnamesorEINs.               g
                                                                                                                                                          j
l
!
)        Identification Num beO                                                                                                                           l
j (EIN)you have used in
i the Iast8years                         Busi
                                            nessname                                                  Businessname                                        j
l                                                                                                                                                         #
) Incl
     udetrade namesand                                                                                                                                    )
'
         doingbtls/nessasnames                                                                                                                            1
                                         Businessname                                                 Businessname                                        j
                                                                                                                                                          j
                                                                                                                                                          I
1
l                                        EI
                                          N                                                           EI
                                                                                                       N                                                  ;
'                                                                                                                                                         :
1                                                                                                                                                         j
                                                                                                                                                          l
j                                        EI
                                          N                                                           EIN
j
.
                                                                                                                                                          l
                                                                                                                                                          l
1                                                                                                                                                         F
j5 WhereyouIive
l    .                                                                                                IfDebtor2li
                                                                                                                vesatadi
                                                                                                                       fferentaddress:                    l
'

j                                               k.                   '        '.'            h
l
,                                           l
                                         Number            street
                                                                     t
                                                                     .                                Number      street
1
I



1
l                                        c'
                                              j,                              state
                                                                                      go
                                                                                      zlp coue        city                            state   zlp code
j
l                                                           ;       g
                                                                    . '=ve'
j                                        'xa         - .
                                                                    (,   .-
                                                                          a
I                                        county                                                       county
l
1
'
@
                                         I
                                         fyourmai  l
                                                   ingaddressisdifferentfromtheone
                                         above filli
                                                   tin here.Notethatthe courtwilsend
                                                                                                      I
                                                                                                      fDebtor2'smailingaddressisdifferentfrom
                                                                                                      yours,fillItin here.Notethatthecourtwillsend
                                                ,
j                                        anynoticestoyouatthismailingaddress.                         anynoticestothismailingaddress.
I
l
j
1
                                           îA
                                            .
                                         Number            Street                                     Number      Stfeet
I
i
I                                                                                                     p.o.Box
l
l
                                         City                                 State   ZIPCode         City                            State   ZIPCode 1
                                                                                                                                                          ;
                                                                                                                                                          l
;                                                                                                                                                         l
!                                        chec one:                                                    checkone:                                           !
re. w hy you are choosing                                                                                                                                 ,
l
I
  b
  thai'
      nkfr
         f'
          u
          fp
           tr
            td
             ccy
               ttofilefor                     overthe
                                              IhaveIi
                                                     last18cdasytsrib
                                                    ved inthisdi
                                                                     eforefi
                                                                           lingthis
                                                                    ctlonoerthan i
                                                                                   petition,
                                                                                  n any
                                                                                                      Qoverthe
                                                                                                       IhaveIi
                                                                                                               I
                                                                                                               ast180dasytsrib
                                                                                                             ved inthisdi
                                                                                                                             efoong
                                                                                                                             dI
                                                                                                                                 reefi
                                                                                                                                     ling
                                                                                                                                     rtl
                                                                                                                                          thispetition,
                                                                                                                                        naninany
l                                             otherdistrid.               -                              otherdistrict.
i
l                                        D Ihaveanotherreason.Expl
                                                                 ai
                                                                  n.                                  D lhaveanotherreason.Explai
                                                                                                                                n.
                                           (See28U.S.C.j1408. )                                          (See28U.S.C.j1408.)



1                                                                                                                                                         j
,                                                                                                                                                         l

     Offici
          alForm 101                                 Voluntary PetitionforIndividualsFilingforBankruptcy                                Page2
        Case 6:19-bk-15290-WJ                       Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                Desc
                                                    Main Document     Page 3 of 55

                 -                                       j
                                                                                            Casenumberlzhpownl
            FirstName   MiddeName             EaetName


'.        TeI1the CourtAboutYourBankruptcy Case

7. The chapterofthe                 Checko e.(Forabriefdescriptionofeach,seeNoticeRequiredby11U.S.C.J342(b)forIndivi
                                                                                                                   dualsFili
                                                                                                                           ng
   Bankruptcy Code you              forB ruptcy(Form 2010)).Also,gotnthetopofpage1andchecktheappropriatebnx.
   are choosing to file               Chapter7
   under




8. How youwillpaythefee Q IwillpaytheentirefeewhenIfile mypetition.Pleasecheckwiththe clerk'
                                                                                           sof
                                                                                             fi
                                                                                              ce inyour
                                       Iocalcourtformore detai ls abouthow you m ay pay.Typicall
                                                                                               y,ifyou are paying the fee
                                       yourself,you may pay with cash,cashier's check,ormoney order.Ifyourattorney is
                                       submitting yourpaymenton yourbehal   f,yourattorney maypaywi  th a credi
                                                                                                              tcard orcheck
                                       with a pre-pri
                                                    nted address.

                                    Q Ineed topaythefeein installmenK.Ifyouchoosethisopti    on,signandattachthe
                                      Ap lcati
                                             onforIndividualstoPay TheFiling Feein Installments(Offi
                                                                                                   cialForm 103A).
                                       Irequestthatmyfeebewaived (Youmayrequestthi   soptiononlyifyouarefilingforChapter7.
                                       ByIaw,ajudge may,butisnotrequired to,waiveyourfee,and maydoso onlyifyourincomeis
                                          I
                                          ess than 150% ofthe officialpovertyIine thatapplies to yourfam i
                                                                                                         ly size and you are unable to
                                          paythefeeininstallments).Ifyouchoosethisoption,youmustfillouttheApplicationtoHavethe
                                          Chapter7FilingFee Ga/ved(OfficialForm 103B)andfIeitwithyourpetition.

                                      '
9. Have you filed for               r No
   bankruptcy within the
   Iast8 years?                     Y1
                                     .Yes.Distdd                                    When                    Casenumber
                                                                                            MM / DD IYYYY
                                               Distdd                               W hen                   Case number
                                                                                            MM / DD /YYYY
                                               Distrid                              w hen                   Case number
                                                                                            MM / DD /YYYY


10.Are any bankruptcy                 JNo
     casespendingorbeinj DlYes.Debtor                                                                       Relationshi
                                                                                                                      ptoyou
     filedbyasqousewhols
     notfiling thls case with                  Distdd                               w hen                   case number,ifknown
     you,orby a business                                                                    MM IDD fvvyY
     partner,orby an
     affiliate?
                                               Debtor                                                       Relationshiptoyou
                                               Distrid                              When                    Case number,ifknown
                                                                                            MM /DD 1YYYY


11.Do you rentyour                  U7
                                     '
                                      s GotcIine12.
   residence?                              es Hasy rIandlordobtai
                                                                nedanevi
                                                                       cticnjudgmentagainstycu?
                                                    No.Goto Iine 12.
                                               '-
                                                    Yes.FilloutInitialStatementAboutanEvi
                                                                                        ctionJudgmentAgainstYou(Form 101A)andfil
                                                                                                                               eitas
                                               V..-ipartofthisbankruptcypetition.


 OfficialFonn 101                              VoluntaryPetition forlndlvlduals Filing forBankruptcy                              page3
               Case 6:19-bk-15290-WJ                        Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                          Desc
                                                            Main Document     Page 4 of 55


Debtor1                                                         k                          Casenumberfifknownt                      -
                 FirqtName    MidœeName              La&tName


'.              ReportA boutAny Businesses You @w n as a > I* Proprietor

12.Are you a sole proprietor                ?No. Goto Part4.
     ofanne
     busiyss?
           full-orpart-time               N'YesName andIocation ofbusiness
                                                .

     A sole proprietorship isa
     busi
        nessyouoqerateasan                          Name ofbusiness,ifany
     individual,andlsnota
     separate Iegalenti tysuchas
     a corporati on,padnership,or
      LLC.                                          Number      Street
      Ifyouhave more than one
     sole proprietorship,usea
      separatesheetandattachi  t
      tothispetition.                                City                                          State         ZlP Coöe

                                                    Checktheappropr/afe boxtodescribe yourbusi
                                                                                             ness:
                                                    Q   HeaIthCareBusiness(asdefinedin11U.S.C.j101(27A))
                                                    Q   SingleAssetRealEstate(asdefi nedin11U.S.C.j1Q1(51B))
                                                    Q   stockbroker(asdefinedin11U.S.C.j101(53A))
                                                    Q   Ccmmodi  tyBroker(asdefinedin11U.S.C.5101(6))
                                                    Q   Noneoftheabove

J3.Are you filing under                   I
                                          fyouarefiling underChapter11,thecofgrlmustknow whetheryouare asmallbusinessdebtorsothatit
   Chapter11 ofthe                        can setappm pr/afedeadli
                                                                 nes.Ifyou i
                                                                           ndi
                                                                             catethatyouare azmallbusinessdebtor,you mustattachyour
                                          mostrecentbalancesheet,statementofoperatinns,cash-flow statement,and federalincometaxreturnori
                                                                                                                                       f
   Bankruptcy Code and                    any() esedocumentsdonntexist,followtheprocedurein11U.S.C.91116(1)(B).
   are you a sm allbuslness
   debtoe                                    No. Iam notfiling underChapter11.
         Foradefinition ofsmall
         businessdebtor,see               Q No. 1am fi
                                                     lingunderChapter11,butIam NOTasmallbusinessdebtoraccordingtothedesni
                                                                                                                        tionin
         11U.S.C.j101(51D).                         the BankruptcyCode.
                                          Q Yes.lam fi
                                                     lingunderchapter11andIam asmallbusinessdebtnraccordingtnthedefini
                                                                                                                     tioninthe
                                                    Bankruptcycode.

 '
     .     .    ReportifYou own orHave                  y Hazardous propl/ y orAny Propeay Tha' Needs Im m ediate A'Aention

14.Do you own orhave any                     Nc
         propertythatposes oris Q
         alleged to pose a threat            Yes. w hatisthehazard?
         ofimm inentand
         identifiable hazard to
         public health orsafety?
         Ordo you own any
         propertythatneeds                           I
                                                     fim mediate attenti
                                                                       oni
                                                                         sneeded, whyisitneeded?
         im medi ate attention?
     8orexample,doyouown
     perishable goods,orIivestock
     thatmustbe fed,orabui  lding
     thatneedsurgentrepairs?
                                                     W here istheproperty?
                                                                             Number   Street




                                                                             city                                    State   ZIP Code

 OfficialForm 101                                    VoluntaryPeti
                                                                 tionforlndividuals FilingforBankruptcy                            page4
          Case 6:19-bk-15290-WJ                      Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                  Desc
                                                     Main Document     Page 5 of 55


Debtor1                              .                                                      Casenumbef(/fknown)
              FirstName     MidœeName            LastName


'.          Explain YourEl orts to Receive a Briefing A bou' CredilCounseling

1s. Tellthe courtw hether                AboutDebtor1:                                           AboutDebtor2(SpouseOnlyInaJointCase):
     you have received a
     briefing aboutcredit                You   stcheckone:                                        You mustcheckone:
     counseling.                           Ireceived a briefingfrom anapprovedcredit              Q Ireceivedabriefingfrom anapprovedcredit
                                           counselingagencyw i   thinthe180 days beforeI             counselingagencywithinthe 180 days beforeI
     The law requiresthatyou               filed thi
                                                   s bankruptcy petition,andIreceiveda               filedthisbankruptcyjeti tion,andIreceiveda
     receive abriefingaboutcredit          cedi ficate ofcompletlon.                                 certiflcateofcom pletlon.
     counseling befcreycufilefor                                                                     Attachacopyofthecertifi
                                                                                                                           cate andthepayment
     bankruptcy.Youmust                    Attachacopycfthecedi   scateandthepayment
                                           plan,ifany,thatyoudevel  opedwiththeagency.               plan,ifany,thatycudevelopedwiththe agency.
     truthfull
             ycheckone ofthe
     fnllowingchoi ces.Ifyou             Q Ireceivedabriefingfrom anapprovedcredi
                                                                                t                 D Ireceivedabriefingfrom anapprovedcredit
     cannotdoso,you are not                counseling agencyw ithinthe180 days before I              counselingagencywithin the180 daysbeforeI
     eligibletofil
                 e.
                                           f
                                           iledthi sbankruptcyqetition,butIdonothavea                flledthisbankruptcyqetition,butIdonothavea
                                                                                                     certificateofcompletlon.
                                           certiflcate ofcompletlon.
     Ifyoufileanyway,thecnurt              Within14daysafteryoufilethisbankruptcypetition,           W ithin 14daysafteryou5Iethis bankruptcy petition,
     candismissyourcase,you                y0uMUST filea copyofthe cedificateand payment             youMUST fi  leacopyofthe certifi
                                                                                                                                    cateand payment
     willIosewhateverfilingfee             plan,ifany.                                               plan,ifany.
     youpaid,andyourcreditors
     can begincollectionactivities       Q IcertifythatIaskedforcreditcounseling                  Q IcertlfythatIaskedforcreditcounseling
     again.                                services from an approved agency,butwas                   services from an approved agency,butwas
                                           unabletoobtainthoseservices duringthe7                    unableto obtalnthoseservices duringthe 7
                                           daysafterIm ade my request,andexigent                     days afterImade my request,and exigent
                                           clrcumstancesmerita 30-day temporarywaiver                circumstances meri    ta30-daytem porarywaiver
                                           ofthe requirem ent.                                       ofthe requirem ent.
                                           Tn askfnra30-daytemporarywai     verofthe                 Toaskfora 30-daytem porarywaiverofthe
                                           requirement,attachaseparate sheetexpl    ai
                                                                                     ning            requi rement,attachaseparate sheetexplaining
                                           whateff  ortsyoumadetonbtainthe bri  efing,why            whateffortsyoumadetn obtainthe briefi   ng,why
                                           youwereunableto obtainitbefore youfiledfor                youwere unableto obtain i   tbeforeyoufiledfor
                                           bankruptcy,andwhatexigentcircumstances                    bankruptcy,andwhatexigentcircumstances
                                           requiredyoutofilethiscase.                                requiredyoutofilethiscase.
                                           Yourcasemay bedismissed ifthecourtis                      Yourcasemaybedismissed ifthecoud is
                                           dissatisfiedwithyourreasonsfornotreceiving a              dissatisfiedwithyourreasonsfornotreceiving a
                                           briefing beforeyoufiledforbankruptcy.                     briefing beforeyoufiledforbankruptcy.
                                           Ifthecourtissatisfiedwithyourreasons,youmust              Ifthe courtissatisfiedwithyourreasons,youmust
                                           stillreceive abriesng within30daysafteryou5Ie.            stillreceive abriesngwithin30daysafteryoufile.
                                           Youm ust5le acedificatefrom theapproved                   Youm ustfile acedificatefrom theapproved
                                           agency,alongwi    thacopyofthepaymentpl    anyou          agency,alongwi    th acopyofthe paymentplanyou
                                           developed,ifany.lfyoudonotdoso,yourcase                   developed,ifany.Ifyoudo notdoso,yourGase
                                           maybe dismissed.                                          maybe dism issed.
                                           Anyextension ofthe 30-daydeadl   ine i
                                                                                sgranted             Anyextension ofthe30-daydeadlineisgranted
                                           onlyforcauseand i   sIimitedto amaximum of15              onlyf0rcauseand i    sIimitedto amaximum of15
                                           days.                                                     days.
                                         Q lam notrequiredtoreceiveabri
                                                                      efingabout                  Q Iam notrequiredtoreceiveabriefingabout
                                           creditcounseling becauseof:                               creditcounsellng because of:
                                           Q Incapacity. lhaveamentali
                                                                     llnessoramental                 D Incapacity. Ihaveamentalillnessoramental
                                                            deficiencythatm akesme                                   deficiencythatmakesm e
                                                            incapableofrealizing ormaking                            i
                                                                                                                     ncapableofrealizing ormaki  ng
                                                            rationaldecisions aboutfinances.                         rationaldecisions aboutfinances.
                                           Q Di
                                              sabili
                                                   ty. Myphysi
                                                             caldisabili
                                                                       tycausesme                    D Disability. Myphysi
                                                                                                                         caldi
                                                                                                                             sabili
                                                                                                                                  tycausesme
                                                            to beunable toparticipateina                             to be unabletopartici
                                                                                                                                         pateina
                                                            briefi
                                                                 nginpeoon,byphone,or                                briefing inperson,byphone,or
                                                            throughtheinternet,evenafterI                            throughthe intemet,evenafterI
                                                            reasonablytriedtodoso.                                   reasnnablytri edtodo so.
                                           Q Activeduty.Iam currentl
                                                                   ynnactivemili
                                                                               tary                  Q Activeduty.Iam currentl
                                                                                                                             yonactivemil
                                                                                                                                        itary
                                                            dutyina militarycombatzone.                               dutyina militarycombatzone.
                                           Ifyoubeli eveyouare notrequiredtn receivea                Ifyoubel  ieveyou are notrequiredto receive a
                                           briefing aboutcreditcounsel
                                                                     ingjynu must5Iea                briefing aboutcreditcounseling,youmustfilea
                                           mntionforwaiverofcreditcounselingwiththe court.           motionforwaiverofcreditcounselingwiththe court.



 OffidalForm 101                                Voluntary Peti
                                                             tionforIndividuals FilingforBankruptcy                                 Page5
                        Case 6:19-bk-15290-WJ                                                                               Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                                                                                                                                                         Desc
                                                                                                                            Main Document     Page 6 of 55


                                                                                                                                                                                                                                          Casenumber(i/known)
                                     FirstName                        MiddeName                                    LaltName



     '.           .            AnswerThese Questions forReporting Purposes

                                                                                             16a.Areyourdebts primarilyconsumerdebts?Consumerdebtsaredefinedi           n11U.S.C.9101(8)
  16.W hatkind ofdebts do                                                                        as'incurre byanindivi
                                                                                                                     dualprimaril
                                                                                                                                yforapersonal,family,orhousehold purpose.''
            you have?                                                                            Q
                                                                                                             N oto Iine 16b.
                                                                                                            ' es.GotoIine17.
                                                                                             16b.Are yourdebts prim arily business debl ? Businessdebtsare debtsthatyouincufred toobtai
                                                                                                                                                                                      n
                                                                                                 moneyfora busi
                                                                                                              nessorinvestmentorthroughtheoperati
                                                                                                                                                cn ofthe businessori
                                                                                                                                                                   nvestment.
                                                                                                         Q No.GotoIine16c.
                                                                                                         Q Yes.Gotoline17.
                                                                                             16c.Statethetype cfdebtsyou0we thatare notconsumerdebtsorbusi
                                                                                                                                                         nessdebts.


   17.Are you filing under
      Chapter77                  Q N0. Iam n0tfi lingunderChapter7.GotoIine18.
      Do you estim ate thatafter    eS.Iam filingunderChapter7.Doy0uestimate thatafteranyexem ptpropedyisexcludedand
                                       adm ini IVe expensesarepaidthatfundswillbeavailabletodistributeto unsecured creditors?
      any exem ptpropedy is
      excluded and                        N0
            admini
                 strativeexpenses                                                                                  Q
            are paid thatfunds willbe                                                                                  Yes
            available fordistribution
            to unsecured creditors?
   18.How manycreditorsdo                                                                      1..
                                                                                                 49                                                                                     Q 1,000-5,000                                                                                                  Q 25,001-50,
                                                                                                                                                                                                                                                                                                                  000
      you estimatethatyou                                                                    Q 50-99                                                                                    Q s,co1-10,0cc                                                                                                 U 50,oo1-1oc,ooo
      OWe?                                                                                   Q 100-199                                                                                  Q 10,001-25,000                                                                                                Q Morethan100,000
                                                                                             Q 20
   19.How much doyou                                                                           $0-$50,000                                                                               Q         $1,
                                                                                                                                                                                                    000,001-$10mill
                                                                                                                                                                                                                  ion                                                                                  Q        $500,000,001-$1bilion
      estimateyourassets to                                                                  u $s0,co1-$1oo,
                                                                                                           o(m                                                                          D         $1c,x0,oo1-$scmilli
                                                                                                                                                                                                                    on                                                                                 Q        $1,000,000,001410billion
      beworth?                                                                               Q $10c,oc1-$s0c,(m0                                                                        Q         $sc,0co,
                                                                                                                                                                                                         o01-$1oomi llicn                                                                              Q        $10,000,000,001450billicn
                                                                                             Q $5o 1-$1mi    llion                                                                      Q         $100,000,0014500mill  ion                                                                            Q        Morethan$50bi  lli
                                                                                                                                                                                                                                                                                                                                 on
   2:.How much doyou                                                                           $0-$50,000                                                                               Q         $1,000,001410million                                                                                 Q        $500,000,001-$1bilion
      estimateyourIiabiliti
                          es                                                                 Q $sc,o01-$1x ,ooo                                                                         Q         $1o,ooo,oo1-$somilli
                                                                                                                                                                                                                     on                                                                                Q        $1,000,000,001-$10bill
                                                                                                                                                                                                                                                                                                                                     ion
      to be?                                                                                 Q sloo,col-ssco,tmo                                                                        D         $sc,xo, oo1-$1x milion                                                                               Q        $10,000,000,001-$50bi lli
                                                                                                                                                                                                                                                                                                                                        on
                                                                                             D $500,001-$1milion                                                                        Q         $100,000,001-$500million                                                                             Q        Morethan$50bi  lli
                                                                                                                                                                                                                                                                                                                                 on
     '.
                               sign Below
                                                                                             Ihaveexaminedthispetition,andIdeclareunderpenaltyofpeturythattheinformati
                                                                                                                                                                     onprovidedi
                                                                                                                                                                               strueand
    Foryou                                                                                   correct.
                                                                                             IfIhave chosentofile underChapter7,Iam awarethatImay proceed,ifeligible,underChapter7,11,12,or13
                                                                                             oftitle11,United StatesCode.Iunderstandthereli
                                                                                                                                          efavail
                                                                                                                                                abl
                                                                                                                                                  e undereachchapter,and1choosetoproceed
                                                                                             underChapter7.
                                                                                             Ifnoattorneyrepresentsm eand Ididnotpayoragreetopaysomeonewhoisnotanattorneytohelpme5llout
                                                                                             thi
                                                                                               sdocument,Ihaveobtainedandreadthenoticerequiredby11U.S.
                                                                                                                                                     C.j342(b).
                                                                                             Irequestreliefinaccordancewiththechapteroftitle 11,UnitedStatesCode,specisedinthispetition.
                                                                                             lunderstandmaki ng afalsestatement,concealing propert
                                                                                                                                                 y,orobtainingm oneynrpropedybyfraudinconnedi
                                                                                                                                                                                            on
                                                                                             with abankruptcycasecanresul  tinfinesupt      , 0,ori  m pfisonmentforupto20years,orboth.
                                                                                              18U.S.C.jj152,13 1,1519,and3571.
                                                                                                                                                   XM
                                                                                                                                                     #

                                                                                                      signaturecfDebtor1                                                                                                                                       Signature ofDebtor2

                                                                                                      Executedôn                                        Z                 ?                                                                                    Executedon
                                                                                                                                     M              l DD /YYYY                                                                                                                                       MM I DD /YYYY
        pzvzgr>=Y A
1St</Jlqz         .àld@;âF!7ù.%$%r7847î18kItSIJtlllbQlg
                                                      tjl
                                                        y#ql
                                                           ijkij
                                                               ijk
                                                                 Ngxù;
                                                                     k4Stt
                                                                         'ë'
                                                                           ëkiëh%:VD:tL;:ë
                                                                                         1fùîycIùâyCShCki'
                                                                                                         IVC:'IM       lïtûlkp?
                                                                                                                              dskkjl:fùdbfpïlïûljjC
                                                                                                                                                  $$
                                                                                                                                                   ko!L''
                                                                                                                                                        :4:.
                                                                                                                                                           hN4ù(
                                                                                                                                                               Sy>4)kMlji
                                                                                                                                                                        :jl
                                                                                                                                                                          jipàjj
                                                                                                                                                                               i??hgéçz??dR/%9jùê9/;1
                                                                                                                                                                                                    l1!1
                                                                                                                                                                                                       h111i1
                                                                                                                                                                                                            7dVx;
                                                                                                                                                                                                                4hLùli,
                                                                                                                                                                                                                      s1
                                                                                                                                                                                                                       F)y:lghllf
                                                                                                                                                                                                                                -av
                                                                                                                                                                                                                                  t::âE::ë'ùâzld10#4'JCkjslqth7K';$R?.rqë'ëf
                                                                                                                                                                                                                                                                           2qys1h
                                                                                                                                                                                                                                                                                7tfyig8k7z?zaszô
                                                                                                                                                                                                                                                                                               û.
                                                                                                                                                                                                                                                                                                zï77.
                                                                                                                                                                                                                                                                                                    > :47*1C2w
                                                                                                                                                                                                                                                                                                             !/:lhj;
                                                                                                                                                                                                                                                                                                                   #jT.
                                                                                                                                                                                                                                                                                                                      ';kt'X:>:ë:4:7::474t1:::ë:6.j411k$ù2/1%t
                                                                                                                                                                                                                                                                                                                                                             LX)k6yf)9'p.%!Z>   Aàrl'
                                                                                                                                                                                                                                                                                                                                                                                    ù)çpe
                                                                                                                                                                                                                                                                                                                                                                                        ievo tt'
                                                                                                                                                                                                                                                                                                                                                                                               tlDkJ

       OfficialForm 101                                                                                            VoluntaryPetltion forlnd/viduals Filing forBankruptcy                                                                                                                                                                                        Page6
                  Case 6:19-bk-15290-WJ                                              Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                                                                Desc
                                                                                     Main Document     Page 7 of 55


  Debtor1                            '              '                                                                                              Case number(i/kpowp)
                           FirstName                MiddeName                 LastName

TrMddMNfèzFxM/gFgh
                 -QyxA
                     -&
                      xNtl%x6fl:ïë
                                 Jëj
                                   pl:slG=AG O -e         xdgllilblvpr Y        jreh>Ncpfj
                                                                                         Y    er>
                                                                                              w            > > XT> 'b
                                                                                                                    kX:r1=K
                                                                                                                          -1O >>                S/Y9
                                                                                                                                                   ;TIE:
                                                                                                                                                       L:> *%%>          >!
                                                                                                                                                                          6<< 7>         :>ùX'-UGOL'M> >> D> 1
                                                                                                                                                                                                             !P?kR
                                                                                                                                                                                                                 t:E1'
                                                                                                                                                                                                                     ;XM -1>                        t%fX>

                             1,the attomeyforthe debtoqs)namedinthi spetition,declarethatIhave informedthedebtoqs)abx teligibility
   FOryourattorney,ifyou are to proceedunderchapter7, 11,12,or13oftitle 11,UnitedStatesCode,and haveexplained the relief
   represented by one        availableundereachchapterforwhichthepersoniseligible. Ialsocerti fythatIhavedeli veredtothedebtoqs)
                             thenoticerequiredby11U.s.c.j342*)and,i     nacaseinwhi   ch9707(b)(4)(D)applies,certifythatIhaveno
   Ifyou are notrepresented  knowledgeaft eraninquirythatthe i
                                                             nformationintheschedulesfiledwiththe petition i
                                                                                                           sincorred.
   by an attorney,you do not             '
   needtofilethispage.                                             x '                                                                                         Date
                                                                     signatureofAqorneyforDebtor                                                                                    MM        /        DD /YYYY


                                                                                  A
                                                                     Printed name

                                                                     Firm name

                                                                     Number Street



                                                                     City                                                                                      State                ZlP Code



                                                                     Contad phone                                                                              Emailaddress



                                                                     Barnumber                                                                                 State




  '.
   .. .   W bq,s-<r..ai... .lllpd
                                kv
                                 pà;# .= . --.s'!
                                 .              :l'..
                                                    '
                                                    tl.
                                                      F.
                                                       'l
                                                        )1
                                                         .Ip.!
                                                             &ïï    a::z.v- 5;-p ...'....G
                                                                                         ...
                                                                                           a, ao . ..;j?,h
                                                                                                         ;,.ih..mh.klr)/
                                                                                                                       .;.u.... j8':u.;
                                                                                                                                      .7ky,-k.-
                                                                                                                                              .*. ..s-... . 9
                                                                                                                                                            :$
                                                                                                                                                             h'
                                                                                                                                                              kà). -,. '?.
                                                                                                                                                                         àk-ï&.......'   ?
                                                                                                                                                                                         :rh.y
                                                                                                                                                                                             ',
                                                                                                                                                                                              S4#
                                                                                                                                                                                                a*
                                                                                                                                                                                                 sr..hkxrx
                                                                                                                                                                                                         sà. .;ç:
                                                                                                                                                                                                                .û
                                                                                                                                                                                                                 .à/:k'1ki!1!u
                                                                                                                                                                                                                             .'ï
                                                                                                                                                                                                                               &.
                                                                                                                                                                                                                                t.
                                                                                                                                                                                                                                 çS
                                                                                                                                                                                                                                  kï..
                                                                                                                                                                                                                                     b'lr./
                                                                                                                                                                                                                                          $.ï:
                                                                                                                                                                                                                                             $9a
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               5',
                                                                                                                                                                                                                                                 àA'n
                                                                                                                                                                                                                                                    '' , vtnt?.
                                                                                                                                                                                                                                                              V.uht.
                                                                                                                                                                                                                                                                   sb'p
                                                                                                                                                                                                                                                                      .i?,




      OfficialForm 101                                                        Voluntary PetitlonforIndividualsFilingforBankruptcy                                                                                              Page7
              Case 6:19-bk-15290-WJ                                          Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                                        Desc
                                                                             Main Document     Page 8 of 55

                                                                            a           /'N
Debtor1                                         .                                   V                                                    Case numbertffknown)
                     FirstName            MiddeName                   LastName




 Foryou ifyou arefiling this                                The Iaw allows you,as an individual,to representyourselfin bankruptcy court,butyou
 bankruptcy withoutan                                       should understand thatm any people find itextrem ely difficultto represent
 attorney                                                   themselves successfully.Because bankruptcy has long-term financialand Iegal
                                                            consequences,you are strongly urged to hire a qualified attorney.
 I
 fyou are represented by                                    To be successful,youmustcorrectlyfi le and handleyourbankruptcy case.The rules arevery
 an attorney,you do not                                     technical,and a mi
                                                                             stake orinaction mayaffectyourri ghts.Forexample,yourcase may be
 need to 5le this page.
                                                            dismissed becauseyou did notfile a required document,pay afee ontime,attend a meeting or
                                                            hearing,orcooperate withthe coud,case trustee,U.S.trustee,bankruptcy admi ni
                                                                                                                                       strator,oraudit
                                                             firm ifyourcase i
                                                                             s selededforaudit.Ifthathappens,you coul d Iose yourri
                                                                                                                                  ghttofil
                                                                                                                                         e another
                                                             case,oryoumay Iose protedions,i ncluding the benestofthe automaticstay.
                                                             Youmustli  staI
                                                                           Iyourproperty and debtsinthe schedulesthatyouare required tofile with the
                                                             court.Even ifyou plantopaya padiculardebtoutsi de ofyourbankruptcy,you mustIi  stthatdebt
                                                             inyourschedul es.Ifyoudo notIista debt,the debtmaynotbe di   scharged.lfyou do notlist
                                                             propedyorproperl
                                                                            yclaim i
                                                                                   tasexempt,youmaynotbeabletokeeptheproperty.Thejudgecan
                                                             also denyyou adi
                                                                            scharge ofaIIyourdebtsifyou do something di  shonestinyourbankruptcy
                                                             case,suchasdestroying orhiding property,falsi
                                                                                                         fying records,orlying.Indi
                                                                                                                                  vidualbankruptcy
                                                             casesare randoml
                                                                            y audi ted todetermine ifdebtors have beenaccurate,truthful,and complete.
                                                             Bankruptcy fraud isa serious crime;you could be fined and im prisoned.
                                                             jfyou decide tofil
                                                                              e withoutan attprney,the courtexpectsyoutofollow the rules as ifyou had
                                                             hired anattorney.The coudwi  llnottreatyou differentlybecauseyou arefilingforyourself.To be
                                                             successful,you mustbefamiliarwi   ththe United StatesBankruptcy Code,the FederalRules of
                                                             Bankruptcy Procedure,andthe Iocalrul  es ofthe coud inwhi ch yourcase isfiled.You mustalso
                                                             be familiarwith anystate exemption Iawsthatapply.
                                                             Are you aware thatfilingforbankruptcy i
                                                                                                   s aseri
                                                                                                         ousadionwi
                                                                                                                  th l
                                                                                                                     ong-term financi
                                                                                                                                    aland Iegal
                                                             consequences?
                                                             Q N
                                                                   Yes
                                                             Are youaware thatbankruptcyfraud isa seriouscri
                                                                                                           m e andthatifyourbankruptcyformsare
                                                             i
                                                             naccurate ori
                                                                         ncomplete,you could be fined orimprisoned?
                                                             Q
                                                                Yes
                                                             Did u pay oragree to paysomeonewhcis notanattorneyto helpyou filloutyourbankruptcy forms?
                                                                   No
                                                             Q Yes.NameofPerson                                                                   .
                                                                   AtlachBankruptcyPetitionPreparer'
                                                                                                   sNûti
                                                                                                       ce,Declaration,anëSi
                                                                                                                          gnature(Offici
                                                                                                                                       alForm 119).

                                                             Bysigning here,Iacknowledge thatIunderstandthe ri
                                                                                                             sks involved infiling withoutanattorney.I
                                                             have readand understoodthisnotice,and Iam awarethatfiling a bankruptcycasewithoutan
                                                             attorney maycause me to Iose myri
                                                                                             ghtso ope ifIdo notproperl     y handle the case.

                                                                                                       ,-
                                                                                                   ,                 ,
                                                                                                                                                7
                                                               signature o ebtor1                                                                    SignatureofDebtor2
                                                                                      *                      l
                                                             Date                      z'
                                                                                        .
                                                                                          fz ' (
                                                                                       . P                                                           oate
                                                                                  MM DD YYYY                                                                             MM / DD /YYYY
                                                             contadphone JY&
                                                                          '- Y/* ''
                                                                                  -' V -- * lX                                                       Contadphone
                                                             cellphone                                                                               Cellphone
                                                             Emailaddress                 >Y O A.
                                                                                                ,
                                                                                                d% s z, k *- k.
                                                                                                              uev'w- Emailaddress
l!:r:-
     @.
      CplY>Irp1X2t@1.1(*/> !> * -> lF> >N 'lqTZL$#):!l
                                                     'Xx17> > k)'*ll- 'zb*-'-L4t:'
                                                                                 ti!r'''+7 a''''rYA4r!p#
                                                                                 .                     '1t:fkr
                                                                                                             $1p;2;61C)a
                                                                                                                       1l5ll1F#'. ,q.'.k
                                                                                                                                       u'
                                                                                                                                        ;5Y   ....=. ',.
                                                                                                                                                       1:kpj!rtlqp
                                                                                                                                                                 =1
                                                                                                                                                                  )'
                                                                                                                                                                   5'
                                                                                                                                                                    1> r< 7
                                                                                                                                                                          A..ëWM /fJ> thI
                                                                                                                                                                                        > )1)5f>U ' tkFlttWlll
                                                                                                                                                                                                             vdlNllpz
                                                                                                                                                                                                                    flv lp/:
    Offici
         alForm 101                                                   VoluntaryPetitionforIndividual
                                                                                                   s FilingforBankruptcy                                                                          page 8
      Case 6:19-bk-15290-WJ                 Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                              Desc
                                            Main Document     Page 9 of 55




                             STATEM ENT O F RELATED C ASES
                          INFORM ATION REQUIRED BY LBR 1015-2
          U NITED STATES BA NKR UPTCY CO URT,CENTRA L DISTRICT O F CA LIFO RNIA
    A petition underthe BankruptcyActof1898 orthe Bankruptcy Reform Actof1978 has previously beenfiled by or
    againstthe debtor,his/herspouse,hisorhercurrentorform erdom esticpartner!anaffiliate ofthedebtor,any
    copartnershiporjointventureofwhi
                                   chdebtorisorformerlywasageneralorIiml   tedpartner,ormember,orany
    corporationofwhichthedebtori sadirector,omcer,orpersonincontrol,asfollows:(Setforththecomplete number
    and title ofeachsuch ofpriorproceeding,date filed,naturethereof,the BankruptcyJudge and coud to whom
    assigned!whetherstillpending and,ifnot,the disposi tionthereof.Ifnone,so indicate.Al
                                                                                       so,listany realproperty
    incu dlnScheduleA/Bthatwasfiledwithanysuchpriorproceedingtsl.)
         A

2. (Ifpetitionerisapadnershiporjointventure)A petitionundertheBankruptcyActof1898ortheBankruptcyReform
    Actof1978haspreviously been filed by oragainstthe debtororan affiliateofthe debtor,ora generalpadnerin the
    debtor,a relative ofthe generalpadner,generalpadnerof,orperson in controlofthe debtor,padnership in whichthe
    debtori
          sageneralpartner,generalpadnerofthedebtor,orpersonincontrolofthedebtorasfollows:(Setfodhthe
    complete num berandtitle ofeach suchpriorproceeding,datefiled!nature ofthe proceeding,the Bankruptcy Judge
    and coud to whom assigned,whetherstillpending and,ifnot,the dlspositionthereof.Ifnone,so indicate.Also,Iist
    an rpalpropedyi
                  ncludedinScheduleA/B thatwasfiledwi
                                                    thanysuchpriorproceedinglsl.)


3. (lfpeti
         tionerisacorporation)A petitionundertheBankruptcyActof1898orthe BankruptcyReform Actof1978has
    previ
        ouslybeenfiled byoragainstthe debtor,orany ofi   tsam liates orsubsidiaries,a directorofthe debtor,an officer
    ofthedebtor,a person incontrolofthedebtor,a padnershipin whi    ch the debtoris generalpartner,a generalpadner
    ofthedebtor,a relative ofthe generalpadner:director,omcer,orperson in controlofthe debtor,orany persons,firms
    orcorporationsowning20% ormoreofitsvotlngstockasfollows:(Setforththecompletenumberandtitleofeach
    such priorproceeding,datefiled,nature ofproceeding,the BankruptcyJudge and coud to whom assi   gned,whether
    sti
      llpending,and i
                    fnot,the disposition thereof.lfnone,so indicate. Also,Iistany realpropedyincluded in Schedule
    A/ t twasfiledwithanysuchpriorproceedingtsl.)
        F

4. (Ifpetitionerisanindividual)A peti
                                    ti
                                     onunderthe BankruptcyReform Actof1978,includingamendmentsthereof,has
   beenfiledbyoragainstthedebtorwi    thintheI
                                             ast180days:(Setfodhthecompl ete numberandtitleofeachsuch
    prioryroceeding,datefiled,natureofproceeding,theBankruptcyJudgeandcoudtowhom assigned,whetherstill
    pendlng,and i
                fnot,the di
                          sposi
                              tion thereof.lfnone,so indi
                                                        cate. Also,Iistany realpropedy included in Schedul
                                                                                                         e A/B
   thatw sfiled withanysuch priorproceedingtsl.)
     #

ldeclare,underpenaltyofperjury,thattheforegoingistrueandcorrect.


Executed at                            ,Cali
                                           fornia                      &                 '
                                                                            Signa ure ofDebtor1                          .
Dat
  e:o./z,,/
          z:y
          f
                                                                            sigbature ofDebtor2

         Thisform ismandatory.Ithasbeenapproved foruseintheUnited States BankruptcyCoud forthe CentralDistrictofCalifornia.
October2018                                                  Page1                           F IOIS-Z.I.STM T.RELATED.CASES
                  Case 6:19-bk-15290-WJ                                             Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                                                      Desc
                                                                                    Main Document    Page 10 of 55


                            #       . *      # @*               @         . *


     Debtor1                                       .
                            FirstNam                                MkldleName                             LastName
     Debtor2                   -
     (Spouse,iffiling) FirstNa
                             eme                                    MiddleName                             LastName
     Uni
       tedstatesBankruptcyCourtforthe:CentralDistrid OfCalifornia
     case number                                                                                                                                                                                                 Q checkifthi
                                                                                                                                                                                                                            sisan
                            (Ifknown)                                                                                                                                                                                 amended fil
                                                                                                                                                                                                                                ing


    O fficialForm 106Sum
    s um m ary of Y our A ssels and Liabilities and C e/ ain m atistical Inform alion                                                                                                                                          12as
    Beas complete and accurateas possible.Iftwo married peopl
                                                            e arefillngtogether,bothareequallyresponsibl   eforsupplying correct
    information.FilloutaIlofyourschedulesfirst;then completethe Inform atlononthlsform .Ifyou arefiling am ended schedules afteryoufile
    youroriginalforms,you mustfillouta new Summaryand checkthe boxatth*topofthis page.

     '.
                       lum m arize YourAssets
)


                                                                                                                                                                                                              Val
                                                                                                                                                                                                                ue nfwhatyouown
i
'
11. Schedule
;                               'PropedytofflcialForm 106A/B)
                                .                                                                                                                                                                                'v'           .
i            111. ()()r)JIIir
                            lf!(5(5,-r()tE!IrllëlI()stlltl),frt)rrl114)/
                                                                       1t)ç1t
                                                                            ll
                                                                             6t                ,........................,....................
                                                                                                                                            .,..............,..,,..,,..,.,,..,,..,.......,....,....,....         19       C'
j


                                                                                                                                                                                                                 $/4.70-1O

1                                                                                                                                                                                                                                      ,
     '
         .             sum m arize YourLiabilities                                                                                                                                                                                     l
                                                                                                                                                                                                                                       ,


                                                                                                                                                                                                              YourIiabiliti
                                                                                                                                                                                                                          es
                                                                                                                                                                                                              Amountycuowe
1 2.      Schedule D:Credi
                         torskv/loHave ClaimsSecuredby PropertytoffidalForm 106D)
.            2a.CopythetotalyouIi
                                sted i
                                     n Col
                                         umnA,Amountofclaim,atthe bottom ofthe l
                                                                               astpage ofPart1ofSchedule D............                                                                                           $


1:
I$'schedul
         eF.zF,
              'credi
                   t
   3a.Copythetotalcl
                    omrs
                   ai
                        MoHaveunse
                       sfrom Part1(pri
                                      curedclaqms(Ofi cialForm1n0e6E
                                     orityunsecuredclaims)from Ii
                                                                    /F)
                                                                   6eofScheduleE/F............................................
                                                                                                                               m
                                                                                                                               '
                                                                                                                               *' '
                                                                                                                                    ' .jj
             3b.CopythetotalclaimsfromPart2(nonpriori
                                                    tyunsecuredclaims)fromIi
                                                                           ne6jofScheduleF.
                                                                                          /F....................................... + s c'/
                                                                                                                                          '
                                                                                                                                          k2'
                                                                                                                                            7 ) .t;o
                                                                                                                                                                      YourtotalIiabillties                       $    '7rl''k,.t
                                                                                                                                                                                                                               '7t
                                                                                                                                                                                                                                 >p.



7
     '.
                      Sum marize YourIncome and Expenses                                                                                                                                                                               ;

    4.Schedule1:Yourlncome(Offi
                              cialForm 1061)
          (;()r)h!Jr()tlr()lrrltlirl(,(1rrl()rltt
                                                1I
                                                 ôfirl()tlrnf)frt)rnIi
                                                                     rlt,1;!()f1141
                                                                                  /,t)çitllçtI.,........,.......,............,...............................,,...,...........,.........                         $

i
15.S
r
   (1c
      hr)e54d5u4(l)etlrJ:
     ()
                          Y()orluttrllE
                        rrl           blx
                                         plte
                                        ()  ;ln
                                              )s
                                              (
                                                ess()s(Ofrflf)i
                                               rl
                                                              c
                                                              rri
                                                                la
                                                                 Il
                                                                  irF
                                                                     o:r!m:!()1(0)f61J1)(l/lqtçitllçtvl..........................................................................,.........................
                                                                    l(
                                                                     )                                                                                                                                           19 .'         *
                                                                                                                                                                                                                                   /
:

1,


    OfficialForm 106Sum                                             Sum maryofYourAssel and Liabiliti
                                                                                                    esand Certain StatisticalInformation                                                                               page 1of2
                       Case 6:19-bk-15290-WJ                                                                              Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                                                                                                                             Desc
                                                                                                                          Main Document    Page 11 of 55

     Debtor1                                                                                                                                                                                                                 Case numberfifknownt
                                    FotName                          MiddleName                                   LastName


      '.           '           Answ erThese Questions forAdm inistrative and ltatisticalRecords

 '6. Areyoufiling forbankruptcy underChapters7,11,or13?
             Q N . ouhavenothi
                             ngtoreportonthi
                                           spartoftheform.Checkthisboxandsubmitthi
                                                                                 sform tothecourtwi
                                                                                                  thyourotherschedul
                                                                                                                   es.
                     Yes
 '
 evs
   ewouwe.ve'                     .ea.'
            isoupvbyvltka- -kuamu--   ....
                                         s.
                                          '-'.-vpmw-zvm-aww
                                                          -caozxs-a-mssws.o
                                                                          v.y
                                                                            ee:l?
                                                                                :..
                                                                                . '. zx..
                                                                                   'z'
                                                                                   t    wrrux.;
                                                                                              ..
                                                                                               e.x.
                                                                                                  r.
                                                                                                   4xc..
                                                                                                       r,
                                                                                                        --.
                                                                                                          ''
                                                                                                           .:
                                                                                                            $=....se..e.
                                                                                                                 'r    wMisoe
                                                                                                                            'oi.vr.
                                                                                                                                  o.
                                                                                                                                   '..
                                                                                                                                     p,'.a. ..,.=..-...,
                                                                                                                                                       ..m-.
                                                                                                                                                           ..xsqr.ssscpsw
                                                                                                                                                                        kyo'$.
                                                                                                                                                                             :.
                                                                                                                                                                              'ysp..o.,.
                                                                                                                                                                                       :sh.
                                                                                                                                                                                          s'
                                                                                                                                                                                           ..''r
                                                                                                                                                                                               ..'
                                                                                                                                                                                                 .s.
                                                                                                                                                                                                   ,%
                                                                                                                                                                                                    ..p'spwv.
                                                                                                                                                                                                            :.h
                                                                                                                                                                                                              >.p
                                                                                                                                                                                                                :p
                                                                                                                                                                                                                 .p.','.
                                                                                                                                                                                                                       'a..-x=
                                                                                                                                                                                                                             .e.r.''.
                                                                                                                                                                                                                                    b.so-w
                                                                                                                                                                                                                                         ' =..%
                                                                                                                                                                                                                                              ç*
                                                                                                                                                                                                                                               ,v.xr
                                                                                                                                                                                                                                                   '.n
                                                                                                                                                                                                                                                     ...
                                                                                                                                                                                                                                                       'z
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        ,R=-twp...-....mw--..-
                                                                                                                                                                                                                                                                             'x':.''- -= m.
                                                                                                                                                                                                                                                                                          +;o'=...*-...'5,0.,...5'
                                                                                                                                                                                                                                                                                                                 .u'''','-'p
                                                                                                                                                                                                                                                                                                                           '''''-''''''k=n'=zuosK''v'>p>;p
                                                                                                                                                                                                                                                                                                                                                         $1;
                                                                                                                                                                                                                                                                                                                                                           'S,'.>.pr'-'t<..'.
                                                                                                                                                                                                                                                                                                                                                                            ''.'...
 ' 7. W ha Indofdebtdo youhave?

                     Yourdebtsareprimaril
                                        y consum erdebts.Consumerdebtsarethose 'incurred byanindividualprim aril
                                                                                                               yforapersonal,
                     famil
                         y,orhousehol
                                    dpurpose.'11U.S.C.j10148).Filloutlines8-% forstatisti
                                                                                        calpurposes.28U.
                                                                                                       S.C.â159.
             Q Yourdebu arenotprimaril
                                     yconsumerdebu,Youhavenothingtorepodonthi
                                                                            spartoftheform.checkthi
                                                                                                  sboxandsubmit
                     thisform tothecourtwithyourotherschedules.




 1
 :9.Copythe follow ing specialcategoriesofclaimsfrom Part4,Iine6 ofSchedule & F:
 l

                                                                                                                                                                                                                                              Totalclaim

                 From Part4on Schedule&F,copyth@followlng:


             9a.Domesticsuppodobli
                                 gations(CopyIine6a.)                                                                                                                                                                                         $

             9b.Taxesandcedainotherdebtsyouowethegovernment.(CopyIine6b.)                                                                                                                                                                     $

             9c,Claimsfordeathorpersonalinjurywhil
                                                 eyouwereintoxi
                                                              cated.(CopyIine6c.)

             9d. StudentIoans.(CopyIine6f.)                                                                                                                                                                                                   s                 f

             9e.Obligationsari
                             singnutofaseparation agreementordivorcethatyoudidnotreportas                                                                                                                                                     $
                priori
                     tyclaims.(CopyI
                                   ine6g.)

            9f.Debtstopensi
                          on orprofi
                                   t-shari
                                         ng plans,and othersimil
                                                               ardebts.(CopyIi
                                                                             ne6h.)                                                                                                                                                     +$

            9g.Total.Add Iines9athrough9f.                                                                                                                                                                                                    $




OffidalForm 106Sum Summary ofYourAssel and Liabili
                                                 ties and CertainStatisticalInformation                                                                                                                                                                                                                                          page2of2
           Case 6:19-bk-15290-WJ                      Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                               Desc
                                                      Main Document    Page 12 of 55

                 @     . #    # #*    #      . *. :          :


Debtor1           '                                              .
                 FlrltName                MddleName                  Last ame
Debtor2
(Spouse,iffiling) FirstName               Mi
                                           ddleName                  LastName
uni
  tedstatesBankruptcycourtforthe:CentralDistrictofCalifornia
Case number
                                                                                                                            Q checkifthi
                                                                                                                                       sisan
                                                                                                                                amended fli
                                                                                                                                          ng

O frlcialForm 106A/B
Sc hed ule                       B : P ro pe rty                                                                                          l2as
Ineachcategory,separately Ii
                           stand describeitems.Listanassetonly once. I
                                                                     fanasset111 In m orethan onecategory,Iisttheassetinthe
c ategoqwhereyouthlnkitfi tsbest.Beascompleteandaccurateaspossibl     e.Iftwomarriedpeoplearefilingtogether,bothareequall y
responslbleforsupplying correctinform ation.Ifmorespace isneeded,attachaseparate sheetto thlsform.Onthetop ofany additionalpages,
writeyournameandcasenumber(ifknown).Answereveryquestion.
' .
             Describe Each Residence,Building,Land,orOtherRealEstate You 0w n orHave an InterestIn

1. Do youown orhaveany I
                       egalorequitable interestin any residence,building,Iand,orsim ilarpropedy?
      Q     .GotoPad2.
          Yes.W here istheproperty?
                                                         W hatisthe propedy? CheckaIIthatappl
                                                                                            y.           Donotdedud secured daimsorexemptions.Put
                                                         Q       Single-famil
                                                                            yhome                        the amountofanysecuredclaimsonScheduleD:
                                                                                                         Cred/fom M oHave Claims Sectlmd byPmperty,
       1.1. S                                            Q       ouplexormul ti
                                                                              -unitbuil
                                                                                      ding
             treetaddress,i
                          fauil
                              abl
                                e,orotherdescription     Q       Condominium orcooperative
                                                                                                         Currentvalue ofthe Currentvalueofthe
                                                         Q       Manufacturedormobil ehome               entire property?   podion youown?
                                                         Q       Land                                    $                  $
                                                         Q       Investmentpropedy
            ci
             t                                           Q       Timeshare                               Describethe nature ofyourowneo hip
             y                        state zlpcode      Q       other                                   interest(suchasfeesimpl e,tenancyby
                                                                                                         theentireti
                                                                                                                   es,oraIifeestate),i
                                                                                                                                     fknown.
                                                         W ho has an interestIn theproperty?Checkone.
                                                         Q Debtor1only
            County                                       Q Debtor2only
                                                         Q Debtor1andDebtor2only                         Q Checkifthlsiscommunltyproperty
                                                         Q AtI
                                                             eastoneofthedebtorsandanother                  (see i
                                                                                                                 nstrudi
                                                                                                                       ons)
                                                         Otherinformatl on youwishtoadd aboutthis i
                                                                                                  tem,such as I
                                                                                                              ocal
                                                         property identification number:
      Ifyouownorhave morethanone,Iisthere:
                                                        W hati
                                                             stheproperty?CheckaI
                                                                                Ithatapply.              Do notdedud secured daimsorexemptions.Put
                                                      Q    Single-famil
                                                                      yhome                              theamountofanysecuredclaimsonSchedule D.'
            s                                         Q    Duplexormulti-unitbuil
                                                                                ding                     CreditorsO oHave ClaimsSec/redby Pmperty.
             treetaddress,i
                          favail
                               abl
                                 e,orotherdescription Q    Condominium orcooperative
                                                                                                         Currentvalue ofthe Currentvalue ofthe
                                                      Q    Manufacturedormobi lehome                     entireproperty?       podionyou own?
                                                      Q    Land                                          $                     $
                                                      Q    Investmentproperty
            cit                                       Q    Timeshare                                     Describethe nature ofyourownea hip
               y                     state zlpcode Q       other                                         interest(suchasfe@simple,tenancyby
                                                                                                         theentireties,oraIi
                                                                                                                           feestate),ifknown.
                                                        w ho has an interestin the property? checkone.
                                                        Q Debtor1only
            county                                      Q Debtor2only
                                                        Q Debtor1andDebtor2only                          Q CheckIfthisI
                                                                                                                      scommunitypropedy
                                                        Q Atleastoneofthedebtorsandanother                  (see i
                                                                                                                 nstrudions)
                                                        OtherInform ation youw ishto add aboutthls item ,such as Iocal
                                                        property identi
                                                                      fication number:

OfficialForm 106A/B                                      ScheduleA/B:Propedy                                                          Page 1
          Case 6:19-bk-15290-WJ                            Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                      Desc
                                                           Main Document    Page 13 of 55
Debtor1                                                                                                    Case number(ffknewn)
                 FirstName      MiddleName            Lav Name


                                                                 W hatisthe propedy? CheckaIIthatapply.                       Donotdedud seoureddaimsorexemptions.Put
      1.3.                                               Q           single-fami
                                                                               lyhome                                         the amountofanysecured clairnson ScheduleD.'
                                                                                                                              Credffom O oHave ClaimsSecfzred byPmperlyk
             streetaddress,ifavail
                                 able,orotherdescripti
                                                     on Q            Duplexormul ti
                                                                                  -unitbui
                                                                                         l
                                                                                         ding
                                                         Q           condominium orcooperative                                Currentvalue ofthe Currentvalue ofthe
                                                                                                                              entlre property?   podion you own?
                                                         Q           Manufacturedormobil ehome
                                                         Q           Land                                                     $                           $
                                                         Q           lnvestmentpropedy
                                                                                                                              Describe thenatureofyourow nea hip
             city                       state zl   Pcode Q           Timeshare                                                interest(suchasfeesimpl  e,tenancyby
                                                         Q           Other                                                    theentireties,oraIlfeestate),I
                                                                                                                                                           fknown.
                                                                 w ho has an interestIn the property? checkone.
                                                                 Q Debtor1only
             count
                 y                                               u Debtor2only
                                                                 Q Debtor1andDebtor2onl y                                     Q Checki
                                                                                                                                     fthi
                                                                                                                                        siscommuni
                                                                                                                                                 typropedy
                                                                 Q AtIeastoneofthedebtorsandanother                               (seeinstrudions)
                                                                 Otherinformationyouwishtoaddaboutthi
                                                                                                    sitem,suchasIocal
                                                                 propedyidentiflcatlonnum ber;

2.Add the dollarvalue ofthepodionyou ownforaIIofyourentriesfrom Part1,including anyentriesforpages                                                         $   .
  y0u llllh!fpattachthtlftlrl:art1.llfritththatnur'lk)tlr,1(hrtp.......................................................................................-1b




'.
              Desçribe YourVehlçles

Doyouown,I ease,orhaveIegalorequitable interestIn any vehicles,w hethertheyareregistered ornot? Includeanyvehi cl
                                                                                                                es
youownthatsomeoneelse dri
                        ves.I
                            fyoul
                                ease avehicl e,alsoreportiton ScheduleG..Executory Contractsand Unezpired Leases.

3. Ca         ans,trucks,tractors,spod utilityvehicl
                                                   es,motorcycles
        No
     Q Yes
             Make:                                               w ho has an Interestin the propedy? checkone. Donotdedud secureddaimsorexemptions.Put
                                                                                                               the amount(#'anysecured daimson ScheduleD.
                                                                                                                                                        '
             Model:                                              Q Debtor1onl  y                               Creditoa G?o HaveClaimsSectl mdbyPmpeo.
                                                                 Q Debtor2onl  y
             Year:                                                                                             Gurrentvalue ofth@ Currentvalueofthe
                                                                 Q Debtor1andDebtor2onl    y                   entire property?        portion you ow n?
             Approximate m ileage:                               Q AtIeastoneofthedebtorsandanother
             Otherinformation:
                                                                 Q Checkifthisi scommuni
                                                                                       typroperty(see                         $                           $
                                                                   i
                                                                   nstructions)

     Ifyou own orhave morethanone,describehere:
     3.2. M ake:                                                 Who hasan interestinthepropedy?Checkone. oonotdedud secureddaimsorexempti
                                                                                                                                         ons.Put
          Model:
                                                                 Q   Debtor1onl
                                                                              y                                               theamountofanysecuredclaimsonSchedule&
                                                                                                                              creditors who aaveClaimsSecured byProperty.
                                                                 Q   Debtor2onl
                                                                              y
             Year:                                               u   Debtor1andDebtor2only                                    Currentvalueofthe Currentvalueofthe
             Approximate mileage'
                                .                                Q   Atl
                                                                       eastone ofthe debtors and another
                                                                                                                              entireproperty?   podionyouown?
             Otherinformation:
                                                                 Q Checkifthi siscommunityproperty(see                        $                           $
                                                                   instructi
                                                                           ons)




Omci
   alForm 106N B                                                  ScheduleN B:Propedy                                                                           Pa9e2
         Case 6:19-bk-15290-WJ                             Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                      Desc
                                                           Main Document    Page 14 of 55
Debtor1                                                                                                      Casenumberçitknownj
                FirstName       MddleName              LastName




   33 Make:                                                       w ho hasan interestin theproperty;checkone. Donotdedud secureddaimsorexemptions.Put
                                                                  Q Debtor1onl y                              the amount()fanysecured claimson ScheduleD;
      Model:                                                                                                  Creditors GhoHave ClaimsSectlmd byPmpedy.
                                                                  Q Debtor2onl
                                                                             y
      Year:                                                                                                                      Currentvalue ofthe Currentvalueofthe
                                                                  Q Debtor1andDebtor2only                                        entire property?   portion youown?
          Approxim atemileage:                                    Q AtI
                                                                      eastoneofthedebtorsandanother
          Otherinform ation'
                           .
                                                                  Q Checkifthisi
                                                                               scommuni
                                                                                      typroperty(see                             $                         $
                                                                      i
                                                                      nstrudions)

   3.4. Make:                                                     Wbo basan interestIntheproperty?checkone. Do notdedud secureddaimsorexemptions.Put
                                                                  Q Debtor1only                                                  the amount(Jfanysecured claimson Schedule D.
                                                                                                                                                                            '
        Model:                                                                                                                   Creditors NhoHave ClaimsSectlredbyPmperty.
                                                                  Q Debtor2only
          Year:                                                                                                                  Currentvalue ofthe Currentvalue ofthe
                                                                  Q Debtor1andDebtor2onl y
          Approximatemil
                       eage'                                                                                                     entire propedy?    portionyou own?
                           .
                                                                  Q Atleastoneofthedebtorsandanother
          Otherinformation'
                          .
                                                                  Q Checkifthisi
                                                                               scommuni
                                                                                      typroperty(see                             $                         $
                                                                      i
                                                                      nstructions)




4. W atercra aircraft,motorhom es,ATVS andotherrecreationalvehicles,othervehicles,and accessories
   Exa e& Boats,trailers,motors,personalwatercraft,fishingvessels,snnwmobiles,motorcydeaccessories
       No
   Q Yes

   4.1. Make:                                                     who hasan Interestinthepropedy?Checkone. nonotdedud secureddaimsorexempti
                                                                                                                                          ons.Put
                                                                  Q   oebtor1only                                                theamountofanyseouredcl
                                                                                                                                                       ai
                                                                                                                                                        msonScheduleD:
          Model:                                                                                                                 creditorswho Have claimsSecfzredby Pmperty.
                                                                  Q   Debtor2only
                                                                  Q   Debtor1andDebtor2only                                      currentvalueofthe Currentvalueofthe
                                                                  Q   AtIeastoneofthedebtorsandanother                           entireproperty?   podionyOuown?
                                                                  Q checkifthisi
                                                                               scommuni
                                                                                      typroperty(see                             $                         $
                                                                      instrudi
                                                                             ons)

   Ifyouown orhave morethan one,I
                                isthere:
   4.2. Make:                                                     W ho hasaninterestinth@ propedy?Checkone. Donotdedud secureddaimsorexemptions.Put
        Model:
                                                                  D Debtor1only                                                  t
                                                                                                                                 heamosun
                                                                                                                                 cœditot.
                                                                                                                                          to
                                                                                                                                          w'
                                                                                                                                             fanysecureddaimsonScheduleD:
                                                                                                                                           j?oHave claims :ectlred by pmpertyk
                                                                  Q Debtor2only
                                                                  u Debtor1andDebtor2onl   y                                     Currentvalueofthe Currentvalueofthe
                                                                  Q Atleastone ofthe debtors and another                         entireproperty?   podionyouown?

                                                                  Q Checkifthisiscommunityproperty(see                           $                         $
                                                                    instrudions)



5. Addthe doll
             arvalueofthe podion you ownforaIIofyourentriesfrom Part2,incl
                                                                         uding anyentriesforpages
  youhaveattachedforPart2.W ri
                             tethatnumberhere .........................................................................,....,..........................9          -...
                                                                                                                                                                     g




Offici
     alForm 106N B                                                ScheduleY B:Propedy                                                                           Page3
             Case 6:19-bk-15290-WJ                                                   Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                                                  Desc
                                                                                     Main Document    Page 15 of 55
                                                                                e        >   .


Debtor1                   '                   -                                                                                        Case number(/fkpown)
                     FjrstName           MiddleName                          LastName


'.
                Describe YourPersonaland Household I'em s
                                                                                                                                                                                                        Current val
                                                                                                                                                                                                                 ouue
                                                                                                                                                                                                                      of?the
Do youownorhave any Iegalorequitableinterestinany ofthefollowlng Items?                                                                                                                                 portjon y   own
                                                                                                                                                                                                        Donotdedud secureddaims
                                                                                                                                                                                                        orexemptions.
6. Householdgoodsandfurnishings
     ExamplesLMajorappliances,furni
                                  ture,Ii
                                        nens,china,ki
                                                    tchenware
     Q N                     , ---- -y,.,- -- ---                                                                  - --         -.- --->- --- ,-                                       -           -y                               .
            es.Descri
                    be.....j jy-jyjq )*'(
                                        yqjb jg/py tt,
                                                     g-
                                                      j'
                                                       y (. g-
                                                             J'
                                                              ?
                                                              y' ' t
                                                                   /, '$-CU k                                                                                                                               .

     Electronics
     Examples:Tel
                evisi onsandradins;audio,video,stereo,and digitalequi
                                                                    pment'
                                                                         ,computers,printers,scanners;music
              col
                lections;electronicdevices i
                                           ncludingcellphones,cameras,media pl
                                                                             ayers,games
     (
     ïEll$
         1                               -----
                                             .--                - -,            -
                                                                                   ------.
                                                                                         --.
                                                                                           -----
                                                                                               -.----.
                                                                                                     ----..
                                                                                                          ----.-.-.
                                                                                                                  -.
                                                                                                                   --..
                                                                                                                      --.
                                                                                                                        -.-
                                                                                                                          .
                                                                                                                          ---.
                                                                                                                             -...
                                                                                                                                --.- ----.-.-
                                                                                                                                            ...-..
                                                                                                                                                 -----.
                                                                                                                                                      ---.
                                                                                                                                                         ----
                                                                                                                                                            .
                                                                                                                                                            ----------:                                          .                 .-.



            es.Desc
                  ri
                   be..... j                                      )(           ,
                                                                                                        y                       (.
                                                                                                                                 ,. j, j                                                                j
                                                                                                                                                                                                        I$ :s ,(.
                                                                                                                                                                                                                )(.
8. Collectiblesofvalue
     Exampls.Anti
                quesandfi
                        gurines;paintings,prints,orotherartwork;books,pictures,orotherartobjeds;
                     stamp,coi
                             n,orbaseballcardcol
                                               lections;othercollections,memorabil
                                                                                 ia,colledi
                                                                                          bles
       NO                                                                   ----- -                                 -- ---
                                                                                                                    .                 ---                       - -.--                             --)
     Q Yes.Describe..........                                                                                                                                                                        I$
                                                                                                                                                                                                     !
9.Equipmentforsportsand hobbies
  Examples:Spods,photographic,exercise,and otherhnbbyequipment' ,bi
                                                                  cycles,pooltables,gol
                                                                                      fcl
                                                                                        ubs,skis;canoes
           and kayaks',carpentrytools;musicealinstruments
     N0                    -- --- ---- --.--            - --- -                 --- .-- --.-----        .-                                                                                              :
     Q Yes. Describe,........p                                                                                                                                                                          1
                                                                                                                                                                                                        ,$
                                                                                                                                                                                                        '
                                       l                                                                                                           . ..-..-.-
                                                                                                                                                            . ..-...-
                                                                                                                                                                    .-..-.
                                                                                                                                                                         .-.--,
                                                                                                                                                                              ...--.
                                                                                                                                                                                   -.--- -,---..-      J
                                                                                                                                                                                                ....- ..-

10.Firear
     Exa ples..Pistols,rifl
                          es,shotguns,ammuni
                                           tion,and relatedequipment
     '
        No                                                                                                               .-....-.
                                                                                                                                -.-.
                                                                                                                                   -.-.
                                                                                                                                      - .- ---.
                                                                                                                                              .- -- .-.---..- -...---.
                                                                                                                                                                     ---.
                                                                                                                                                                        ,
     (21Af(,i;.                                                                                                                                                                                         i
               L)()i;(lri
                        tl()....,....                                                                                                                                                                   j1)
11.Clothes
   Sxamp/es.'Everydayclothes,furs,Ieathercoats,designerwear,shoes,accessories
     Q
          yos.oesorj
                   ue.,
                      ..,,..,,j        j.
                                        g.'
                                          ----
                                             P
                                             '
                                             --'
                                               Yù
                                               ---'
                                                  ---'
                                                     -=y'
                                                       f
                                                         '
                                                         -'-?
                                                            '
                                                            -'
                                                             --=---'
                                                                 . ''
                                                                 ?  -
                                                                    '-
                                                                     -'
                                                                      -f
                                                                       ----''-. .J
                                                                                 --O
                                                                                   ,- ' ---
                                                                                          )$é'ûjj.
12.Jewelry
     Exampl
          es:Everydayjewel
                         ry,costumejewelry,engagementri
                                                      ngs,weddingri
                                                                  ngs,heirloom jewelry,watches,gems,
                     gold,si
                           lver
          No                            r.-                        ----- .
                                                                         ,.
                                                                          -,
                                                                           -                                     ..
                                                                                                                  - -----.
                                                                                                                         - --.
                                                                                                                             ------ .                    - ---------.
                                                                                                                                                                    - -.
     (EE174()i),E)()s(lritl()..........k                                                                                                                                                                    11
                                        L.                 -         ,- - ,,.,,.- ,-                     ,,,,-   ,,..- - - - ,- - ,.,- ,,.,- -.,,,- ,.- ,,-                               ,,,-
13.Non-farm nim als
   Exam s.'Dogs.cats,birds,horses

     Q Yes Describe....,,....2r
                .             l                                                                                                                                                                        1
                                                                                                                                                                                                       $$
                                                                                                                                                                                                       !

14,Any ot           personaland householdltemsyou did notalready Iist,includingany healthai
                                                                                          dsyou did not11st
          No
     D Yes.Gi
            vespecific ;                                                                                                                                                                                    $
          irlfllrrnlhtitlr1..............:1
                                          -       .-   - ...w.....-.w-.-....- .
                                                                              -,-,. ....-..- .....                        ..
                                                                                                                           .... . .         .. --....- .......,..- ...
                                                                                                                                                                     . .....
                                                                                                                                                                           ............
                                                                                                                                                                                                                               .
15.Add th@ dollarvalue ofalIofyourentriesfrom Part3,including anyentriesforpagesyou haveattached                                                                                                            $        '     .
     forPad3.W ritethatnumberhere...............................................................................................,..............,..................@


Offici
     alForm 106N B                                                                                   ScheduleN B:Property                                                                                                Page4
                     Case 6:19-bk-15290-WJ                           Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                        Desc
                                                                     Main Document    Page 16 of 55
                          N                                          %
                              #
        Debtor1                                                             x                             Casenumber(ffknown)
                           FirstName          MlddleName       LastName

'

        '.       .     Describe Your FinanclalAssets
    :
        Do you ow norhaveany IegalorequitableInterestinany ofthefollowlng?                                                                         CurrentValue ofthe
                                                                                                                                                   portion you own?
                                                                                                                                                   oonotdedud securedaaims
                                                                                                                                                   orexemptions.

        16.Cash
           Examples:Moneyyouhave inyourwallet,inyourhome,inasafedepositbox,and on handwhenyoufile yourpetition

             Q                                                                                                                                     $L (,4-(Y
                                                                                                                                                           .




    ) 17.Deposia ofmoney
         Examples:checking,savings,orotherfinancialaccounts;cedi
                                                               fi
                                                                catesofdeposi
                                                                            t'
                                                                             ,sharesincredituni
                                                                                              ons,brnkerage houses,
                           é'
                            iidothersimilari
                                           nstitutions.l
                                                       fyouhavemul
                                                                 ti
                                                                  pl
                                                                   eaccountswiththesamei
                                                                                       nsti
                                                                                          tuti
                                                                                             on,I
                                                                                                isteach.
             Q
                 56(,s -..,........,.......                                  Institutior!nE!rnt!:
                                                                                                                                't
                                                                                                                                '          x . p

                                              171.Checkingaccount:
                                                 .
                                                                                    ,-   ,
                                                                                         r
                                                                                             .
                                                                                                 t''- z             l    . ,.                       $      .)w T
                                              17.
                                                2.Checkingaccount:                                                                                  $
                                              17.3.Savingsaccount:                                                                                  $
                                              17.4.Savingsaœ ount:                                                                                  $
                                              17.5.Cedi
                                                      fi
                                                       catesofdeposit:                                                                              $
                                              17.
                                                6.Otherfi
                                                        nanci
                                                            alaccount:                                                                              $
                                              17.7.Otherfi
                                                         nanci
                                                             alaccount:                                                                             $
                                              17.
                                                8.Otherfi
                                                        nanci
                                                            alaccount:                                                                              $
                                              17.9.Otherfinancialaccount:                                                                           $



        18.Bonds, tualfunds,orpublicl ytraded stocks
           Ex& Ies:Bondfunds,investmentaccountswithbrokeragefirms,moneymarketaccounts
              No
             Q Yes...............             I
                                              nsti
                                                 tutionori
                                                         ssuername:
                                                                                                                                                    $
                                                                                                                                                    $
                                                                                                                                                    $


        19.Non-publicl
                     ytraded stockand interests in incorporated and unincorporated businesses,includingan interestin
             anL ,partnership,andjointventure
                 No                           Name ofentity:                                                            % ofownership:
             Q Ye
               i s.Givespeci
                           fic                                                                                                       ogo            $
                 nformationabout
                 them......................                                                                                          %              $
                                                                                                                                     %              $




        Offici
             alForm 106A/B                                                  ScheduleA/B:Propedy                                                                Pa9e5
          Case 6:19-bk-15290-WJ                                   Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                   Desc
                                                                  Main Document    Page 17 of 55
Debtor1                                                       i      V                                  Casenumber(/fknown)
                  FirstName             Mi
                                         ddl
                                           e Name         LastName



20.Governmentand corporate bondsand othernegotiable andnon-negotlable Instrumenl
   Negotiableinstrum entsincludepersonalchecks,cashiers'checks,promissorynotes,andmoneyorders.
   Non-negotiableinstrumentsarethoseyou cannottransfertosomeone bysigni  ng ordeli
                                                                                 veringthem.

      No
   Q Yes.Gi
          vespeci
                fic Issuername:
      i
      nformationabout                                                                                                         $
      thl()rrl.......................
                                                                                                                              $
                                                                                                                              $

21.Retirementorpension accounts
   Exam s:InterestsinIRA,ERISA,Keogh,401(k),403(b),thri
                                                      ftsavingsaccounts,orntherpensionorprofi
                                                                                            t-sharingplans
       No
   D Yes.Li
          steach
       accûuntseparately. Typeofaccount:                      lnstitutionname:
                                        401(k)orsi
                                                 mil
                                                   arpl
                                                      an:                                                                     $
                                        Pensionpl
                                                an:                                                                           $
                                        IRA:                                                                                  $
                                        Reti
                                           rementaccount:                                                                     $
                                        Keogl::                                                                               $
                                        Addi
                                           ti
                                            onalaccount:                                                                      $
                                        Addi
                                           ti
                                            onalaccount:                                                                      $


22.Securitydepoeil and prepaymen/
   Ynurshare ofaIIunuseddeposi
                             tsyouhavemadesothatyoumaycontinue service orusefrom acompany
   Ekamp/es. greementswi
                       thlandlords,prepaidrent,publicutil
                                                        ities(electri
                                                                    c,gas,water),telecommunications
   comp es,ornthers
        No
   Q Yes.......................                           Instituti
                                                                  onnameorindi
                                                                             vi
                                                                              dual:
                                         Eledri
                                              c:                                                                              $
                                         Gas:                                                                                 $
                                         Heatingoil:                                                                          $
                                         securitydeposi
                                                      tonrentaluni
                                                                 t:                                                           $
                                         Pfepaidrent:                                                                         $
                                         Telephone!                                                                           $
                                         W ater:          .              .        .       .         -                         $-
                                         Rentedfur
                                                 ni
                                                  ture:                                                                       $
                                         Other:                                                                               $

 23.Ann 'ies(Acontractforapericdicpaymentofmoneytoyou,eitherforIi
                                                                fenrforanumberofyears)
        No
    Q Yes....................... Issuernameanddescripti
                                                      on:
                                                                                                                              $
                                                                                                                              $
                                                                                                                              $

  OfficialForm 1O6A/B                                                        ScheduleN B2Property                                    page6
             Case 6:19-bk-15290-WJ                                           Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                                                    Desc
                                                                             Main Document    Page 18 of 55
Debtor1                                        .                                                                                                               Case number(ffknownl
                        FirstName          MkldleName                    LastName


24.InteresY inaneduçationIRA,inan accountinaqualifledABLE program,orunderaquali
                                                                              fied statetultion program.
     26U . .jj530(b)(1),529A(b),and529(b)(1).
          N0
     Q Yes ..,............................ j
                                           nstitutionnameanddesGripti
                                                                    on. Sex ratel
                                                                                y5I
                                                                                  etherecordsOfanyi
                                                                                                  nterests.l1U.S.C.j521(c):
                                                                                                                                                                                                      $-
                                                                                                                                                                                                      $.   -

                                                                                                                                                                                                      $-

25.Trula,e ui
            tableorfutureinteresl inpropedy(otherthananythinglistedinIine1),andrighh orpowers
     exerci Ieforyourbenefit
          No
     Q Yes.Givespeci
                   fic                                                                                                                                                                            @
          informationaboutthem...j                                                                                                                                                                1
                                                                                                                                                                                                  $$
26.Patents copyrights,trademarks,tradesecrel,andotherIntellectualproperty
   Exa I es'.lnternetdnmainnames,websites,proceedsfrnm royalti
                                                             esandIicensingagreements
          No                                                                                                                                                                                      i
     Q Yes.Givespeci
                   fic                                                                                                                                                                            l
                                                                                                                                                                                                  C$
          informat
                 ionaboutthem....                                                                                                                                                                 t
                                                                                                                                                                                                  1

27.Llcenses ranchl ses,and othergeneralIntangibles
   Exam es'.Buildingpermits,exclusi
                                  ve I
                                     icenses,cooperativeassociationholdings,liquorIi
                                                                                   censes,professi
                                                                                                 onalI
                                                                                                     icenses
      r Nc
     Q                                               ;                                                                                            '                                               )
          Ynf
          i eo
             sr
              .
              ma
              Giv
                ti
                 e
                 on
                  sp
                   ae
                    bc
                     oi
                      f
                      uic
                        tthem j
                              )               ....                                                                                                                                                i$
                                                                                                                                                                                                  !
                                                                                                                                                                                                  j
Moneyorpropertyowedto you?                                                                                                                                                                            Currentvalue ofthe
                                                                                                                                                                                                      portionyou own?
                                                                                                                                                                                                      Do notdedud secured
                                                                                                                                                                                                      claimsorexemptions,

28.Tax funds owed toyou

      Q Yes. Gi
              vespeciscinformati
                               on                                   r
                                                                    '-                                                                                                       1 Federal:           $
                      aboutthem,i
                                ncludi
                                     ngwhether                                                                                                                               '
                                                                                                                                                                             @
                                                                                                                                                                             l
                      youalready5Ied thereturns                                                                                                                              j state:             $
                      1hr)(1tt)(,tll)()!(,1!rs........................                                                                                                       l u(jcly1.           $
                                                                    l                                                                                                        l        .



'

29.Family pport
   8Xa IeS:PastdueorIumpsum alimony,spousalSupport,Chil
                                                      dsupport,mai
                                                                 ntenance,divorce sedlement,propertysettlement
          15511d::p                                                                 .......................   ,-.......   ........       ......     . ......       .......
      Q                                                             =                                                                                                   --7
          Yes.Givespeci
                      fi
                       cinformation............I
                                               @                                                                                                                                  Al
                                                                                                                                                                                   imony:             $
                                                                    '
                                                                    j                                                                                                             Maintenance:        $
                                                                    l                                                                                                        k
                                                                    $                                                                                                        lsuppod:                 $
                                                                    l                                                                                                        t
                                                                    1                                                                                                        !Divorcesett
                                                                                                                                                                                        lement:       $
                                                                    l
                                                                    t...
                                                                       .,-.....,..-,.,- -,,-.,,
                                                                                              ...- -                           -     ..-....,-..,...-
                                                                                                                                                                             lpropedyseql
                                                                                                                                                          '-'-' ''- ''''''''''2
                                                                                                                                                                                        ement: $
30.Othera ountssom eone owelyou
   Exa Ies:Unpaidwages,di sabili
                               tyinsurancepayments,di
                                                    sabili
                                                         tybenefits.si
                                                                     ckpay,vacati
                                                                                onpay,wnrkers'cnmpensati
                                                                                                       on,
           SocialSecuritybenefi
                              ts;unpaidIoansynumadeto snmeoneelse
          No                                                        r                                                                                                                             --)
      Q Yes.Gi
             vespedsci
                     nformati
                            on.,..........,j                                                                                                                                                       i$
                                                                                                                                                                                                   I
                                                                     l
                                                                     i                                                                                                                             .
                                                                                                                                                                                                   )

    Offi
       cialFnrm 106A/B                                                                         Schedul
                                                                                                     e A/B:Property                                                                                              page7
             Case 6:19-bk-15290-WJ                                        Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                                                                              Desc
                                                                          Main Document
                                                                                  '
                                                                                           Page 19 of 55
                          .        .
                                                                                      j
Debtor1                                                                                                                                              Case numberLifknownt
                      rs.
                        tNa e              Mlddle Name              LaetName



31.Interesl in insurance pollcles
   Exampes:HeaIth,di
                   sabi
                      lity.orI
                             ife i
                                 nsurance;healthsavingsaccount(HSAI;credi
                                                                        t,homeowner's.orrenter'
                                                                                              sinsurance
          No
   Q Yes.Nametheinsurancecompany companyname:                                                                                                             Benefici
                                                                                                                                                                 ary:                                                           Surrenderorrefundvalue:
                 ofeachpolicyandIisti
                                    tsvalue....
                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                4
32.Anyinterestin propertythati s dueyou from someonewho hasdied
   lfyouarethebenetidaryofa Iivi
                               ngtrust,exped proceedsfrom aIi
                                                            fe i
                                                               nsurance poli
                                                                           cy.nrarecurrentlyentitl
                                                                                                 edtoreceive
   prnp because someonehasdied.
          No
      Q Yes.Givespeci
                    tici
                       nformati
                              on.,...........                                                                                                                                                                                   $

33.Claims againstthlrd padies,whetherornotyouhavefiled a lawsuitormadea demand forpayment
   Ezam :Acci   dents,empl oymentdisputes,i
                                          nsurancecl
                                                   aims,orrightstosue
      No
      Q Yes.Describeeachclaim...................l                                                                                                                                                                           !
                                                                                                                                                                                                                            i
                                                                 1
                                                                 t.
                                                                  -                                                                                                                                                             $
34.Othercontingentand unliquidatedclalm sofeverynature,including counterclaimsofthedebtorand rights
   to s    tlaim s
       No
      Q Yes.Descri
                 beeachcl
                        aim...................                                                                                                                                                                                  $


35.Any - ncialasseh you did notalready Iist
        No                                                                                                                                                                                                                QI
      D Yes.Gi
             vespeci
                   fcinformation...........!                                                                                                                                                                               I$

36.Add thedollarvalueofaIIofyourentriesfrom Pad 4,including anyentriesforpagesyouhave attached
      fllr1
          311rl/1.hlirrittpt1zltrl1rrli)f.r11(,rfp.........................................................................................,
                                                                                                                                           ........................................@
                                                                                                                                                                                   i1F
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                          k   ('     .




 '.                  Deseribe Any Busin*ss-Related Property You Ow n orHave an Interest In.List any realestate in Part 5.

37.Do ouown orhaveany legalorequitableinterestinany businels-relatedproperty?
           No.Goto Part6.
      Q Yes.GotoIine38.
                                                                                                                                                                                                                            Currentvalueofth*
                                                                                                                                                                                                                            podlon youow n?
                                                                                                                                                                                                                            Donotdedud secureddaims
                                                                                                                                                                                                                            orexemptions.
 38.Acc          ts receivable orcommissions youalreadyearned
           N0                                                               ....--- ....- .---..-.-.- .-- -.
                                                                                                           -...- --..-
                                                                                                                     ,--.-- ...--.- -
                                                                                                                                    ,-,.---- -----.
                                                                                                                                                  --.
                                                                                                                                                    -...-
                                                                                                                                                        ..-- -.. .-
                                                                                                                                                                  .-..-.
                                                                                                                                                                       ---- -...
                                                                                                                                                                               ,.-   .- .-
                                                                                                                                                                                         .-....-
                                                                                                                                                                                               ..-.----..-''''-''-'---   - -'

      Q YesDescribe.......j
                 .                                                                                                                                                                                                         l
                                                                                                                                                                                                                           l

 39.Office uipment,furnishings,andsupplies
    Exa es.'Business-relatedcomputers,software modems.printers,copiers,faxmachines rugs,telephones,desks chairs eledronicdevices
       ' No
      uves.oescribe.......
                         q
                         i             -
                                                                                                                                                                                                                           j
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                          .a


  OfficialForm 106A/B                                                                  ScheduleN B1Property                                                                                                                                page8
              Case 6:19-bk-15290-WJ                                                Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                                                     Desc
                                                                                   Main Document    Page 20 of 55
Debtor1                                                                     '%'J                                                                  Casenumbef(frknown)
                     FirstName              Mlddle Name                  LastName



40.Mach 1,fixtures,equipmenk supplies you use in buslness,andtool
                                                                s ofyourtrade
      .
          No                                                                                                                                                                                             n
   Q Yes.Describe......'                                                                                                                                                                                 !



42.Inter tsinpadnershipsorjointventures
          No
    Q Yes.Describe...... sameofentity:                                                                                                                                      % ofowneohip:
                                                                                                                                                                                                         $
                                                                                                                                                                                                         $
                                                                                                                                                                                                         $

43.Cus           erIists,mailing Ii
                                  sl,orothercompilatlons
    1 No
    Q Yes.DoyourIistsincludepersonall
                                    yidentifiableinformation(asdefi
                                                                  nedin11U.S.C.j101(41A))?




44.Any slness-related propertyyou did notalready 11
                                                  st
          No
      D Yes.Gi
             vespecisc                                                                                                                                                                                       $-
          information.........
                                                                                                                                                                                                             $-
                                                                                                                                                                                                             $-
                                                                                                                                                                                                             $.   -

                                                                                                                                                                                                             $.   -

                                                                                                                                                                                                             $
45.Add the dollarvalueofaIIofyourentriesfrom Part5,including anyentriesforpages youhave attached                                                                                                     +       $ v.
   ftlr!311rl1;.hlirrittpt1111tp1tlrrl1)(hr11t,rtp...............................................................',..'''..'''..''''''''''''''.''''''''..''''''''''..''''.'''''..'.''''''''''''''''''''


 '.       .
                   Describe Any Farm-and CommwreialFishing-Related Property You Ow n orHave an lnterest1n.
                   Ifyou own orhaveaninterestinfarm land,listItlnPad 1.

46.Do y ow n orhaveany Iegalorequitable interestinanyfarm -orcom mercialfishing-related propedy?
      No.GotoPad 7.
      Q Yes.GotoIine47.
                                                                                                                                                                                                             Currentvalue ofthe
                                                                                                                                                                                                             podionyou ow n?
                                                                                                                                                                                                             Do notdedud secured daims
                                                                                                                                                                                                             orexemptions,




 OfficialForm 106A/B                                                                        ScheduleA/B:Property                                                                                                         Page9
              Case 6:19-bk-15290-WJ                                              Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                                                           Desc
                                                                                 Main Document    Page 21 of 55
Debtor1                                                                                                                                               Case numberqifknownb
                     FlrstName              Mi
                                             ddleName                     La/tName


48.Crop u ithergrowingorharvested

   Q Yes.Gi
          vespeci
                fic
          information............tj                                  -.-- ...
                                                                            -,..- ...
                                                                                    - -- ....>
                                                                                             . .......-                    - .- - - -
                                                                                                                           ,                      -     ,-   ,- ,,,- -          .-     - -- .- ,.,.,.,.-
                                                                                                                                                                                                                 $
49.Far nd fi
           shlng equi
                    pment,implements,machinery,flxtures,andtools oftrade
      No
   gj y                                   ---
                                                                                                                                                                                                                 $

50,Far ndfishingsuppli
                     es,chemltal
                               s,andfeed
          Nn
     (EE1Af(,s ...................1                                                                                                                                                                          l
                                        1
                                        l                                                                                                                                                                    1
                                                                                                                                                                                                             i
                                                                                                                                                                                                             ?

51.Any rm-and commerci
                     alfi
                        shing-related propertyyoudId notalreadylist
      No
     Qy
      irles
         ft.
          lrfo
             tlli
                hve
                  tlrs
                 ti   p
                      ..e
                     ).  c
                        ..i
                         ..s.c
                           . ....'
                                 l                                                                                                                                                                           )s
                                                                                                                                                                                                             l
52.Add the dollarvalue ofaIIofyourentries from Part6,including any entries forpages you have attached                                                                                                            $
     forPart6.Writethatnumberhere...............................................................................................................................,.*


'.                 Describe AlIProperty Y@u 0w n or Have an Inlerest In n atYou Did Not List Above

53.Do you haveotherproperty ofanykind youdid notalreadyIist?
     Exam s.
           'Seasontickets,countryclub membership
        No                                                                                                                                                                                        )                  $
      Q Yes.Gi
             vespeci
                   fick                                                                                                                                                                           l
          informati
                  on...........'
                               j                                                                                                                                                                   l                 $
                                         )                                                                                                                                                         i                 $

54 Add thedollarvalueofalIofyourentriesfrom Part7.W ritethatnum berhere .................................................................+                                                                           $


 '.       :         Listthe T@tals ofEach Part @fthis F@rm

t;65.1:1.rtt1:-r()tlsIreaIlplrtate,Ii11(j:!...............................................,.........,...........................''''.''.'''..'''''''''''..'''..'.'''..'''..''.'''''.'.'''''''''''''''''''9       $

56.Part2:Totalvehicles,Iine 5                                                                                        $
57.Pad 3:Totalpersonaland llousehold item s,line 15                                                                  $jW
                                                                                                                       ' ,7O
58.Part4:Totalfinancialassets,Iine36                                                                                 $'22
                                                                                                                        .1) (-
                                                                                                                             ')t)
59.Part5:Totalbuslness-related property,Iine45                                                                       $
60.Pad 62Totalfarm -and fi
                         shing-rel
                                 ated property,llne52                                                                $                            j'
                                                                                                                                                  .
                                                                                                                                                   âjrs
                                                                                                                 +$
61.Part7:TotalotherpropertynotIlsted,llne54                                                                                                                                                                              /.        -
 62.Totalpersonalproperty.Addli
                              nes56through61.....................                                                f-$ =
                                                                                                                 l            .               .          ccpypersonalpropert
                                                                                                                                                                           ytotal+ + $                                                  ;

                                                                                                                                                                                                             N.
 OfficialForm 106A/B                                                                         ScheduleN B:Propedy                                                                                                              page 10
          Case 6:19-bk-15290-WJ                             Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                             Desc
                                                            Main Document    Page 22 of 55

                  #       w #   # @œ        #      - *

                      J
 Debtor1                  -
                  FirstName
                                        ,       Ml
                                                 ddleName
                                                                    ' LastName
 Debtor2
 (Spouse.iffiling) FirstName                    MddleName              LastName
 uni
   tedstatesBankruptcycourtforthe:CentralDistrictOfCalifornia
 Casenumber                                                                                                                     Q checkifthisisan
 (lfknown)                                                                                                                         amended filing


OfficialForm 106C
Schedule C :T he Property ou C laim as Exem pt                                                                                                  :4/,:
Beascompl
        eteand accurateaspossibl
                               e,Iftwomarri
                                          edpenplearesl
                                                      ingtogether,bothareequall
                                                                              y responsi
                                                                                       bleforsuppl
                                                                                                 yingcorrecti
                                                                                                            nformation.
UsingthepropertyynuIistednnScheduleA/S.
                                      'Property(OMcialForm 106A/B)asyoursource,Ii
                                                                                stthepropedythatyoucl
                                                                                                    aim asexempt.I
                                                                                                                 fmore
space i
      sneeded,fi
               lloutandattachtothi
                                 spageasmanycopiesofPart2:Additi
                                                               onalPage asnecessary.Onthetopofanyadditionalpages,wri
                                                                                                                   te
yournameandcasenumber(ifknown).
Foreachitem ofpropertyyoucl     aim asexempt,you mustspecifytheam ountoftheexemptionyou claim .Oneway ofdoingsoistostatea
speci fic dollaramountasexempt Al   ternatively.youmayclaim thefullfalrmarketvalue ofthe propedy being exempted uptotheamount
ofany applicable statutoryIimit.Some exempti   ons- suchasthose forhealthaids,rights toreceivecedainbenefil ,and tax-exempt
retirem entfunds- may be unlimited indollaramount How ever,ifyou clalm an exempti on of1Q0% offairmarketvalueundera I  aw that
Iim i
    tstheexempti  on toaparticulardollaramountandthevalue ofthepropertyis determlnedtoexceedthatamount,yourexemption
would be limited to the applicablestatutoryamount.

  '.           Identify the Property You Claim as Exem pt

 1. Whi setofexemptionsareyou claiming? Checkone only,evenifyourspouseisfiling withyou.
         Youareclaimingstateandfederalnonbankruptcyexemptions.11U.S.C.5522(b)(3)
       Q Youareclaimingfederalexemptions,11U.S.C.j522(b)(2)

 2. Forany propertyyou IistonScheduleA/B tbatyouclaim asexempt,fillintheinformation below.

       Briefdescriptionofthepropertyand lineon Currentvalueofthe                  Amountoftheexemptionyouclaim        SpecificIawsthatallow exemption
       Schedule4/8thatIiststhisproperty        poreonyouow n
                                                             Copytheval
                                                                      uefrom      Checkonk oneboxforeacheyempl/
                                                                                                              on.
                                                             Schedule 4/5
                                                                        '

       Bri
         ef rkt?ttlz-/
       description:
                     p/jûn
                     '
                         c
                         .
                         ut
                          'snln zb-o                                              Q$
                                                                                  .        foirmarketval
                                                                                                       ue,upto        /5
       L                                                                             lcooo                            t
                                                                                                                      ..-,. ,i,
                                                                                                                              1
                                                                                                                              7'> - ?'-(o-h.:
                                                                                                                              I      . '.
                                                                                                                                        '.
                                                                                                                                            ;(
       szzz..
        i   .$                                                                       anyapplicablestatutoryIimit                                        .




       Bersi
       d   ecfription:          '
                                .
                                z
                                (gV
                                A
                                  -
                                  '
                                  f ,y
                                     )I
                                      )
                                      -
                                       kr
                                        '
                                        5 NU
                                           -
                                           S
                                           '
                                           .I?
                                            't ,. ) Q -i$'oo% o'ffairmarketvalue                                                   ,...
       Linefrom
       Schedule/4/8..
                                4..,7
                                                                                                            , upto
                                                                                     anyapplicablestatutoryIimit      (v.'. .-/ s -
                                                                                                                                  .'
       Besri
       d   ecfription:              /)/ , ',, y 5(
                                                 7.t')t                           Q$
                                                                                     100% offairmarketvalue,upto
       Linefrom
       Schedule4/8..
                                                                                     any applicable statutorylim it   C.
                                                                                                                       êg.134,ûbt-'
                                                                                                                                  l                 .



 3. Areyou clal
              m inga homestead exempti
                                     on ofmoretllan$170,350*
    (sub'dtoadjustmenton4/01/22andevery3yearsafterthatforcasesfi
                                                               ledonorafterthedateofadjustment.)
       ' xo
       Q Yes.Di
              dyouacquirethepropertycoveredbytheexempti
                                                      onwi
                                                         thin1,215daysbeforeynu5I
                                                                                edthiscase?
         E1 No
         :2 Yes

OfficialForm 106C                                            Schedule G;ThePropertyYou Claim as Exempt                                       Page 1of
          Case 6:19-bk-15290-WJ                            Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                  Desc
                                                           Main Document    Page 23 of 55

Debtor1                   à                                                                     Case numberfitknownt
               Fi tName       MlddleName               LastName


  '.           AddilionalPage
       Briefdescrlptlonofthe property and Iine               Currentvalue ofthe   Amountofthe exemption you clalm      Specific Iaw: thatallow exemption
       onScheduleA/BthatIiststhlspropedy                     podionyouown
                                                             Copythevaluefrom     Checkonlyoneboxforeachexemption
                                                             Schedule4/8
       Bri
       deec
         sfr
           i
           pt
            i
            on:                 h.'j       ,   ,   J1
                                                   -/t1 J/) jJ ) us .                                                              ,                     .a-
                                                                                                                                                   ..k
       L
       Si
        nefrom            -
                          .                                                          100% offairmarketvalue,upto
                                                                                     any appli
                                                                                             cablestatutoryIi
                                                                                                            mit
                                                                                                                          j   /q
                                                                                                                                   '
                                                                                                                                                  k()()
        cheduleA/8..
       description:
       uri
         e,               z'
                           -        ôt.t/)n/'? s zth,
                                                    4
                                                    .
                                                    )t) Q
       Linefrom                                                                    'any
                                                                                    100%  off
                                                                                            ai
                                                                                        appli
                                                                                              rmarketval  uemi
                                                                                                            ,utpt
                                                                                            cable statutoryli
                                                                                                                o         :
                                                                                                                              )s       .
                                                                                                                                           f-/g ;>
                                                                                                                                                 ()z
       Schedule+ 8.*

       Bri
         ef                                                   $                   Q$
       description:
       Line from                                                                  Q 100% offairmarketvalue,upto
                                                                                     anyapplicablestatutorylimi
                                                                                                              t
       ScheduleA/8.
                  '

       Brief                                                  $                   Q$
       description:
       Linefrom
                                                                                  Q 100% offairmarketvalue,upto
                                                                                     anyapplicablestatutnrylimit
       ScheduleA/&
       Brief                                                  $                   Q$
       description:
       Line from
                                                                                  Q 100% offairmarketvalue,upto
                                                                                     anyapplicablestatutoryIimit
       Schedule4/8..

       Brief                                                  $                   Q$
       description:
       Line from
                                                                                  Q 100% offairmarketval
                                                                                                       ue,uptn
                                                                                     anyapplicablestatutoryIim it
       Schedule4/5..
       Brief
       description:                                           $                   Q$
       Linefrom
                                                                                  Q 100% offairmarketvalue,upto
                                                                                     anyappli
                                                                                            cabl
                                                                                               e statutoryIi
                                                                                                           mit
       ScheduleA/8.'
       Brief                                                  $                   Q$
       description'
                  .
       Li
        ne from
                                                                                  Q 100% offairmarketvalue,upto
                                                                                     any applicable statutory lim it
       Gchedule A/&

       Brief                                                  $                   Q$
       description:
       Line from
                                                                                  D 100% offai
                                                                                             rmarketvalue,upto
       ScheduleA/8. .                                                                anyappli
                                                                                            cabl
                                                                                               e statutoryIi
                                                                                                           mit

       Brief
       description:                                           $                   Q$
       Line from
                                                                                  Q 100% offai
                                                                                             rmarketvalue,upto
                                                                                     anyapplicabl
                                                                                                e statutoryIimi
                                                                                                              t
       ScheduleA/S. '
       Brief
       description:                                           $                    Q$
       Linefrom
                                                                                   Q 100% offai
                                                                                              rmarketvalue,upto
       ScheduleA/' S.
                    '                                                                anyapplicablestatutorylimi
                                                                                                              t

       Brief
       description:                                           $                    Q$
       Line from                                                                   Q 100% offairmarketvalue,upto
       Schedule+ 8. .                                                                anyapplicablestatutoryIimi
                                                                                                              t


OffjcialForm 106C                                           ScheduleC;Th@PropertyYou Clai
                                                                                        m as Exem pt                                       Page   Of
              Case 6:19-bk-15290-WJ                             Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                Desc
                                                                Main Document    Page 24 of 55

                     *     . #        * **     #      . *


    Debtor1
                     FirstN e                      MiddleName              Las't ame
    D ebtor2                 A
    (Spouse,iffiling) FirstName                    MiödleName              LastName
    uni
      tedstatesBankruptcycourtf
                              orthe:CentralDistrictOfCalifornia
    Case number                                                                                                                                Q checki
                                                                                                                                                      fthisi
                                                                                                                                                           san
     (1fknown)
                                                                                                                                                       amended filing

    O fficialForm 106D
    Schedule D :C reditors W ho H ave C laim s Secured by P ro perty                                                                                                    12as
    Be ascompleteand accurateas possible.I ftwo married peopl
                                                            e arefilingtogether,bothare equall
                                                                                             y responsibleforsupplyingcorrect
    Informatlon.Ifmore space is needed,copythe Additi
                                                    onalPage,flllitout,num bertheentries,and attachitto thi
                                                                                                          s form.On thetopofany
    additionalpages,wri
                      teyournameandcasenumber(i
                                              fknown).
    1. Do y credltors have claimssecured byyourproperty?
           lNo.Checkthi
                      sboxandsubmi
                                 tthisform tothecoudwi
                                                     thynurotherschedules.Youhavenothi
                                                                                     ngelsetorepodonthisform.
         Y.
          1Yes.FilinaIIofthei
                            nformationbel
                                        ow.
    *,
                 ListAI1secured Claims
l                                                                                                                    A,i..;.,,
                                                                                                               t6tèmhL   '
                                                                                                                             ;.
                                                                                                                              L
                                                                                                                              q
                                                                                                                              ïi
                                                                                                                               ,
                                                                                                                               L
                                                                                                                               3
                                                                                                                               q;ë
                                                                                                                                 '
                                                                                                                                 ,)
                                                                                                                                  .'
                                                                                                                                   kr.*i.ttt/+ # ? ', y.
                                                                                                                                           .   .
                                                                                                                                                   .
                                                                                                                                                       ,..
                                                                                                                                                         ttij
                                                                                                                                                            te
                                                                                                                                                             i
                                                                                                                                                             h
                                                                                                                                                             ,
                                                                                                                                                             ' t.d
                                                                                                                                                             y,t   :bi è. .:
                                                                                                                                                                 ;.,,4    .r.L
                                                                                                                                                                             . .
                                                                                                                                                                               .

I2.ListaIlsecuredclaims.I
                        facredi
                              torhasmorethanonesecuredclaim,Iistthecreditcrseparatel
                                                                                   yo; .urki
                                                                                           tfui           i,ç#Ilàik:,1 !
                                                                                               ki...kkti.t'            '!
                                                                                                                        .
                                                                                                                        ù.tsket j.
                                                                                                                                 kk'i',
                                                                                                                                      1                , .,    .

! f
,   oreac hdaim. I
                 fmo
   Asmuchaspossible
                     r
                     e t
                       hanon ecr
                               edit
                                  orhasa par
                                           ti
                                            cul
                                              arcl
                                                 aim ,
                                                     Ii
                                                      stthec th erc
                                                                  redit
                                                                      o
                                                                      ,
                                                                        rsin eart2.  o,
                                                                                      J'
                                                                                       j
                                                                                       kt
                                                                                        ' de
                                                                                           kh
                                                                                            a'
                                                                                             ' u
                                                                                               ' '. tt
                                                                                                     i
                                                                                                     u. .
                                                                                                        u
                                                                                                      .jy
                                                                                                         u-      '
                                                                                                                 :+1:''.#ù '41uii
                                                                                                                                '.
                                                                                                                                 ,''. (
                                                                                                                                .r j
                                  ,   I
                                      istthedaimsinalphabeti
                                                           calorderaccordi
                                                                         ngtothe credi
                                                                                     torsname.                 vàjkj
                                                                                                                   .ofcotl
                                                                                                                         atèiàl.      cl
                                                                                                                                       al                              l
                                                                                                                                                                       fény    j
.
                                                                                                                                                                               1
 2.1                                                        oescribethe propertythatsecuresthecl
                                                                                               aim:            $                       $                           $           q
i                                                         .
                                                          --.
                                                            ----          -.
                                                                           -           ----    -            q                                                                  l
j Credi
      tor
        'sName                                                                                                 i                                                               j
!                                                                                                              I                                                               ë
I
! Number St    reet                                                                                        .   !                                                               1
'                                                                                             . -   ---
                                                                                                                                                                               j
(                                                           As ofthedateyoufile,theclaim is:checkaIIthatappl
                                                                                                           y.                                                                  t
                                                                                                                                                                               l
k                                                           D conti
                                                                  ngent                                                                                                            j
                                                            Q Unli
                                                                 qui
                                                                   dated                                                                                                           j
         ci
          t
          y                             st
                                         ate Z1
                                              PCode         Q oi
                                                               sputed                                                                                                              1
                                                                                                                                                                                   l
  Whoowesthedebt?Checkone.                                  NatureofI
                                                                    len.CheckaIlthatappl
                                                                                       y.                                                                                          1
  Q Debtor1onl y                                            Q Anagreementyoumade(suchasmodgageorsecured
  Q Debtor2onl y                                                carI
                                                                   oan)
  Q Debtor1andDebtor2only                                   Q StatutoryIi
                                                                        en(suchastaxlien,mechanic'sI
                                                                                                   ien)
  Q AtIeastoneofthedebtorsandanother                        Q JudgmentIi enfromaIawsuit
'                                                           Q Other(includi
                                                                          ngarighttocrfset)
  D Checkifthisclajm relatestoa
1    comm unjtydebt
6 Datedebtwasinçurred                                       Last4digitsofaGcountnumber                                                                                             1
                                                                                                                                                                                   ,

    2'2                                                     Describethepropertythatsecuresthecl
                                                                                              aim:             $                       $                           $               1
                                                                                                                                                                                   j
'         credi
              tor'
                 sName                                                                                         I                                                                   l
!                                                                                                                                                                                  '
i                                                                                                                                                                                  t
7
!         Number         str
                           eet                                                                                                                                                     j
I                                                           Asofthedateyoufile,theclaim i
                                                                                        s:CheckaI
                                                                                                Ithatappl
                                                                                                        y.                                                                         l
                                                                                                                                                                                   )
!
!
                                                            Q conti ngent                                                                                                          l
                                                                                                                                                                                   )
.
;
                                                            u unl i
                                                                  quidated                                                                                                         j
      Gi
       ty                     State ZI
                                     PCode                  Q oj sputed                                                                                                            j
                                                                                                                                                                                   ;
     Whoowesthedebt?Chec,    kone.                          NatureofIien.CheckaIthatapply.                                                                                         l
     Q Debtor1onl y                                         Q Anagreementyoumade(suchasmortgageorsecured                                                                           ;
     Q Debtor2onl y                                            CarIoan)                                                                                                            l
     Q D                                                    Q StatutoryIien(suchastaxli
                                                                                      en,mechani
                                                                                               c'
                                                                                                sli
                                                                                                  en)                                                                              i
         ebtor1andDebt or2onl y                                                                                                                                                    (
     Q AtIeastoneofthedebtorsandanother                     Q Judgmentli  enfromalawsuit
                                                            Q Other(i ncludingari
                                                                                ghttooffset)                                                                                       '
     Q Checki  fthisclaim relatestoa                                                                                                                                               l
           communi
                 tydebt                                                                                                                                                            l
      Datedebtwasincurred                    Last4digit,sofaccountnumber
'
        Addthe dollarvalueofyourentries in Column A on thls page.W ri
                                                                    tethatnumberh@Y:                                                                                               !

    Offi
       ci
        alForm 106D                                 ScheduleD:Credi
                                                                  torsWhoHaveClai
                                                                                msSecuredbyPropeA                                                         page1of
            Case 6:19-bk-15290-WJ                            Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                    Desc
                                                             Main Document    Page 25 of 55
                      #        . #   # #*   ê      . *


     Debtor1                                                        .
                     Fi tN e                    MkldleName              LastName
     Debtor2
     (Spouse,ifsling) FirstName                 MkldleName              LastName
     UnitedstatesBankruptcyCourtforthe:CentralDi
                                               stri
                                                  ctofCal
                                                        ifornia
                                                                                                                                       Q checkifthisi
                                                                                                                                                    san
     case number                                                                                                                         amended fling
     (Ifknown)

    O fficialForm 106E/F
    sohedule E/F: c reditors W ho H ave U nsecured c laim s                                                                                          12/1s
    Beascompleteand accurateas possible.Use Pad 1forcreditorswith PRIORITY clalms and Part2forcreditorswi
                                                                                                        th NONPRIORIR claims.
    Listtheotherpadyto anyexecutory contracl orunexpired Ieasesthatcould resul
                                                                             tin acl
                                                                                   aim.Also Ii
                                                                                             stexecutorycontractson Schedule
    A//;Property(Offi
                    clalForm 106YB)andonScheduleG;Exzcutory ContractsandUnexpfmdLeases(OfficialForm 106G).Donotincludeany
    credi
        torswi
             th padially secured clalmsthatare Iisted In ScheduleDJCreditorsWhoHave Clalms Secllredby Property.Ifmorespace i
                                                                                                                           s
    needed,copythe Partyouneed,fillitout,numbertheentries Intheboxesonthe IeftAttach theContinuatlonPagetothispage.Onthetop of
    anyadditi
            onalpages,writeyournameandcasenumber(ifknown).
    '.             ListAIIofYourPRIO RITY U nsecured çlaim s
                                                                                                                                                              1
         Do y creditoo have priori
                                 ty unsecured claimsagainstyou?
          ' No.Goto Part2.
         Q Yes.
         L1stalIofyourpri   orltyunsecuredclaims.Ifa creditorhasm nrethanonepri    orityunsecuredclaim,Iistthecreditorseparatelyforeachdaim.For
         each daim l isted,identi
                                fywhattype nfclaim itis.I
                                                        faclaim hasbothpri ori
                                                                             tyand nonpriorityamounts,listthatclaim hereand shcw bothpriori
                                                                                                                                          tyand
         nonpriorityamounts.Asmtlch aspossi   ble,Ii
                                                   stthe claimsinalphabeticalnrderaccordingtothecredi tor'sname.Ifyou havemnrethantwopri   ori
                                                                                                                                             ty
         unsecured cl aims,5lloutthe ContinuationPageofPad 1.Ifm orethan onecreditorholdsapadicularclaim,Iisttheothercredi    torsinPart3.
         (Foranexplanati
                       onofeachtypeofclaim,seetheinstrudi
                                                        onsforthi
                                                                sform i
                                                                      ntheinstrudi
                                                                                 onbooklet)
                                                                                                                     Tètaliiàiik .. ériuitiv     Noppriori
                                                                                                                                                         ty
1

2.1
                                                                Last4 digil ofaccountnumber
          Phohtycreditor'sName
1                                                               W hen was the debtincurred?
t         Number          Street
               -          .-                                    As ofthedate youfile,the clalm is:CheckaIIthatapply.
                                                                Q   Contingent
          City                     St
                                    ate Z1PCode                 Q   Unliquidated
          WhoIncurredthedebt?Checkone.                          u   Disputed
          Q Debtor1onl y
          Q Debtor2onl y                                        TypeofPRIORIW unsecuredclalm:
          Q Debtor1andDebtor2onl  y                             Q oomesticsupportobli gations
          D Atleastoneofthedebtœsandanother                     u vaxesandcertai  notherdebtsyouowethegovernment
          Q Checki fthisclaim isforacommunitydebt               u cjaimsfordeathorpersonali  njurywhi
                                                                                                    l
                                                                                                    eyouwere
          I                                                        intoxio ted
           stheclalm subjed tooffset?                           Q
          Q No                                                      Other.Specify
          Q Yes
2.2                                                             Last4 digiu ofaccountnum ber                        $              $             $            ?
          Prioritycreditor'sName
                                                                W hen wasthe debtIncurred?
          Number          Street
                                                                As ofthe date you file,the claim is:CheckaIIthatapply.
                                                                Q Contingent
          ci
           ty                     State Z1PCode                 Q Unl
                                                                    iquidated
          whoincurredthedebt?checkone.                          Q Di
                                                                   sputed
          Q Debtor1only                                         TypeofPRIORITY unsecuredclaim :
          Q Debtor2only                                          Q Domesticsupportobligati
                                                                                         ons
          Q Debtor1andDebtor2only                                Q Taxesandcedai notherdebtsyouowethegovernment
          Q Atl
              eastoneofthedebtorsandanother
                                                                 Q claimsfordeathorpersonalinjurywhil
                                                                                                    eyouwere
          Q checkifthisclaim isforacommuni  tydebt                  intoxicated
           I
           stheclaim subjecttooffset?                            Q other.speafy
           Q No
           Q Ye,

    Offici
         alForm 106E/F                                   Schedule E/F:CredltorsW ho Have Unsecured Clalms                                  page 1of
                  Case 6:19-bk-15290-WJ                                     Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                   Desc
                            .    ''
                                      '       t                             Main)Document
                                                                            ?                Page 26 of 55
    Debtor1                                                                                                                 Case numberfifknownb
                            FirstName                 Mi
                                                       ddleName        LastName
        '.
                        ListAIIofYourNON PRIORITY Unsecured Claim s
1
'                                                                                                                                                                                             1
'3. Do anycreditors have nonpriorityunsecured claims againstyou?                                                                                                                              j
l o
t                           ouhavenothingtoreporti
                                                 nthi
                                                    spad. Subm itthisform tothecourtwithyourotherschedules.
'
(                  es
1
    4.LlstalIofyournonpriorityunsecured claim sIn thealphabeticalorderofthecreditorwho holdseach claim.Ifacreditorhasmorethanone
      nonpriori
              tyunsecureddaim,Iistthecreditorseparatelyforeachclaim .Foreach claim Iisted,identi
                                                                                               fywhattype ofclaim itis.DonotIi
                                                                                                                             stclaimsalready
      included inPart1.Ifmorethan onecreditorholdsapadicularclaim ,Iisttheothercreditorsin Pad 3.Ifyou havemorethanthree nonpriorityunsecured
      daims5IIoutthe ContinuationPage ofPart2.
                                                                                                                                                                                   '

)                                                                                                                                                                            tkkiiIk+ ,.'. t
                                                                                                                                                                                  ..


4.
 1 y  j        - '.j
                   uj y      .,             uast4di
                                                  gi
                                                   lofaccountnumberj g                      $5/l:W3 )
                                                                                                    l
   Nonq
      b
       'or
         i
         tyedi
             tNe.t' (           .;(    .7
                                        .') whenwast:edebti
                                          '       J    ..- ncurred? -
                                                                   .   k
                                                                       5 t)t       q  -             t

   ci
    N
      0-
       er(7(?t .    .
                      (
                      r
                      Jx
                       state
                            .! 'z1pcok
                                   /
                                   rl'
                                     )
                                     de
                                        à, As o edateyoufile,theclalm is:CheckaIIthatapply.
                                                                                                               contingent
             wh 'curredthedebt?checkone,                                                                   Q unli
                                                                                                                quidated
                Debtor1only                                                                                Q Disputed
              Q Debtor2only
              Q Debtor1andDebtor2only                                                                      TypeOfNONPRIORIW unsecured claim:
              Q AtI
                  eastoneofthedebtorsandanother                                                            u studentIoans
              Q check thisclaim isforacommunl   tydebt                                                     Q Obligati
                                                                                                                    onsari
                                                                                                                         singoutofaseparati
                                                                                                                                          onagreementordivorce
                                                                                                               that   did notfeportaspriorityclaims
             Isth aim subjecttooffset?                                                                     Q btstopensi
                                                                                                                      o'
                                                                                                                       7
                                                                                                                       (-
                                                                                                                        .1
                                                                                                                         'r ofi-I f
                                                                                                                                  i . n.
                                                                                                                                       )',
                                                                                                                                         'àadIxtt
                                                                                                                                              ,'îhz r'milardebts
'
              .
                   No                                                                                          Other.Speci
                                                                                                                         fy         .
                                                                                                                                                        .,   i
                                                                                                                                                             )u
t            Q ves                                                                                                                                                                            .
                        '
4.2                     .'                                        .-a           .                          Last4 digits ofaccountnumber                l
                                                                                                                                                       !                $                     (
                                                                                               .
'
                  prioutycr ito/sNam                          ,                                            When was the debtincurred?
                   $.       ù
             N mbe                                '                     ,       '    x'                .
                  ' '                             .                .    '             .
                                                                                               l           Asofthedateyoufil
                                                                                                                           e,theclaimis:CheckaIlthatappl
                                                                                                                                                       y.
             ciw                                                  state             zlpcode                    contingent
             w ho' urredthedebt?Checkone.                                                                  Q Unli
                                                                                                                quidated
                Debtor1only                                                                                Q Di
                                                                                                              sputed
             Q Debtor2onl y
             Q Debtor1and Debtor2only                                                                      TypeofNONPRIORIR unsecured claim;
             Q AtIeastoneofthedebtorsandanother                                                            Q Studentloans
                                                                                                           Q obl igati
                                                                                                                     onsari
                                                                                                                          singoutofaseparati
                                                                                                                                           onagreementordi
                                                                                                                                                         vorce
             Q checkifthisclaim isforacommuni
                                            tydebt                                                            thatyoudidnotreportaspri
                                                                                                                                     ori
                                                                                                                                       tycl
                                                                                                                                          aims
             Istheclaim subjecttooffset?                                                                   Q D tstopensi  on       - ' Ian.,and er'm' debts
             Q No                                                                                              Other.Speci
                                                                                                                         fy         ,                 r) d.s-
l            Q Yes                                                                                                                                                                            r
43                  )',
                        . .               ''
                                           a
                                           m'
                                           '.-
                                             m= '
                                                -                  o ..                                            u ofaccountnumberjl a
                                                                                                           uast4digi                   -'1a%                                                  g
    .
                                                                                                                                                                            $XIVIj
                                                                                                                                                                             ..  .k(.)-- '
                                                                                                                                                                                         !
' Non,
     kr
      i
      o
      r
      q
      ri
       t
       yCr
         edi
           t
           or
            '
            sNal
               r
               lj
                .
                -. A
                   j.4js.             tr                                .
                                                                                          . ' .jyenwa
                                                                                          ..       .
                                                                                                    ts
                                                                                                     kt
                                                                                                      heebti
                                                                                                      s    ncured?
                                                                                                           .                                                                                  .
                                                                                                                                                                                              y
                    1', f                                                           '-l oz                 Asoftedateyoufi
                                                                                                                         letheclaim is:CheckaIIthatapply.
                                                                                                                                ,
             city                                                 state             ZlPcode
                            -   v-                                                                             contingent
             Who' urredthedebt?Checkone.                                                                   Q Unliquidated
               Debtor1only                                                                                 u Disputed
             Q Debtor2only
             Q Debtor1andDebtor2onl y                                                                      yypeofNONPRIORITY unsecured claim:
             Q Atleastoneofthedebtorsandanother
                                                                                                           Q StudentI oans
             Q Che ifthisclaim i
                               sforacommuni
                                          tydebt                                                           Q Obligationsarisingoutofaseparati
                                                                                                                                            onagreementordi
                                                                                                                                                          vorce
                                                                                                             thaty u did notreportaspriorityclaims
             Ist cl
                  aim subjecttooffset?                                                                     Q     tstopension p i ' ..p             do        ys' *1   bts
                  No                                                                                       * Other.Specify            $                         -ez
             Q Yes


OfficialForm 106E/F                                                     ScheduleE/F:CreditorsW ho Have Unsecured Cl
                                                                                                                  alms                                                            Page   Of
              Case 6:19-bk-15290-WJ                                             Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                     Desc
                                                                                Main Document    Page 27 of 55
    Debtor1                                                                 J                                           Case number(iflfnown)
                                 FirstName       MiddleName                 LastName

     '.
                         YourNONPRIORIR Unsecured Glaim s - Continuation Page

)Af                                                                                                                                                                    .
                                                                                                                                                                       ''.'
                                                                                                                                                                          .
                                                                                                                                                                          t'
                                                                                                                                                                           è'..è  ':
                                                                                                                                                                                   .
                                                                                                                                                                                   ë.-....)
                                                                                                                                                                                          1
i terIlstinganyentrlesonthlspage,numbertlwm beginnlngwlth4.4,followedby4.
                                                                        5,andsoforth.                                                                                   'foti.ly.8$l
                                                                                                                                                                         . ..       .my' ,y
                                                                                                                                                                                        1
@
)
                 (
                 %
                 '
                 ) .
                 ri
                     ..-''
                     tyCrq . r
                  o'ri       's
                                                                                                         Last4di
                                                                                                               gi
                                                                                                                eofaccountnumberj a                           j        y            t,
t           wk U u '
                      l%                                                                                 Whenwas
                                                                                                               z
                                                                                                                 thedebtincurred?               y
                                                                                                                                                        )tï
:         h1 b ' .  tr                       -        .
j
j         Cj
           ty
             ,                                       t-j
                                                       .
                                                                     State             Z1
                                                                                        PCode
                                                                                                         AsoConte dateyoufile,theclaimi
                                                                                                                ingent
                                                                                                                                      s:CheckaIIthatappl
                                                                                                                                                       y.
1                                                                                                        Q unl
                                                                                                             i
                                                                                                             quidated
          Wh ncurredthedebt?Checkone.                                                                    = oi
                                                                                                            sputed
              Debtor1onl
                       y                                                                                                                                                                j
          Q Debtor2onl
                     y                                                                                   TypeofNONPRIORIR unsecuredclaim..                                              !
                                                                                                                                                                                        p
          Q Debtor1andDebtor2onl
                               y                                                                         = studentI
                                                                                                                  oans                                                                  5
          Q Atleastoneofthedebtorsandanother                                                             u obl
                                                                                                             igati
                                                                                                                 onsari
                                                                                                                      singoutofaseparationagreementordi
                                                                                                                                                      vorcethat                         j
          Q checki
                 fthi
                    sclaim i
                           sforacommunltvdebt                                                            ,-.
                                                                                                               XOUdi
                                                                                                                   dnotrepodaspri
                                                                                                                                ori
                                                                                                                                  tycl
                                                                                                                                     aims                                               f
                                                                                                                                                                                        !
                             ,

          Isth,-ilaimsubjecttooffset?
                 p'
                 ,
                                                                        *                                = Dt
                                                                                                            be
                                                                                                            htr
                                                                                                              s.
                                                                                                               t
                                                                                                               op
                                                                                                               speecni
                                                                                                                     s
                                                                                                                     yio 'krf 11-
                                                                                                                     f          -sh
                                                                                                                                C .'' $t
                                                                                                                                       I s' dothersimil
                                                                                                                                                      ardebts                           ,
                                                                                                                                                                                        i
                                                                                                                                                                                        1
          M o                                                                                                                                                                           j
          :2 Yes                                                                                                                                                                        !
                                                                                                                                                                                        @
                                                                    y                                                                                                                   '
                                                 .                  /   .                                                                           .

'
                                                           , z .                                         Last4di
                                                                                                               gi
                                                                                                                tsofaccountnumber                       '     -        $         *.h.
                                                                                                                                                                                    ;
                                                                                                                                                                                    O
                                                                                                                                                                                    -
t             bp,
                r
                i
                oL
                3
                -
                '
                .
                Lh
                 t
                 ï
                 3
                 by.
                  .
                  -c.di
                      to/same 4
                              ' .'Lj
                              /
                              -                                                                         Whenwasthedebtincurred? 6.-
                                                                                                                                  p(.
                                                                                                                                    ,nj                                                j
          Nu b r      Str        ..
          city                           !                        f'state              -
                                                                                       e
                                                                                       jzo
                                                                                         rte
                                                                                           -'
                                                                                            s'ts,
                                                                                       ZIP Code
                                                                                                /(p Asocon
                                                                                                   .    fthtiengen
                                                                                                                attéyoufile,theclaimis:CheckaIIthatappl
                                                                                                                                                      y.
                                                                                                         Q Unliquidated
          whoi                     redthedebt?Checkone.                                                  u oisputed
              Debtor1only
          Q   Debtor2onl
                       y                                                                                TypeofNONPRIORIR unsecured cl         ai
                                                                                                                                               m:
          Q   Debtor1andDebtor2only                                                                     u studentI oans
          Q   AtI
                eastoneofthedebtorsandanother                                                           u obl igati
                                                                                                                  onsarising outofa separationagreementordivorcethat
          Q   Checkifthisclaim isforacommuni  tydebt                                                       youJlidnotreK daspdori   tyclaims
                                                                                                        Q btstopensi    on r jpr
                                                                                                                               ofit-shprin pIa , ndotersimilardebts
          I
          sthecl- subjecttooffset?                                                                         other.Specify            .
                                                                                                                                    '      .

                     O
          Q Yes

                     f)'                                      '
                                                                          1'                       n
                                                                                                   S
                                                                                                  kj    Last4digilofaccountnumber ' / -?
                                                                                                                                       l                               sj 1 d..)
                                                                                                                                                                        , '
          Nonpdori
                 tyCk
                    redi
                       tosN'
                           ame                                          j                                                        1.
                                                                                                                                  *) '
                                             ét'
                                               j
                                               -h-                      j                               WhenwasthedebtIncurred? $o l
           umb                    - Stret                                                   '     --

          city
                     .
                      '.
                       f
                       3-                              '            state
                                                                          ,               .j
                                                                                       ZIPCode
                                                                                                        AtsoCon
                                                                                                             fttingdenatteyoufile,theclaimis:CheckaIthatappl
                                                                                                                                                           y.
                                                                                                        Q Unli
                                                                                                             quidated
          Who curredthedebt?checkone.                                                                   u Disputed
              Debtor1only
          Q Debtor2onl
                     y                                                                                  TypeofNONPRIORITY unsecuredclaim:
          Q Debtor1andDebtor2only                                                                       u st
          Q                                                                                                  udentIoans
            AtI
              eastoneofthedebtorsandanother                                                             u objj gati
                                                                                                                  onsarisingoutofaseparationagreementordi
                                                                                                                                                        vorcethat
          Q Chec ifthisclaim isforacommunitydebt                                                           yoqldidnotreportaspriori
                                                                                                                                  tyclaims
          I
          sthclaimsubjecttooffset?                                                                      Q ot
                                                                                                           ehbe
                                                                                                              ts
                                                                                                               rtope
                                                                                                                 spe
                                                                                                                  .
                                                                                                                     nfs
                                                                                                                    ci yi
                                                                                                                        onrr fi-har
                                                                                                                                  inpl
                                                                                                                                     ans,andothersimi
                                                                                                                                                    lardebts
              No
          :2 Yes



Offi
   cialForm 106E/F                                                          Schedule E/F:Credi
                                                                                             torsW ho Have Unsecured Claims                                            page- Y
                Case 6:19-bk-15290-WJ                Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                       Desc
                                                     Main Document    Page 28 of 55
        Debtor1                                                                        Casenumbert/fkoownl
                     FirstName    MiddleName      LastName

        '.
               .   Add the A m ountsforEaçh Type ofUnsecured Claim
    I
        6.Totaltheamounts ofcertain types ofunsecuredclaims.Thi
                                                              s information i
                                                                            s forstati
                                                                                     sticalreporting purposes only.28 U.S.C.ï159.
             Addtheam ountsforeachtype ofunsecured claim .

'



    1                                                                           Totalcl
    i                                                                                      aim
    i                 6a Dom esticsupportobligations                      6a.
    1Totalclalms '                                                               $
    ifrom Pad 1
    l           6b.Taxes and certain otherdebtsyou owethe                                   a
    ;                     government                                      6b.    $
    :
                      6c.Clalmsfordeathorpeoonalinjurywhileyouwere
                          intoxicated                                     6c.
                                                                                 $
                      6d.Other.AddaIIotherpri
                                            crityunsecuredclaims,                            .   '
                          Wri
                            tethatamounthere.                             6d. + $


                      6e.Total.AddIines6athrough 6d.                      6e.
                                                                                 $
                                                                                             (:794
                                                                                Totalclaim

     Totalclaims 6f.StudentI   oans                                       6f.
                                                                                 $
      from Part2 6g.
                     Obll jatlonsarislngoutofaseparationagreement
    '                ordlvorcethatyoudid notreportas priority
                     claims
                 6h.Debl topensionorprofi   t-sharing plans,and other
                                                                          6g.    ,.
                                                                                       >
                     sim ilardebts                                        6h.    ,.    .     & -
                      6i. Other.Add aIothernonpriori
                                                   tyunsecured claims.
                          W ritethatamounthere.                           6i.+sr?.7.
                                                                                   7=. r-3
                     6j.Total.Add l
                                  ines6fthrough6i.                        ej
                                                                                 ,    ry.-J'
                                                                                           Jj .po




    OfficialForm 106E/F                           Schedule E/F:GreditorsW ho HaveUnsecuredClaims                              Pzge   Of
          Case 6:19-bk-15290-WJ                        Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                    Desc
                                                       Main Document    Page 29 of 55

                 :    g #     # @œ    #       - *


 Debtor               '       >                            -'X
                 Fi tN me                 MbdleName              Last me
 Debtor2
 (SpouseIffiling) First ame               MddleNarne             LastName
 uni
   tedstat
         esBankruptcycourtforthe:CentralDistrictofCali
                                                     fornia
 Case number                                                                                                       Q checkifthi
                                                                                                                              sisan
 (Ifknown)
                                                                                                                       amended fili
                                                                                                                                  ng


OfflcialForm 106G
schedule G : Exeoutory C ontracts and U nex pired Leases                                                                      l2/ls
Be ascomplete andaccurateas possible.Iftwo married peopl
                                                       e arefilingtogether,bothareequallyresponsibleforsupplying correct
informati
        on.Ifmorespace isneeded,copytheaddi  tionalpage,fIlli
                                                            tout,numberthe entries,and attach i
                                                                                              tto thispage.Onthetop ofany
additi
     onalpages,writeyournameandcasenumber(ifknown).

     Doy aveanyexecutorycontracl orunexpired Ieases?
       No.Checkthi
                 sboxandfi
                         lethisform wi
                                     ththecoudwi
                                               thyourotherschedul
                                                                es.Youhave nothingel
                                                                                   seto reportonthisform .
     Q Yes.FilinaI
                 Ioftheinformationbelow eveni
                                            fthecontradsorIeasesareIi
                                                                    stedonScheduleA/8.
                                                                                     'Property(Offi
                                                                                                  cialForm 106NB).
 2. Listseparatelyeach peoon orcompanywithwhom you havethe contractorI    ease.ThenstatewhateachcontractorI  ease is for(for
    example,rentvehicleI ease,cellphone).Seetheinstructionsforthi
                                                                sform i
                                                                      ntheinstrudionbonkletformoreexamplesofexecutorycontractsand
     unexpiredIeases.


     Person orcompanywithwhom you haveth*contractorIease                           Stat@whatthe contractorI
                                                                                                          ease f
                                                                                                               s for




      Number         Street




      Number         Street




      Name

      Number         Street




      Number         Street




      Number         Street

      City                           State     ZlP Code

OfficialForm 106G                            Schedule G:ExecutoryContractsand Unexpired Leases                           Page1Qf
            Case 6:19-bk-15290-WJ                            Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                         Desc
                                                             Main Document    Page 30 of 55



     Debtor1
                      Flrsl ame                 MiddleName              LastName
     Debtor2
     (Spouse,iffiling) FirstName                MiödleName              LastName
     UnitedstatesBankruptcyCourtforthe:CentralDistrid OfCaliforni
                                                                a
     casenumber
     (Ifknown)                                                                                                                Q checkifthisisan
                                                                                                                                 amended fili
                                                                                                                                            ng
O fficialForm 106H
Schedule H :Your Codebtors                                                                                                                   12as
Codebtorsarepeopleorenti  tieswhoarealsoIiableforanydebtsyoumayhave.Beascompleteandaccurateaspossible.Iftwomarri       edpeople
arefi
    ling t
         ogether
               ,b oth are equall
                               y r
                                 espons l
                                        ble forsupplyl
                                                     ngcor rectinf
                                                                 ormati
                                                                      on. Ifmorespaceisne eded,copy t
                                                                                                    he Addit
                                                                                                           ional Page,fi
                                                                                                                       llitout,
and num bertheentries Inthe boxeson theIeft AttachtheAdditionalPagetothis page.Onthetop ofanyAdditlonalPages,w riteyournam eand
casenumber(i
           fknown).Answerever
                            yquesti
                                  on.
)
!
  1.Doyo aveanycodebtoo?(Ifyouarefil
                                   ingajointcase,donotIi
                                                       steitherspouseasacodebtor.)
)              0
q u yes
 2.W i
     thintheIast8yeao,haveyouIivedinacommunltypropeo stateorterritory?(Communi
                                                                             typropertystatesandlerrjlor/esi
                                                                                                           nclude
         Arizon       ali
                        fornia,I
                               daho,Loui
                                       siana,Nevada,New Mexico,Puedo Rico,Texas,Washington,and Wi
                                                                                                sconsin.
                                                                                                       )
               . Got
                   oIine3.
             Yes. ' yourspouse,formerspouse,orl
                                              egalequivalentIive withyou attheti
                                                                               me?
             * No
             Q yes.Inwhi
                       chcommuni
                               tystateorterri
                                            torydidyouIi
                                                       ve?                                    .Fillinthenameandcurrentaddressofthatpersnn.

                   Nameofyourspouse,formerspouse orIegalequivalent

                   Number           Street

                   City                                  State                     ZIP Code
        In Column1,Ii staIIofyourcodebtors.Do notincludeyourspouseasa codebtorifyourspouse Is filing withyou.Li
                                                                                                              stthe person
         shown in Iine 2againasacodebtoronly ifthatperson isaguarantororcosigner.Make sureyouhaveli stedthecreditoron
         ScheduleD (OfficialForm 106D),Schedule&F(OfficialForm 106E/F),orScheduleG (Offi
                                                                                       cialForm 106G).UseScheduleD,
         Schedule& F,orScheduleG tofilloutColumn 2.
          Column 1.Yourcodebtor                                                                     Column2.
                                                                                                           'Thecredltortowhom you owethe debt
                                                                                                    CheckaIIschedul
                                                                                                                  esthatappl
                                                                                                                           y:

                                                                                                    Q Schedul
                                                                                                            eD.line
                                                                                                    Q Schedul
                                                                                                            eE/F,li
                                                                                                                  ne
            Number         Street                                                                   Q Schedul
                                                                                                            eG,Iine


                                                                                                    Q schedul
                                                                                                            e D,Iine
                                                                                                    Q schedul
                                                                                                            eE/F,Iine
'(
           Number          St
                            reet                                                                    Q Schedul
                                                                                                            e G,Iine
)   çi
     ty                                                      st
                                                              ate                   zl
                                                                                     Pcode
3.3
i          Name
                                                                                                    Q Schedul
                                                                                                            eD,Iine
1                                                                                                   Q Schedul
                                                                                                            eE/F,line
i
1                                                                                                   Q Schedul
                                                                                                            eG,Iine


Offici
     alForm 106H                                                     ScheduleH:YourCodebtors                                       page 1of
           Case 6:19-bk-15290-WJ                              Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                              Desc
                                                              Main Document    Page 31 of 55


                      #         . :   # #*   #      . *


    Debtor1                           Q                         k....p
                          rst    e               MkldleName               LastName
    Debtor2       '
    (Spouse,iffijng) FirstName                   MddleName                LastName
    uni
      tedstat
            esBankruptcycourtforthe:CentralDistrid OfCalifornia
    Case number                                                                                         Check ifthisis:
    (Ifknown)
                                                                                                        Q Anamendedfi ling
                                                                                                        Q A supplementshowingpostpetitionchapter13
                                                                                                             income as ofthe following date:
OfficialForm 1061                                                                                            MM IDolVYYY
s chedule 1: o ur Inco m e                                                                                                                       C2as
Beascompleteandaccurateasposslble.Iftwomarriedpeoplearefillngtogether(Debtor1andDebtor2),bothareequallyresponsibl
                                                                                                                efor
supplyingcorrectinformation.lfyouaremarriedandnotfilingjointly,andyourspouseIsIi
                                                                               vingw1thyou,Includeinformatlonaboutyourspouse,
Ifyouareseparatedandyourspousei   snotfllingwithyou,donotIncludeinformationaboutyoursjouse.Ifmorespaceisneeded,attacha
separatesheettothisform.Onthetopofanyaddi   tionalpages,writeyournameandcasenumber(lfknown).Answereveryquestion.
     '.
                   Describe Em ploym en'
J
    1. Fillinyourem ploym ent
      Informatlon.                                                             Debtor1                                 Debtor2 ornon-filingspouse
                                                                                                                                                         k
      l
      fy
      atouhhaav
       tac     emor
              sep   eetpage
                 arat  hanon ethjob,
                            wi                                                                                                                           '
      informatinnaboutadditional             Employmentltatus                Q E cyed                                  Q Employed
      employers.                                                                otemployed                             Q Notemployed
      Include part-time,seasonal,or
      self-employedwork.
      Occupation mayindudestudent
                                    Occupation                              t-tfïfih/tfqtw
                                                                                         r
                                                                                         a
                                                                                         l.
                                                                                          h/
                                                                                           t
                                                                                           .(-)
      orhomemaker,ifitapplies.
                                    Employer'sname                          o4
                                             Employer'saddress
                                                                            Number Street                            Number Street




                                                                            City            State ZIP Code           City               State ZlP Code
                                             How Iongemployed there?

     '.
                   Give Details Abou'Monthly Incom e
1
; Estimatemonthl
               y incomeas ofthe dateyou fil
                                          ethisform.I
                                                    fyouhave nothingto repodforanyIi
                                                                                   ne,wri
                                                                                        te $0 i
                                                                                              nthespace.Include yournon-sl
                                                                                                                         ing
.     spouseunlessyouareseparated.
      lfyou oryournon-fi
                       lingspouse havemorethanone employer,com bine the i
                                                                        nformationforaIIemployersforthatpersononthe Iines
      below.Ifyou need morespace,attachaseparate sheettothisform.
                                                                                                  ForDebtor1          ForDebtor2 or
                                                                                                                      non-sllngspousp
    2.Listmonthlygrosswages,salary,andcommi   ssions(beforea11payroll
      dedudions).Ifnotpai
                        dmonthl
                              y,calculatewhatthemonthlywagewouldbe.                              $                      $
    3. Estimate and Ii
                     stmonthl
                            y overtime pay.                                                 3. + $                   + $

    4.Calculate gross incom e.Add line 2+ line3.                                            4. $ g-
                                                                                                  . .                   $
OfficialForm 1061                                                        Schedule 1:Yourlncome                                                 Pa9e1
          Case 6:19-bk-15290-WJ              Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                Desc
                                             Main Document    Page 32 of 55
                   .                          fb      ,
                                             f
Debtor1                     *                                                     Casenumberçifkno.,
                FlrstName   MddleName    La< Name

                                                                                  ForDebtor1           ForDebtor2 or
                                                                                                       non-filinaspouse
                                                                                  $                      $


      5a.Tax,Medicare,and SoclalSecuritydeductions                         5a. $ (
      5b.Mandatory contributionsforretirem entplans                        5b.    $
      5c.Voluntarycontributions forretirementplans                         5c.    $
      5d.Required repaymenl ofretirementfundIoans                          5d.    $         .
                                                                                            '
      5e.Insurance                                                         5e.    $
      5f. Domesticsupportobligations                                       5f.    $
      5g.Unlon dues                                                        5g.    $
      5h.Otherdeducti
                    ons.Spedfy:                                            5h. + $
i
!6.Addthepayrolldeductions.Add I
                               ines5a+5b+ 5c+5d +5e+5f+ 5g+ 5h.            6.     $                      $
i
j 7.Calcul
         atetotalmonthl
                      y take-home pay.Subtractline6from I
                                                        ine4.                     $                      $
i
i8 ListaIIotherincomeregularly received:
E
'
    8a Netincomefrom rentalpropertyand from operating abuslness,
       profession,orfarm
       Attachastatementforeachpropertyand businessshowinggross
       receipts,ordinaryandnecessarybusinessexpenses,andthetotal                  $                      $
       m onthlynetincome.                                            8a.
    8b.Interestanddivldends                                          8b.          $                      $
    8c,Famllysupportpaymentsthatyou,a non-filingspouse,ora dependent
       regularly receive
       Includealimony,spousalsupport,childsupport,maintenance,di
                                                               vorce              $                      $
       settl
           ement,andpropedysettlement.
    8d.Unem ploym entcom pensation                                   8d.          $                      $
    8e.SocialSecurity                                                8e.          $                      $
    8f.Othergovernmentassistancethatyou regularly receive
          Incl
             udecashassi  stanceandthevalue(ifknown)ofanynon-cashassi
                                                                    stance
          thatyoureceive,suchasfood stamps(benestsunderthe Supplemental
          NutritionAssi
                      stance Program)orhousingsubsidies.
          Speci
              fy:                                                          8f.    $         e'
                                                                                             -           $
      8g.Pensionorretirementincome                                         8g. $                        $
      8h,Othermonthlyincome.Spedfy:                                        8h. + $                     +$
  9.AddaIIotherincome.AddIi   nes8a+ 8b+ 8c+8d +8e +8f+8g +8h.             9. $                          $
l
!10.Calculate monthlyincome.AddIine7 +Ii
                                       ne9.                                           ç
'
'   AddtheentriesinIine 10forDebtor1andDebtor2ornon-slingspouse.           10. $                 +       $                = $
)
  11.State aIIotherregularcontributlonsto theexpenses thatyou IistinScheduleJ.
     lnclude contributionsfrom an unmarried padner,membersofyourhousehold,yourdependents,yourroommates,and other
     friendsorrelatives.
'

 J
     Donotinclude anyamountsalreadyincludedinlines2-10oram ountsthatare notavail able topayexpensesIi
                                                                                                    sted inScheduleJ.
. specify:                                                                                                            11.+ $      '
T
 12.Add theamountin theIastcolum nofIlne 10totheamountinIine 11.Theresul   tisthe combined monthlyi ncom e.
    Wri
      tethatamountOntheSummary OfYourAssetsand Liabil
                                                    itiesand CertainStatisticalInformation,i
                                                                                           fitappli
                                                                                                  es                       $
                                                                                                                           Combined
                                                                                                                           monthly income
    13.Doyo expectanIncreaseordecreasewi
                                       thintheyearafteryou fil
                                                             e thisform ?
           0.
      Q yes.Expl
               ai
                n:

OfficialForm 1061                                         Schedule 1:YourIncome                                                 page2
            Case 6:19-bk-15290-WJ                          Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                  Desc
                                                           Main Document    Page 33 of 55

                 :    . @     # :*        :      . *
                                                                 l

Debtor1                              .
                 FirstName                    MkldleName             tastName
Debtor2
(Spouse,iffiling) FirstName                   MiddleName             LastName
                                                  -
                                                           -
                                                                         >
Uni
  tedStatesBankruptcyCoudforthe..                           strictOf     -      .
                                                                                *
Case number
(l
 fknown)                                                                                                                             Q checkifthi
                                                                                                                                                sisan
                                                                                                                                        amended fli
                                                                                                                                                  ng


  OsicialForm 106Dec
  Declaration A bout an Individual Debtor's schedules                                                                                            lwls
  lftwo marrled peopleare sling toqether,bothareequallyresponslbl
                                                                e forsupplylng correctlnformatlon.
  Youmustfll
           ethisform wbeneveryou5lebankruptcyschedulesoramendedschedules.Makingafalsestatementconcealingpropeo ,or
  obtaining moneyorproperty byfraudin connectionwi
                                                 th abankruptcy case can resultinfines upto $250,000,ori
                                                                                                       m prisonmentforup to 20
  years,orboth.18U.S.C.M 152,1341,1519,and3571.


                  lign Below


       Did you yoragreeto paysomeone who isNOTanattorneyto helpyoufilloutbanknlptcyforms?
        '
             O
       Q Yes. Nameofperson                                                                .Att
                                                                                             achBankruptcyPeti
                                                                                                             tionPreparer'
                                                                                                                         ,
                                                                                                                         %Not
                                                                                                                            ice,Declarati
                                                                                                                                        on,and
                                                                                           Si
                                                                                            gnature(Offi
                                                                                                       cialForm 119).




       Underpenaltyofperjury,IdeclarethatIhavereadthesummaryandschedul
                                                                     esfiledwithtlli
                                                                                   sdeclaotionand
       thatthey are trueand correct.

                                         Z.
                                z                                    x
        SignatureofDebtor1                                               Signature œfDebtof2

        DateMM//fDD//<t'YYYY/t.                                          oateMM / DD / m YY




  Offi
     cialForm 106Dec                                           Declao tionAboutanIndividualDebtor'sSchedules
           Case 6:19-bk-15290-WJ                       Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                     Desc
                                                       Main Document    Page 34 of 55


                 4   . @    : :œ       @      e *


   Debtor1                         .                          ' '
                 Fi
                  rstName                  uudlexame             uas xa e                       Check i  s is..
                                                                                                      fthi
  (
  o
  Sebtorz                                                                                       u Anamended filing
   pouse,i
         ffi
           l
           ing)Fi
                rstName                    Mi
                                            ddl
                                              eName              LastName                       Q A suppl
                                                                                                        ementshowi ngpostpeti
                                                                                                                            tionchapter13
   uni
     tedstat
           esBankruptcycourtforthe:CentralDistrid OfCal
                                                      ifornia                                        expensesasofthefollowingdate:
   case number                                                                                       MM / oo /yvyv
   (Ifknown)


 O fficialForm 106J
 S chedule J: Y our Ex penses                                                                                                                       l2as
 Beascom pleteandaccurateas possible.Iftwo marri ed people arefilingtogether,bothare equall
                                                                                          y responsibleforsupplying correct
 information.Ifmorespace i
                         s needed,attach anothersheetto thisform.Onthetopofany additlonalpages,wri    teyourname andcasenumber
 (lfknown).Answereveryquestion.
  ',             Describe YourHousehold

   Isthi jointcase?
         No, GotoIine2.
      D Yes.DoesDebtor2IiveInaseparatehousehold?
            Q No
            Q Yes.Debtnr2mustfil
                               eOffi
                                   cialF m 106J-2,ExpensesforSeparateHouseholdofDebtor2.
 2. Do you have dependents?                  No
                                                                             Dependent'srelationshipto               Dependent's      Does dependentIive
      DonotIi    stDebtor1and          Q Yes.Fi   lloutthi   sinformati     onfor Debtor1orDebtor2                   age            wi
                                                                                                                                     thyou?
      ()()t)t()r:!.                      (
                                         )1,cbn(j()r)(,rl(1(,nt.........................                                           'Q
                                                                                                                                       No
      Donotstatethedependents'                                                                                                      Q yes
      nam es.
                                                                                                                                    Q No
                                                                                                                                    Q ves
                                                                                      (a Jt                                           u so
                                                                                                                                      Q ves
                                                                                                                                      Q       Nc
                                                                                                                                      Q       Yes
                                                                                                                                      Q       No
                                                                                                                                      Q       ves
 3. Do yourexpenses Include                  No
      expensesofpeopleotherthan Q yes
      yP9P9If.
             #p#.
                y#!!f-d#p#p.
                           d
                           .Apl.r
                                t ...--.--.
                                          --.
 '.
            Eslimate YourOngoing Monthly Expenses
  Estim ateyourexpensesasofyourbankruptcy fillng dateunlessyouareuslng thi s form asa supplementina Chapter13 caseto report
 expensesasofa dateafterthe bankruptcy i sfil
                                            ed.I fthi
                                                    s isasupplem entalScheduleJ,checkthe boxatthetopoftheform andfillInthe
 appllcabledate.
 Include expenses paid forwith non-cashgovernmentassistance I
                                                            fyou know thevalueof
 such assistanceand have included iton Schedule 1:YourIneomelofficialForm 1061.)                     Yourexpenses
 4.The rentalorhom eow nership expensesforyourresidence.lncludefirstmortgage paymentsand                               $      yym
                                                                                                                              Q...
                                                                                                                                 7k...../ 4
   anyrentfortheground orI
                         ot.
       Ifnotincluded in Iine4:
       4a. Realestatetaxes                                                                                    4a.      $
       4b. Property,homenwner's,orrenter'sinsurance                                                           4b.      $
           Homemaintenance,repair,andupkeepexpenses                                                           4c.      $
       4d. Homeowner'sassociationorcondominium dues                                                           4d.      $

OfticialForm 106J                                         ScheduleJ:YourExpenses                                                               page 1
          Case 6:19-bk-15290-WJ               Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                 Desc
                                              Main Document    Page 35 of 55

                      ,                        I
Debtor1              J
                    ..                        >                               Case number(ifAnown)
             FirstName    MkldleName      LastName


                                                                                                            Yourexpenses

 5.Additlonalm odgage paymentsforyourresidence,suchashomeequityloans
                                                                                                            $

 6. Utilities:
    6a. Electricity,heat,naturalgas                                                              6a $ lé'
                                                                                                      . D .(7D
    6b. W ater,sewer,garbage collection                                                          6b. $
    6c. Telephone,cellphone,Internet,satell
                                          ite,andcabl
                                                    e services                                       $
    6d. Other.Specify:                                                                           6d. $           '

 7. Food and housekeeping supplies                                                                          $            .   t
                                                                                                                             j
 8. Childcareand children'seducationcosts                                                                   $
 9. Clothing,Iaundry.and drycleanlng                                                                        $    1
                                                                                                                 .       -
10. Peo onalcareproductsandservices                                                                         $
11. Medicaland dentalexpenles                                                                               $
12. Transportation.Includegas,maintenance,busortrai
    Donotinclude carpaym ents.
                                                  n fare.                                                   $ t'
                                                                                                               t
                                                                                                               /
                                                                                                               Cr
                                                                                                                Yt
                                                                                                                 -ll.t
                                                                                                                     --
                                                                                                                      ll-
                                                                                                                        (
                                                                                                                        111
                                                                                                                          )
13. Entertainm ent,clubs,recreatlon,newspapers,magazines,and books                                          $
14. Charitablecontributionsand religiousdonations                                                           $
15. Insurance.
    Donotinclude i
                 nsurancedeductedfrom yourpaynrincl
                                                  udedinli
                                                         nes4 or20.
    15a.Life insurance                                                                                      $                D
    15b.Healthinsurance                                                                              15b, $
    15c.Vehicleinsurance                                                                             lsc. $
    15d.Otherinsurance.Specify:                                                                      lsd. $

16. Taxes.Donotincludetaxesdeducted from yourpayorincludedinIines4or20.
    Specify:                                                                                                $

17. lnstallmentorI
                 ease payments:
    17a.CarpaymentsforVehicle1                                                                       17a $           '
    17b. Carpayments forVehiole 2                                                                    l7b. $
    17c.Other.Specify:                                                                                    $      :
    17d. Other.Specify:                                                                                     $

18.Yourpaymenl ofallmony,maintenance,andsupyortthatyoudidnotrepod asdeductedfrom
    yourpayonIine5,Schedule1,YourIncome(OfficlalForm 1061).
19. Otherpaymenl you maketo supportotherswhodo notIivew i
                                                        th you.
                                                                                                            ,.   W#-
   Specify:                                                                                          19. $
20. Otherrealpropertyexpenses notincluded in Iines4 or5 ofthisform oronSchedule1:Yourlncome.
    20a.Mortgagesonotherproperty                                                            zoa. $
    20b.Realestatetaxes                                                                              2ob.   $
    20c.Property,homeowner's,orrenter'sinsurance                                                     20c.   $
    20d.Maintenance,repai
                        r,and upkeepexpenses                                                         2od.   $
    20e.Homeowner'sassociationorcondominium dues                                                     2oe.   $


OfficialForm 106J                                    ScheduleJ:YourExpenses                                                      Page2
          Case 6:19-bk-15290-WJ            Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                              Desc
                                           Main Document    Page 36 of 55

               ''-
                           )              )
Debtor1                 .    I- .
                        .....-            t       k                          Casenumbertirknown)
            FirstName   Mkldle Name    La< Name



21. Other.Specify:                                                                                   +$

22. Calculateyourm onthlyexpenses.
    22a.Add Iines4through21.                                                                  aa     s    J#&4 .rO
    22b.CopyI
            ine22(monthlyexpensesforDebtor2),ifany,from Offi
                                                           cialForm 106J-2                    as $                g'
    22c.AddIine22a and22b.The resultisyourmonthl
                                               yexpenses.                                     ac $ Ezbk# .t)()

23.Calcul
        ateyourmonthly netincom e.
   23a. Copyl
            ine12fyourcombi
                          nedmonthl
                                  y/rl
                                     corrle)from Schedule1.
                                                                                              23a.    $            O
   23b. Cnpyyourmonthl
                     yexpensesfrom Ii
                                    ne 22cabove.                                              zx. -:      J4& #.pO
   23c. Subtractyourmonthlyexpensesfrom yourmonthlyi
        The resultisyourmonthlynetfrlcorne.
                                                   ncome.                                             $ ,
                                                                                                        gs.(.vaj.or.
                                                                                                          -
                                                                                                              .    j

24.Doyou exp/ctan increase ordecreaseIn yourexpenles wlthin theyearafteryoufilethisform ?
   Forexampl
           e,doyouexped tofinishpayingforyourcarIoanwi
                                                     thinthe yearordoyouexpectyour
   mortga paymenttoincrease ordecrease becauseofamodi
                                                    fi
                                                     cationtothetermsofyourmnrtgage?

      No.
   D Yes.




Offi
   cialFnrm 106J                                  ScheduleJ:YourExpenses                                                page 3
          Case 6:19-bk-15290-WJ                            Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                 Desc
                                                           Main Document    Page 37 of 55


                  *    . @        : 4*   :      . *


  Debtor1         FtrstName                  MiddleName                L%tName
  Debtor2
  (Spouse,i
          ffiiing) FirstName                 MkfclieName               LmstName
  Uni
    tedstatesBankruptc'
                      ycoudforthe:CentralDistrid OfCali
                                                      fornia
  case number
  (Ifknown)                                                                                                          Q checkifthisi
                                                                                                                                  san
                                                                                                                       amended filing



 O fficialForm 107
 statem ent of FinancialAl airs for Individuals Filing for Bankruptcy                                                              :4/19
 Be astompleteandaccurate aspolsible.Iftwo married peopl
                                                       e arefilingtogether,bothare *quall
                                                                                        y relponslbleforsuppl
                                                                                                            ying correct
 Information.Ifmorespaceis needed,attach aseparatesheettothisform.Onth@top ofany addi  tionalpages,writeyourname and case
 number(ifknown).Answereveryquestlon.

   '.           Give Details AboulYourMaritalStatus and W here You Lived Before

  1.W hatisyourcurrentmaritalstatus?

        QM '
             otmarried

  2. Durin        elast3yeao,haveyou Ii
                                      vedanywhereotherthanwhereyou livenow?
        > No
        Q Yes.ListaI
                   loftheplacesyouli
                                   vedintheIast3years.Donntincludewhereyoul
                                                                          ivenow.
             Debtor1:                                           DatesDebtor1 Debtor2:                                   Dates Debtor2
                                                                Iived there                                             I
                                                                                                                        lvedthere

                                                                                  Q sameasDebtor1                       Q sameasDebtor1
                                                                From                                                      From
              Number           street                                               Number street
                                                                To                                                        To


              City                       State ZlP Code                             city            state zle code

                                                                                  Q SameasDebtor1                       D SameasDebtor1
                                                                From                                                       Frnm
              Number           Street                                               Number Street




              di
               iy                        state zlpdoie                              City            State 21PCode

  z. within eIast8years,didyoueverIivewithaspouseorI     egalequivalentinacommunitypropertystateorterritoe?çcommunityproperty
     sta ndterritoriesincludeAri
                               zcna,Cal
                                      ifornia,Idaho,Loui
                                                       siana,Nevada,New Mexi
                                                                           co,PuedoRico,Texas,Washington,andWisconsin.
                                                                                                                     )
           No
             es,MakesureyoufiloutScheduleH:YourCodebtors(Offi
                                                            cialForm 106H).


   '.       Explain the Sources ofYourIncom e
Offici
     alForm 107                    StatementofFinancialAffairsforIndividuals Fil
                                                                               ingforBankruptcy                              page 1
          Case 6:19-bk-15290-WJ                 Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                                               Desc
                                                Main Document    Page 38 of 55


Debtor1                                                                                                    Casenumber(ifItnown)
               FItName   Miödl
                             eName        LRtName



 4. Didyou haveany incomefrom employm entorfrom operatinga businessduring thisyearorthetwo previous calendaryears?
    Fillinthetotalamountofincomeyoureceivedfrom aI
                                                 ljobsandaIIbusi
                                                               nesses,includingpad-timeadi
                                                                                         vi
                                                                                          ties.
    Ifyou efil ingajointcaseandyouhaveincomethatyoureceivetogether,Ii
                                                                    stitonlynnceunderDebtor1.
          No
    Q Yes.Filli
              nthedetail
                       s.
                                                           pr                  : .r.         '    .    .           . lt          =.
                                                                                                                                 .
                                                                                                                                 .            '.        ='                '                 .!j..()
                                                 ..             .    ,


                                                 SourçesofInçome                     Gro:sIrwom:                        SouxesofIncomp                          GrossIncome
                                                 CheckaIIthatappl
                                                                y.                   (bef
                                                                                        orededudi
                                                                                                onsand                  Checka1Ithatappl
                                                                                                                                       y.                       (beforededudionsand
                                                                                      exdusions)                                                                exdusi
                                                                                                                                                                     ons)

          From January 1ofcurrentyearuntll Q Wa
                                                ges,commissi
                                                           ons,                                                          Q wages,commissions,
                                             bonuses,tips       $                                                             bonuses,ti
                                                                                                                                       ps                       $
          thedateyou fil
                       edforbankruptcy:    Q Operati
                                                   ngabusiness                                                           Q Operatingabusiness
                                                  D Wages,commi
                                                              ssions,                                                    Q Wages.commi
                                                                                                                                     ssi
                                                                                                                                       ons,
          ForIastcal
                   endaryear:                          bonuses,tips                   $                                       bonuses,ti
                                                                                                                                       ps                       $
          (January1toDecember31,               ) Q Operatingabusiness                                                    Q Operati
                                                                                                                                 ngabusi
                                                                                                                                       ness

                                                  Q Wages,commissions,                                                   Q Wages,commi
                                                                                                                                     ssi
                                                                                                                                       ons,
          Forthe calendaryearbeforethat:               bonuses,tips                                                           bonuses,tips
                                                                                       $                                                                         $
          (January1toDecember31,               ) D operatingabusiness                                                    Q operatingabusiness

  5. Didyoureceive anyotherlncome durlngthlsyearorthe two previouscal    endaryeao ?
     lncludeincome regardlessofwhetherthatincomeistaxable.Exampl esofotherfncorrle are ali
                                                                                         m ony;chil
                                                                                                  dsupport;SncialSecurity,
     unemployment,andotherpubli cbenefitpayments;pensions'
                                                         ,rentalincome;interest'
                                                                               ,divi
                                                                                   dends',moneycoll eded from Iawsuits,
                                                                                                                      'royalties,
                                                                                                                                'and
     gambli
          ngandlotterywinnings.Ifyouareflingajni
                                               ntcaseandyouhaveincomethatyoureceivedtogether,listi
                                                                                                 tonl
                                                                                                    yonceunderDebtor1.
     Li
      ste       sourceandthegrossincomefrom eachscurceseparately.Do notincludeincomethatyou Ii
                                                                                             sted i
                                                                                                  nIine4.
          No
     D Yes.Fi
            lli
              nthedetai
                      ls.                       :
                                                t
                                                j?,
                                                  ... . 4

                                                       ..
                                                         24. .. v
                                                        k....;.a
                                                                 . n  j.
                                                                       lj.
                                                                       c .)
                                                                           '
                                                                           jùrx
                                                                          .r
                                                                           a
                                                                           -
                                                                           .
                                                                                .. q
                                                                            .t.;@
                                                                                       .
                                                                                       .m . .
                                                                                      '.
                                                                                       ' ;.'.
                                                                                                  x.
                                                                                                   ,.u.
                                                                                                     ...
                                                                                                      ï.'' .'
                                                                                                        a.. ;v
                                                                                                               1j x
                                                                                                                  .
                                                                                                                jrf
                                                                                                                  j
                                                                                                                  .
                                                                                                                   :
                                                                                                                   -4
                                                                                                                    s
                                                                                                                    )
                                                                                                                    o
                                                                                                                    .k.
                                                                                                                      j
                                                                                                                      ..%.
                                                                                                                          ..A.,
                                                                                                                         x.
                                                                                                                         t     jc
                                                                                                                                ,Jjj
                                                                                                                                r
                                                                                                                                j  ..
                                                                                                                                   .qk
                                                                                                                                    h
                                                                                                                                    ng
                                                                                                                                     j.
                                                                                                                                      jy
                                                                                                                                       j
                                                                                                                                       k.j.
                                                                                                                                       L
                                                                                                                                       '
                                                                                                                                       .  y
                                                                                                                                          r
                                                                                                                                          j
                                                                                                                                          ;
                                                                                                                                          é
                                                                                                                                          g
                                                                                                                                          .
                                                                                                                                          .
                                                                                                                                           j
                                                                                                                                           j;
                                                                                                                                            j
                                                                                                                                            y
                                                                                                                                            j
                                                                                                                                            j
                                                                                                                                            h
                                                                                                                                            j
                                                                                                                                            .
                                                                                                                                            4
                                                                                                                                             j
                                                                                                                                             g
                                                                                                                                             j
                                                                                                                                             t
                                                                                                                                             j
                                                                                                                                             v
                                                                                                                                              y
                                                                                                                                              y
                                                                                                                                              s
                                                                                                                                              jjj
                                                                                                                                                j
                                                                                                                                                y
                                                                                                                                                j
                                                                                                                                                ..,t
                                                                                                                                                 y j
                                                                                                                                                   .jy
                                                                                                                                                   g.jj
                                                                                                                                                     .sj.
                                                                                                                                                        a
                                                                                                                                                        .
                                                                                                                                                        q
                                                                                                                                                       (.
                                                                                                                                                        ;
                                                                                                                                                         .
                                                                                                                                                         .j
                                                                                                                                                         j
                                                                                                                                                         g.n...
                                                                                                                                                          y
                                                                                                                                                          tskz
                                                                                                                                                              q.r
                                                                                                                                                              .
                                                                                                                                                              . y
                                                                                                                                                                jj
                                                                                                                                                              ..w
                                                                                                                                                                 jy
                                                                                                                                                                  )
                                                                                                                                                                  r).
                                                                                                                                                                  j;z.
                                                                                                                                                                      y.
                                                                                                                                                                       y
                                                                                                                                                                       jt
                                                                                                                                                                       sjkj..
                                                                                                                                                                         .t
                                                                                                                                                                            , uo
                                                                                                                                                                            .j,
                                                                                                                                                                            r
                                                                                                                                                                            .  <
                                                                                                                                                                               .
                                                                                                                                                                               ..
                                                                                                                                                                               ...
                                                                                                                                                                                 .
                                                                                                                                                                                 ,r
                                                                                                                                                                                  ..v
                                                                                                                                                                                    ..
                                                                                                                                                                                    ..;jr.yua
                                                                                                                                                                                     gj
                                                                                                                                                                                       ...:j
                                                                                                                                                                                            .
                                                                                                                                                                                            r
                                                                                                                                                                                            g
                                                                                                                                                                                            j
                                                                                                                                                                                            j
                                                                                                                                                                                            .
                                                                                                                                                                                              g
                                                                                                                                                                                              ,
                                                                                                                                                                                              .
                                                                                                                                                                                             jt
                                                                                                                                                                                              i
                                                                                                                                                                                              j
                                                                                                                                                                                              .
                                                                                                                                                                                              rj
                                                                                                                                                                                               j
                                                                                                                                                                                               y
                                                                                                                                                                                               g
                                                                                                                                                                                               .
                                                                                                                                                                                                t
                                                                                                                                                                                                y
                                                                                                                                                                                                y
                                                                                                                                                                                                ,
                                                                                                                                                                                                .
                                                                                                                                                                                                g
                                                                                                                                                                                                k
                                                                                                                                                                                                )
                                                                                                                                                                                                .
                                                                                                                                                                                                 y
                                                                                                                                                                                                 a
                                                                                                                                                                                                 j
                                                                                                                                                                                                 u
                                                                                                                                                                                                 .
                                                                                                                                                                                                 -
                                                                                                                                                                                                 y
                                                                                                                                                                                                 t
                                                                                                                                                                                                 jg
                                                                                                                                                                                                  j
                                                                                                                                                                                                  j
                                                                                                                                                                                                  k
                                                                                                                                                                                                  j
                                                                                                                                                                                                  y
                                                                                                                                                                                                  ;j
                                                                                                                                                                                                   j
                                                                                                                                                                                                   .
                                                                                                                                                                                                   k
                                                                                                                                                                                                   j
                                                                                                                                                                                                   yj
                                                                                                                                                                                                    y
                                                                                                                                                                                                    .
                                                                                                                                                                                                    k
                                                                                                                                                                                                    j
                                                  uo ,. .      ' ....-..k   .   ..wj.
                                                                                    j
                                                                                    -
                                                                                      .
                                                                                      .  '.
                                                                                           . /r
                                                                                              'h ..
                                                                                                    k
                                                                                                    '' . ;
                                                                                                       ,   : .
                                                                                                                  S
                                                                                                                  .
                                                                                                                     .
                                                                                                                     .   .
                                                                                                                         .u
                                                                                                                          , 1k
                                                                                                                             )
                                                                                                                             W
                                                                                                                             -
                                                                                                                             '' .  . .
                                                                                                                                     .
                                                                                                                                     3
                                                                                                                                     .?x
                                                                                                                                       s
                                                                                                                                       e   .'r
                                                                                                                                             ..='- .    ..
                                                                                                                                                         '
                                                                                                                                                         .k
                                                                                                                                                          k
                                                                                                                                                          k
                                                                                                                                                          i
                                                                                                                                                          JX -.
                                                                                                                                                              -k. .
                                                                                                                                                                  .'  . .   ;
                                                                                                                                                                            'yt., . .  .  - '
                                                                                                                                                                                            .'..
                                                                                                                                                                                               . s
                                                                                                                                                                                                 .
                                                                                                                                                                                                 ,
                                                                                                                                                                                                 .z
                                                                                                                                                                                                  ,
                                                                                                                                                                                                  j.
                                                                                                                                                                                                   $
                                                                                                                                                                                                   .
                                                                                                                                                                                                   1.
                                                                                                                                                                                                    1
                                                   SourcesofIncome                        Gross Income from                    Sources ofincome                   Gross Income 10m
                                                   Desceribe below.                       @R h louro                           Describe O low.                    *K h :0urG*
                                                                                           (beforededudi       onsand                                              (beforededudionsand
                                                                                          exdusi    ons)                                                          excl usi  ons)


           From January 1 ofcurrentyearuntil                                         $-                                 . -                                     $-
           the date you 5Ied forbankruptcy:     -                                    $                                  -                                       $
                                                .      .        -                    $                                  . . -                                   $

           ForIastcalendaryear:                                                      $-                                 -                                       $-
           (January1toDecember31,          )                                         $-                                 . -                                     $-
                                                                                     $-                                 -                                       $.       -




           Forthe calendaryearbeforethat:                                            $-                                 -
                                                                                                                                                                $-
           (January1tnDecember31,YYYY )                                              $                                                                          $-
                                                                                     $-                                 -
                                                                                                                                                                $-




 Offici
      afForm 107                      StatementofFinancialAffalrsforIndividuals Filing forBankruptcy                                                                               Page 2
          Case 6:19-bk-15290-WJ                          Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                       Desc
                                                         Main Document    Page 39 of 55


Debtor1                    )
                         -..         ,               J                                   Case numberLiflmownt
             FirstName         Ml
                                cklieName           LastName


 '.          ListCed ain Faym ents You M ad. Before You Filed forBankruptcy


 6.Are eitherDebtor1'sorDebtor2's debts primari
                                              ly consumerdebl?
      Q No. NeitherDebtor1norDebtor2ha*primaril
                                              yconsumerdebts.Consumerdebtsaredesnedi
                                                                                   n11U.S.C.j101(8)as
             'i
              ncurredbyan i
                          ndi
                            vidualprimarilyforapersonal,famil
                                                            y,orhousehol
                                                                       d purpose.'
             Duringthe90daysbeforeyousledforbankruptcy,di  d youpayanycredi
                                                                          toratotalof$6,
                                                                                       825*ormnre?
              Q No.G0toI
                       ine7.
                  Yes.Li
                       stbelow eachcredi
                                       tortowhom you pai
                                                       d atotalof$6,
                                                                   825*ormoreinoneormnrepaymentsand the
                         totalamountyoupai  dthatcredi
                                                     tor.Donotincludepaymentsfordomesticsupportobli
                                                                                                  gations,suchas
                         child suppodand alimony.Aso,donotincludepaymentstoan attorneyf0rthisbankruptcycase.
               Subjed toadjustmenton4/01/22andevery3yearsafterthatforcases51
                                                                           edonoraft
                                                                                   erthedateofadjustment.
          Yes.Debtor1orDebtor2 orb0th have primari
                                                 ly consumerdebts.
              Duringthe 90daysbefore youfil
                                          ed forbankruptcy,di
                                                            d youpayanycreditoratotalof$600 ormore?
              -   No,GotoIine7.
              Q Yes.Listbeloweachcreditortowhomyoupaidatotalof$600ormoreandthetotalamountyoupaidthat
                         creditor.Donotinclude paymentsfnrdomesticsuppod obligations,suchaschildsupportand
                         alimony.Also,do notincludepaymentsto anattorneyforthisbankruptcycase.

                                                                   Date of   Totalamountpaid       Amountyoustlllowe   W as thil O ymentfor...
                                                                   Payment

                                                                             $                    $                    (J vougage
                    Creditor'sName                                                                       '
                                                                                                                       D car
                    Number street
                                                                                                                       Q creditcard
                                                                                                                       Q Loanrepayment
                                                                                                                       Q suppliersorvendors
                    city                    state        zlpcode
                                                                                                                       Q other

                                                                             $                    $                    (a vougage
                                                                                                                       Q car
                    sumber street
                                                                                                                       Q creditcard
                                                                                                                       Q uoanrepayment
                                                                                                                       Q suppliersorvenuors
                                                                                                                       Q other
                    city                    state        zlpcode



                                                                             $                     $                   C1Modgage
                    Credi
                        t
                        or
                         'sName                                                                                        Q car
                    Number Street
                                                                                                                       Q   credi
                                                                                                                               tcard
                                                                                                                       Q   uoanrepayment
                                                                                                                       u   suppli
                                                                                                                                ersorvendors
                                                                                                                       Q   other
                    City                    State        ZIPCode




Ofsci
    alForm 107                                  StatementofFinanci
                                                                 alAffal
                                                                       o forlnddvldual
                                                                                     s Fdldng forBankruptcy                       Pa9e3
          Case 6:19-bk-15290-WJ                         Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                   Desc
                                                        Main Document    Page 40 of 55

                                    .                    75
Debtor1               v-   l                             k                                  Casenumber(ffImown)
               FirstName       MiddleName           LastName



 7. W i
      thin 1yearbeforeyoufiled forbankruptcy,di  d you make apaym entona debtyou owed anyonewhow as an insideo
    I
    nsidersincludeyourrelatives'
                               ,anygeneralpartners;relativesofanygeneralpadners;padnershipsofwhichyouareageneralpadner;
    corporationsofwhichycuareannfficer,diredcr,personincontrol,orownerof20% ormore oftheirvotingsecuri
                                                                                                     ti
                                                                                                      es'
                                                                                                        ,andanymanaging
    agent,i
          ncludingoneforabusi
                            nessyouoperateasasol
                                               eproprietor.11U.S.C,j101.lncludepaymentsfordomesti
                                                                                                csupportobli
                                                                                                           gations,
    such as 'Idsupportandalimony.
           o
    Q Yes.Li
           staI
              Ipaymentstoaninsider.
                                                                 Dates of    Totalamount      Amount#ou still Reasonforthis payment
                                                                 payment     pald             ow:

                                                                            $                $
           (nsider'sName


           Number Street




           City                             State   ZlP Code

                                                                            $                $
           lnside/sName

           Number Street




           City                             State   ZlPCode

 8.W ithin 1yearbeforeyou flled forbankruptcy,didyou makeanypaymenK ortransferany propertyon accountofadebtthatbenefi
                                                                                                                    ted
   aninsider?
    lnclude ymentsondebtsguaranteedorcosigned byaninsider.

          No
    Q Yes.ListaIIpaymentsthatbenestedaninsi
                                          der.
                                                                Datesof       Totalamount      Amountyou still Reasonforthispayment
                                                                payment       paid             owe             Include creditor's name

                                                                             3                $
           fnsider'
                  sName


           Number Street




           City                             State   ZlP Code


                                                                             $                $
           lnsider'sName


           Number Street




           Gity                             State   2lPcode


OlcialForm 107                                 StatementofFlnancialAffairsforIndividuals Filing forBankruptcy                             page4
          Case 6:19-bk-15290-WJ                       Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                        Desc
                                                      Main Document    Page 41 of 55

                       .        '>                             #

                                                                                                      Case number(ffqnov,)
                   FlrstName     MieleName         a:tName



 '.   ' Identify LegalActlonsvRlpossessions,and Forlclosures
9. W i
     tbln 1yearbeforeyouflledforbankruptcy,wereyou apartyin any Iawsuit,coud actlon,oradministratl
                                                                                                 veproceeding?
   Li
    staI
       Isuchmatters,i
                    ncludingpersonali
                                    njurycases,smalclaimsactions,divorces,collectionsuits,paterni
                                                                                                tyactions,suppcrtorcustndymodi
                                                                                                                             scations,
   andco             ctdisputes.
          No
   Q Yes.Filinthedetails.
                                                        Natqr. ofth@ tas.                         Courtoragency                         Statul ofthe case
                                                                                              ;
          case title
                                                                                              Jco                                       u pendjng
                                                                                                  urtName
                                                                                                                                        u onappeal
                                                                                              i
                                                                                              '
                                                                                              sumber street                             Q conauded
          Case number
                                                                                              'City                  state   zIPCode



          ()lhtlfhtitlfp
                                                                                              i
                                                                                              (
                                                                                              tcour
                                                                                                  tName
                                                                                                                                         u pending
                                                                                                                                         Q onappeal
                                                                                              :
                                                                                              Number street
                                                                                              j
                                                                                                                                         Q concluded
                                                                                              !
          Case number
                                                                                              City                   State   ZIPCode

 40.W l
      thin 1yearbeforeyou filed forbankruptcy,wasanyofyourpropedyrepossessed,foreclosed,garni
                                                                                            shed,attaclled,seized,orlevi
                                                                                                                       ed?
      Checkzvaq
              '
                -
                l%tapplyandfillinthedetai
                                        lsbelow.
      *    Q. GotoIine11.
      Q Yes.Filinthei
                    nformati
                           onbelow.
                                                                       Describethe property                                   Date     Valueofthe property


                                                                                                                                       $-
                    Creditor'sName                             S
                                                               i
                                                               ?

                    Number Street                                      Explaln whathappened
               '
                                                                       Q   Prcpertywasrepossessed.
                                                                       Q   Propertywasforeclosed.
                                                                       Q   Propedywasgarni shed.
                    ci
                     t
                     y                       st
                                              ate z1
                                                   pcode               Q   Proper
                                                                                tywasattached,seized,orlevied.
                                                                       DelGrlbeth@property                                    Date      Value ofth@ propertl


                                                                   (                                                                   $
                                                                   à
                    Creditof?sName
                                                                   ;
                    Number Street
                                                                       Explain whathappened

                                                                       u   prcpedywasrepossessed.
                                                                       Q   propertywasforeclosed.
                                                                       Q   propertywasgarnished.
                    Ci
                     ty                      State Z1PCode             Q   Propertywasattached,seized,orIevied.


Offci
    alForm 107                                 StatementofFinancialAffairsforIndividuals Filing forBankruptcy                                   P29*5
          Case 6:19-bk-15290-WJ                        Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                      Desc
                                                       Main Document    Page 42 of 55


Debtor1             u                                                                        Case number(ifRnown)
                 i?s ame    MleleName             LmstName



 11.W i
      thin 9 days beforeyoufiled forbankruptcy,didanycreditor,Includingabankorfinanclalinstitution,setoffany am ounl from your
    acco     orrefuseto makea paymentbecauseyouoweda debt?
        No
    Q Yes.Filli
              nthedetail
                       s.
                                                         Describe the adlonth@cre itortook                          Date actlon     Amount
                                                                                                                    wastaken
          Creditof'sName
                                                                                                                                   $
          Number Street




          City                     State ZIPCode         Last4digitsofaccountnumber:XXXX-

 12.Within1 rbeforeyouflledforbankruptcy,wasanyofyourpropertyln the possesslonofan assl
                                                                                      gneeforthe benefitof
    credi ,acourt-appointedreceiver,acustodian,oranotherofficial?
          No
       Q Yes
  ',             ListCedain GiRs and Contributions

  13.W Ithi years beforeyoufil
                             edforbankruptcy,didyou gi
                                                     ve any gi
                                                             M withatotalvalue ofmorethan$600 perpeoon?
          No
       Q Yes.Fi
              llinthedetai
                         lsforeachgit
           Gi
            M withatotalvalueofmorethan$6:0                Delcribethegifts                                         Datesyougave       Value
           perperson                                                                                                tlle glfts


                                                                                                                                       $
          PersontoWhom YouGavetheGift
                                                                                                                                       $

          Number Street

          city                         State ZIPCode   ,

          Person'srelationshipto you

          Gi
           % withatotalvalueofmorethan$6Q0                 Desçribeth@glfts                                         Dates yougave      Value
          perperson                                                                                                 th* gi%

                                                                                                                                       $
          PersontoWhom YouGavetheGX                    ;
                                                                                                                                       $


          Number Street

          ciN                          state ZIPcode
          Person'srelationshipto you

 Offi
    cialForm 107                              StatementofFlnancialAffairsforlndlvidualsFilingforBankruptcy                                     Page6
               Case 6:19-bk-15290-WJ                               Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                          Desc
                                                                   Main Document    Page 43 of 55


    Debtor1                             '                                   V                                   Case number(ffknownl
                         FtrstName          MlddleName        LastName



     l4vW i
          thin                ars beforeyoufil
                                             edforbankruptcy,didyou give any gi
                                                                              M orcontributionswith atotalvalue ofmorethan$600toanyçharity?
                  No
          D Yes.Fillinthedetai
                             lsforeac.
                                     hgi
                                       ftorcontribution.
                   GiM orcontribuNons to charitie                      Descri- whatyou çontribtfted                                     Dateyou       Value
                   thattotalmorethan$6*                                                                                                 çontributed
              '

                                                                   !                                                                                  $
                                                                   2
                  Charity'sName                                    j
                                                                   (




                                                                   !
                  Number Street                                    @


                  City          State        ZlP Code              t....    ... ... .




        '.     .             ListCedain Losses

        15.W ithin 1yearbeforeyouflled forbankruptcy orsinceyoufiledforbankruptcy,didyouIoseanything becauseoftheft,fire,other
           disasterorgambling?
                    o
             D Yes.Fi
                    llinthedetails.
                   DescrlbAthe propertyyoulostand                          Describeany Insurance coverageforthe Ioss                    Dateofyour    Value ofproperty
                   how the Ioss ocçurred                                                                                                Ioss          Iost
                                                                           Indudetheamountthatinsurance hasN id.Listpending insurance
                                                                           claimsonIine 33ofScheduleAe '
                                                                                                       .Pmpedy.

                                                                                                                                                       $

'

        '.               Lis'Gertain Paym ents orTransfers
        16.W ithin1yearbeforeyoufiled forbankruptcy,did #ouoranyoneelse actin: onyourbehal       fpayortransferanypropertyto anyone
           you consulted aboutseeking bankruptcyorpreparing abankruptcy petition?
           Include a attorneys,bankruptcypetitionpreparers,orcreditcounselingagenciesforservicesrequiredinyourbankruptcy.
    l Nc
    l
    1 u vesF'
            i
            llinthedetai
                       ls.
                         .
                                                                                                                                                                         j
    ?                                                                      Descriptlonandvalueofanypropeo transferred                   Datepaymentor AmountofOyment     j
                                                                                                                                        transferwas
                   Person whowazPaid                                                                                                    rnade

                   Number street                                                                                                                      $                  $
                                                                                                                                                                         !
    l                                                                                                                                                                    l
    '
    !                                                                                                                                                 $                  l
    l                                                                                                                                                                    I
    i              city                          state   zlpcode


    j              Emai
                      lorwebsi
                             teaddress
                   PersonW hoMadethePayment,ifNotYou

    Off
      icialForm 107                                        StatementofFinanclalAffairsforIndi
                                                                                            viduals Filing forBankruptcy                                      page7
       Case 6:19-bk-15290-WJ                        Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                        Desc
                                                    Main Document    Page 44 of 55


Debtor1 l ( t' -
             FirstName     Mi*leName
                                                    '
                                                LastName
                                                                                              Case number(ifMnownl


                                                      Descriptionand valueofany propertytransferred                  Date paymentor Amountof
                                                                                                                     transferwasmade payment

        PersonW hoW asPafd
                                                                                                                                   $
        Number Street
                                                                                                                                   $


        City                    State    ZIPCode


        Emailorw'
                ebsiteaddress

        PersonWhoMadethePayment,#NotYou

 17.W i
      thin1yearbeforeyoufiled forbankruptcy,did you oranyoneel
                                                             seactingonyourbehal
                                                                               fpayortransferanypropertyto anyonewho
    promised to helpyou dealwlthyourcredi
                                        too orto makepaymentstoyourcreditoa?
    Do notindudeanypaymentortransferthatyou I
                                            istedonIine 16.

       No
    Q Yes.Filli
              nthedetai
                      ls.
                                                         Descriptionand valueofany propertytransferre                Date paymentor Amountofpayment
                                                                                                                     trans* rwas
                                                                                                                     made

                                                                                                                                      $
         Number Street                               .

                                                                                                                                      $
         City                   State    Z1PCode
 18.Within2yearsbeforeyoufiled forbankruptcy,did yousell,trade,orothe- ise transferanypropertyto anyone,otherthan property
    transferredinthe ordinarycourseofyourbusiness orfinantialaffairs?
    Incl
       udebothoutri
                  ghttransfersandtransfersmadeassecuri
                                                     ty(suchasthegrantingofasecuri
                                                                                 tyinterestormortgageonyourproperty).
    Donoti de gi
               ftsandtransfersthatyou havealreadyIi
                                                  sted onthisstatement.
         o
    Q Yes.Filinthedetails.
                                                         Descriptionandvalueofproperty         Desçribeanyproe rtyorpaymenl v eived       Datetransfer
                                                         transferred                          ordeba paid inexçhange                      was made

         PersonW hoReceivedTransfer

         Number Street



        city                    State    ZIP Code

         Person'srelationshiptoyou

         PersonW hoReceived'rransfer

         Number Btreet



         CiN                     State   ZIP Code
         Person's relationshiptoyou
OfficialForm 107                           StatementofFinanci
                                                            alAffairs forlndivldualsFilingforBankruptcy                                      page8
           Case 6:19-bk-15290-WJ                          Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                   Desc
                                                          Main Document    Page 45 of 55


Debtor1                     '
                            ..
                    FlrstName
                             ,
                             ..
                              ,   MlcklleName
                                                            k
                                                      LastName
                                                                                                 Casenumber(ifknown)



    lg.W ithin10yearsbeforeyoufiledforbankruptcy,didyoutransferanypropeo toaself-settledtrustorsimll
                                                                                                   ardevi
                                                                                                        ceofwhichyou
       areabe fici ary?(Theseareoftencall
                                        edasset-protectiondevi
                                                             ces.
                                                                j
            No
         Q Yes.Fi
                lli
                  nthedetail
                           s.
                                                            Descriptlon andvalueofthepropertytransferred                                    Date transfer
                                                                                                                                           wasmade

            Name oftrust
                                                                                                                                                             l

'
    '.     ; Lle C*/*111FInan@IaIA--nuntl,In*trum @ptè e *'D*pollt B@x@*,and @t*ra@@ UpI1*
    20.W ithin 1yearbeforeyoufiled forbankruptcy,wereanyfinancialaccountsorinstrumenl held inyournam e,orforyourbenefi
                                                                                                                     t,
       closed,sol d,moved,ortransferred?                                                                                                                    I
         Includechecking,savings,moneymarket,orotherflnancialaccounts;cedi
                                                                         ficatesofdeposit;sharesinbanks,credi
                                                                                                            tuni
                                                                                                               ons,                                         1
                                                                                                                                                            l
         broke            uses,pensionfunds,cooperatives,associations,and otherfinancialInstitutions.                                                       1
                                                                                                                                                            1
                                                                                                                                                            I
         QN
          ye
           osFillinthe details.
                 .                                                                                                                                          j
                                                                                                                                                            .
                                                                                                                                                              1
                                                             Last4dl
                                                                   gi
                                                                    eofacçountnumber T
                                                                                     Ins
                                                                                      ypteofaccountor
                                                                                         rument                     D
                                                                                                                    çla
                                                                                                                      xt
                                                                                                                       eed,
                                                                                                                         accoud,
                                                                                                                           lolntmoved,
                                                                                                                                was Gl Lastng
                                                                                                                                        oslbalor
                                                                                                                                              antcreanblf
                                                                                                                                                       efer
                                                                                                                                                         ore !i
                                                                                                                                                              '
                                                                                                                    ortransferred                           i
                                                                                                                                                            l
             NameofFlnanclallnstitution
                                                             xxxx.                          Yl
                                                                                             checki
                                                                                                  ng
                                                                                            U 'savings
                                                                                                                                        $                   1
                                                                                                                                                            l
                                                                                                                                                            '
             Number street
                                                                                            D-lMoneymarket                                                  j

             cw                       so. zIecou.
                                                                                            (
                                                                                            1
                                                                                            -
                                                                                            2oBr
                                                                                            o-'
                                                                                                okerage
                                                                                               tjjer
                                                                                                                                                            j
                                                                                                                                                            )
                                                                                                                                                            1
                                                                                                                                                            ji

                                                             XXXX-
                                                                                            U
                                                                                            -
                                                                                             ïl
                                                                                              checki
                                                                                                   ng                                   s                   l
                                                                                                                                                            j
             NameofFl
                    nancl
                        alI
                          nlti
                             tutlon                                                         Ulsavings                                                       q
             Numserstreet                                                                   b-l
                                                                                              Moneymarket
                                                                                            l
                                                                                            o'l
                                                                                            -
                                                                                            U'
                                                                                              srokeraqe
                                                                                              Other
                                                                                                                                                            l
                                                                                                                                                            i
                                                                                                                                                            j
          CKy            State ZIPCode                                                                                                                      1
    21.Doyo ow have,ordidyouhavewi thin1yearbeforeyoufiledforbankruptcy,anysafedepositboxorotherdeposi
                                                                                                     toryfor                                                l
         se rities,cash,orothervaluables?                                                                                                                   !
            No                                                                                                                                              I
                                                                                                                                                            i
         Q Yes.Filli
                   nthedetails.                                                                                                                             !
                                                                                                                                                            1
                                                            W hoelsebadatmesstoit?                      DescribetheGontents                    DoyouSNII    t
                                                                                                                                               havei
                                                                                                                                                   t?       l
                                                                                                                                               Q No         t
                                                                                                                                                            k
             NameofFlnanclalInltltutlon                     Narx
                                                                                                    ,
                                                                                                    y
                                                                                                                                               u ves        l
                                                                                                                                                            j

             Number Street                                  N
                                                                                                    i                                                       j
                                                                                                                                                            !
                                                             umberstreet                            :
                                                                                                                                                            1
                                                                                                                                                            '
                                                                                                                                                            j
                                                            Clty     State     ZIPCode
             Clty                     State     ZlPCode

OfficialForm 107                                  StatementofFinancialAffairsforIndividuals Filing forBankruptcy                              Page9
             Case 6:19-bk-15290-WJ                          Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                               Desc
                                                            Main Document    Page 46 of 55


Debtor1                     l
                    FirstName   Mi
                                 œ leName               LastName
                                                                                                           Case number(ifknownl


22.Hav oustored propertyin astorageunitorplace otherthanyourhomew ithin 1yearbeforeyouflled forbankruptcy?
      No
       Q Yes.Fillinthedetail
                           s.
                                                              W ho elsehasorhad accessto it?                      De crlbethe contenl             Do youstill
                                                                                                                                                  have it?

                                                                                                                                                  Q No
              Nameofstom geFaclllty                           Nagm                                                                                Q Yes
              Number Street                                   Number street

                                                              CKystate ZlPCode
              Clty                    State    ;IP Code

     ' .
      '    Id*nto Pxp*o Y@uH@ld orQlntrolerR m*@n@ EI*@
 23.DoyouhoI,orcontrolanypropertythatsomeoneelseowns?Includeanypropeo youborrowedfrom,arestoringfor,
           orho n trustforsom eone.
             No
           Q Yes.Fillinthedetail
                               s.
                                                             W hex isth@propedy?                                  Describethe property       Value
                                                                                                              1
                                                                                                              I                          '
              owneesNar
                      ne                                                                                      q
                                                                                                              '                              $
              Number Street                                 Number mreet                                      j
                                                                                                              j

                                                                                                              1
                                                            City                       State    Z1P Code      :
              Clty                    State    Z1PCode                                                        :
     '.       I       GIv@ D@t@II* AU M'Ellvlronm @ntllIne rmatl@n
 ForthepurposeofPart10,th@follow ing definitionsappl  y:
 w Envinm mentallaw meansany federal,state,orIocalstatuteorregulation concerningpollutlon,contamination,releasesof
   hazardous ortoxicsubstances,wastes,ormaterialintothe alr,I    and,soll,surfacewater,groundwater,orothermedium,
   includi ngstatutesorregulatlons controllingthecleanup ofthesesubstances,wastes,ormaterial  .
 K Sftemeans any Iocation,facility,orpropertyas defined underanyenvironmentallaw ,w hetheryou now ow n,operate,or
   utilize itorusedtoown,operate,orutilizeit,lncluding disposalsites.
 > Hazardousmaterlalmeans anythinganenvironmentallaw definesasa hazardouswaste,hazardous substance,toxic
   substance,hazardous m aterial,pollutant,contam inant,orsim ilarterm .
 Repod aIInotices,releases,and proceedingsthatyou know about,regardlessofwhentheyoccurred.
 '

 24.Hasany              ernmentalunl
                                   tnotifi
                                         edyou thatyoumaybe Iiableorpotentially IiableunderorinviolationofanenvironmentalIaw?

               o
           Q Yes.Fillinthedetail
                               s.
                                                             Governmentalunit                         Environmentallaw,ifyou know it     Dateofnotlce
                                                                                                  i


             Nafneofslte                                     Governmenl lunlt                     l
                                                                                                  t


             Number Street                                   Number Street

                                                             Clty               State ZlPCode

             Clty                 state       ZlPCode


Offici
     alForm 107                                  StatementofFinancialAffalrs forlndividuals FilingforBankruptcy                                  page'
                                                                                                                                                     jp
                Case 6:19-bk-15290-WJ                            Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                          Desc
                                                                 Main Document    Page 47 of 55

                                   ze -                      .


    Debtor1                                             -.'                                                  Case numbert/tknownl
                       FirstName     MiddleName          LastName



        25.Have you notified any governmentalunitofany release ofhazardous m aterial?
    i
                No
              Q Yes.Fillinthedetails.
                                                                 Gov@rnmentalunit                    EnvironmenklIaw,ifyou know it                       Dateofnotice
                                                                                                    l

                  Nameofslte                                     Govem mentalunit

                  Number Street                                  Number street




                  CKy                     State   ZlP Code

        26.Haveyou eenapartyinanyjudicialoradministrativeproceedingunderanyenvironmentalIaw?lncludesettlementsandorders.
                  o
              Q Yes.Fi
                     llinthedetail
                                 s.
                                                                                                                                                           status ofthe
                                                                     coud oragency                           Natureofthecase                               case

                 Casetitle
                                                                     CourtNarne
                                                                                                                                                          Q pending
                                                                                                                                                          Q onappeal
                                                                     Number Street                                                                        Q concluded
                 Casenumber                                          c                  sute zIpcode

         '.          @Iv@ D*1aI1* Au utY@M'Bullne g @rQ@I1Il- 1I*n* 1* A*y Bullne l
        27.W lthln4 years beforeyou fil
                                      edforbankruptcy,dIdyouowna businessorhaveanyofthefollowlng connectlonsto any business?
                 Q    Asoleproprietororself-employedinatrade,profession,orotheractivity,eitherfull-timeorpart-time
                 Q    A memberofalimitedIi abili
                                               tycompany(LLC)orIimitedIiabilitypartnership(LLP)
                 Q    A partnerinapartneohip
                 Q    Anofficer,diredor,ormanagin:executiveofacorporatlon
                 Q       ownerofatIeast5% ofthevotingorequltysecuritiesofacorporation
                 No.Noneoftheaboveapplies.Goto Part12.
'             Q Yes.checkaIIthatappl
                                   yaboveandfillinthedetailsbelow foreachbusiness.
                                                                     Descri- thenatureofthebusiness                          EmployerIdene cationnumber
                                                                                                                             DonotInclvdeSoçI.IS@cllritynumberorIMN.
                  BuslnellNafne                                  '
                                                                                                                              EIN:          -
                  Number Street                                                                          .               k
                                                                     Name ofaccountantorbx kkeeper                           Dates businessexisted
                                                                                                                         r
                                                                                                                              From               To
                  city                    state   ZIP code                                                               E
                                                                     Desçrlbeth* nature ofthe business                        EmployerIdentification number
                                                                                                                              Do notInclude SocialSe urity numberorIMN.
                  BuslnessName
                                                                 .                                                       ;
                                                                                                                         !
                                                                 ï                                                            EIN:          -.
                  Number Street
                                                                     Name ofaocountantorbookkeeper                            Dates business existed
                                                                 j                                                    ' 'i:
                                                                 f
                                                                 )                                                            From               To
                                                                 l
                  CW                      St'tp Z1PCode                                                                  '
    OflicialForm 107                                StatementofFinancialAffairsforIndividual
                                                                                           s Filing forBankruptcy                                            page11
           Case 6:19-bk-15290-WJ                        Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                       Desc
                                                        Main Document    Page 48 of 55


Debtor1                      >   '                 J                                              Casenumber(Jfxnown)
                 FirstName       MlddleName         LastName


                                                             Descri- the nature ofthe business                   Employerldentdscation num- r
                                                                                                                 Do notinclude SoclalSeçurity numberorIMN.
             BuslnelâName
                                                         )                                                   .                                               i
                                                                                                                 EIN:           -
             Number street                                   Nameofaçcountantorbookkeeper                        Dates business existe
                                                                                                             (
                                                                                                             i
                                                                                                             l
                                                         '
                                                         f                                                   l From                 To                       '
             cl
              ty                     sute zl
                                           Pcode         '                                                   j
                                                         l                                                   i

 2B.Within2yeao beforeyoufiled forbankruptcy,didyou gi
                                                     ve afinancialstatem enttoanyone aboutyourbusiness?Include aIIfinancial
    institutio ,creditors,orotherparties.
            No
         Q Yes.Fillinthedetailsbelow.
                                                             Date Issued


             Narne                                           MM ,oopvyyy


             Number street                                                                                                                                   j


             clty                    state    zIpcode




    '.
                 llgn B*low

          IhavereadtheanswersonthlsStatementofFinancialAffafrsandanyattachments,andIdeclareunderjenaltyofperjurythatthe
          answeo aretrueand correct.Iundeotandthatmaking afalsestatement concealing property,orobtainlng moneyorproperty byfraud
          in connectionwltha bankruptcycasecanresultInfinesupto $250,
                                                                    000,orImprisonmentforupto 20years,orboth.              .                                 i
                                                                                                                                                             l
          18U.S.C.ûj152,1341,1519,and3571.                                                                                                                   l
                                                                                                                                                             I
                                                                                                                                                             4

                                                                           x /s
            Sign       o Debtor1                                            Slgnatur: ofDebtor2

            Date         /9 /j                                               Date
          Di
           dyouattachadditionalpagestoYourStatementofHnancialAfa/rsforl
                                                                      ndWidualsF/lingforBankruptcy(Offici
                                                                                                        alForm 107)*
l            No
i Q Yes
'                                                                                                                                                            '
                                                                                                                                                             j
         Did   pay oragreeto paysomeone who i
                                            s notanattorneytohelp youfilloutbankruptcyforms?
                                                                                                                                                             j
                                                                                                                                                             j
                                                                                                                                                             '
                                                                                                                                                             I
            Nc                                                                                                                                               L
l
l
  Q Yes,Nameofperson                                                                                   .ADec
                                                                                                          ttachtheBankruptcyPetiti
                                                                                                             laration
                                                                                                                                 onPreparer'
                                                                                                                                           sNotice,
l                                                                                                                     t
                                                                                                                          andSignature(Offici
                                                                                                                                            alForm119).      j
                                                                                                                                                             i
                                                                                                                                                             ,



Offici
     alForm 107                                 StatementofFinancialAffalrsforIndi
                                                                                 viduals FllingforBankruptcy                                    Pzge 12
            Case 6:19-bk-15290-WJ                        Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                       Desc
                                                         Main Document    Page 49 of 55


                  :        . #   : #*   #      . *



                  FirstName                 Mlddl
                                                e Name           LastName
Debtor2
(Spouse,iffiling) FirstName                 Middl
                                                eName            LastName
UnitedstatesBankruptcycourtforthe:CentralDistrictofCali
                                                      fornia
case number                                                                                                              Q checki
                                                                                                                                fthi
                                                                                                                                   sisan
(Ifknown)                                                                                                                   amended fli
                                                                                                                                      ng


  O fflcialForm 108
  statem ent of Intention for Individuals Filing U nder C hapter V                                                                     l2/ls
  lfyouarean indivi
                  dualfiling underchapter7,you m ustf1lloutthisform if:
  * creditoo haveclaimssecuredbyyourpropeo ,or
  K you have leased personalpropertyandth@ Iease has notexpired.
  You mustfilethisform withth@ coud wi
                                     thin 30daysafteryouflleyourbankruptcy petitionorbythedate setforthe meeting ofcreditors,
  whicheverisearlier,unl
                       essthe coud extendsthetimeforcause.You mustalso send copi  estothe creditorsand lessoo you Iistontheform.
  Iftwomarriedpeoplear@fillngtogetherinajointcase,bothareequallyresponsibl
                                                                         eforsupplyingcorrectinformation.
  80th debtorsm ustslgn anddatetheform.
  Be ascom pleteand accurataas possible.Ifmorespace i
                                                    s needed,attach aseparatesheettothl
                                                                                      s form .On thetopofanyadditionalpages,
  write yourname andcase number(i
                                fknown).
     '.               kistYourCreditors W llo Have A cured Claims

    1.Foranycredi
                torsthatyouIi
                            stedinPad 1ofScheduleD:Cred/toreWhoHaveClaimsSecllredbyProperty(Offlci
                                                                                                 alForm 106D),fillinthe
          informatlon below.
           Identifythecreditorandthepropedythatiscollateral                 W hatdoyouIntendtodo withthepropedythat   Didyouclalm thepropedy
                                                                            seturesadebt?                             asexempton Schedulec?

          Ca
          nre
            pdei
               t:
                or'
                  s              A'                                         Q Surrendertheproperty.                   Q Nn
                                                                            Q Retainthepropertyandredeem it.          Q Yes
          Descriptionof                                                     Q Retainthepropertyandenterintoa
          propedy
          securingdebt:                                                       ReaffirmationAgreement.
                                                                            Q Retai
                                                                                  nthepropertyandIexplain):


          Credi
              tor's                                                         u surrendertheproperty.                   Q No
          n?me
            ':                                                              Q Retainthepropertyandredeem it.          Q Yes
          Descri
               ptionof                                                      Q Retainthepropertyandenterintoa
          proper
               inty
                  gdebt:                                                      Re&ffifmBtionXX OOrFIODf.
          Secur
                                                                            Q Retainthepropedyand(explain):

          Creditor's                                                        Q Surrenderthepropedy.
          nam e:
                                                                            Q Retainthepropertyandredeem it.
          Descriptionof
          property                                                          Q Retainthepropedyandenterintoa
          securingdebt:                                                       ReaMrmationAgreement.
                                                                            Q RetainthepropedyandIexplain):

          Credi
              tor'
                 s                                                          Q surrendertheproperty.                   Q No
          nam e:       '    '
                                                                            Q Retainthepropertyandredeem it.          Q Yes
          Descriptionof                                                     Q Retainthepropertyandenterintoa
          property                                                            R
          securingdebt:                                                        eamrmationAgreement.
                                                                            Q RetainthepropedyandIexplainl:

  Offi
     cialForm 108                             StatementofIntention forIndividuals Filing UnderChapter7                        page 1
          Case 6:19-bk-15290-WJ                  Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                           Desc
                                                 Main Document    Page 50 of 55

Debtor1                                                                            Case numberflfknownt
                FirstName      MddleName     LastName


  '.            ListYourUnexpired PersonalProperty Leases
  ForanyunexpiredpersonalpropertyIeasethatyouIi
                                              stedInScheduleG;ExecutoryContracl andUnexpfredLeases(OfficialForm 106G),
  fillinthe information below.Do notlistrealestateIeases.Unexpi-d leasesare Ieases thatarestillineffect;the Iease period hasnotyet
  ended.YoumayassumeanunexplredpersonalpropertyI
                                               easeI
                                                   fthetrusteedoesnotassumeit.11U.S.G.9365(p)(2).
       DescrlbeyourunexplredpersonalpropertyIeases                                                        W illtheIeasel>eassumed?

       Lessor'sname:                                                                                      Q No
                                                                                                          Q yes


       Lessor'sname:                                                                                      u xo
                                                                                                          Q Yes
       DescriptionofI
                    eased
       propedy:

       Lessor'sname:                                                                                      Q No
       Descripti
               onofI
                   eased                                                                                  Q Yes
       property:


                                                                                                          Q so
                                                                                                          Q Yes
       DescriptionofIeased
       property:


       Lessor'
             sname:                                                                                       Q sc
                                                                                                          Q Yes
       Description ofIeased
       property:

       Lessor'sname:                                                                                      Q No
                                                                                                          Q yes
       Descripti
               onofIeased
       property:



                                                                                                          u ves
       DescriptionofIeased
       propedy:


  '.
                lign Below


    Underpenaltyofperjury Idecl
                              arethatIhavein ' dmyintentionaboutanypropedyofmyestatethatsecuresadebtandany
    personalpropedythatIssubjecttoanun IredI
                                           ease

                                  .
                                      <                 #         &
       signa        ebor1                                   SignaturecfDebtor2

       DateMM        /V'?'t'
                   DD / 'm m
                                                            Dat
                                                              eMM I DD / N'Yn

OfficialForm 108                           Statementoflntenti
                                                            on forIndividuals Fi
                                                                               ling UnderChapter7                        Pa9e2
                Case 6:19-bk-15290-WJ                                 Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                 Desc
                                                                      Main Document    Page 51 of 55
                                                                                                     '


                         *     w @        # **       #       - *                                                e    @ * 4*   #     .' #   e   *#    :    . #
                                      '                                                                     @                 @#
        Debtor1                 .

                                    '
                                                 ,
                                                                            )'
        Debtor2
                         Fl
                          rstm/e                         Mi
                                                          GGl
                                                            eName            La/tName                           1.Thereisnopresumptionofabuse.
        (Spouse,iffiling) FirstName                      MkldleName          La<Name                     Q 2.Thecalculationtodetermineifapresumpti onof
                                                                                                             abuse applieswillbe made underChapter7
        Uni
          tedStatesBankruptcyCourtforthe:CentralDistri
                                                     ctOfCalifnrnia                                          MeansTestCalculation(Offi cialForm 122A-2).
        Casenumber                                                                                       Q 3.TheMeansTestdoesnotappl     ynowbecauseof
        (1fknown)                                                                                                   qualised mili
                                                                                                                                taryservicebutitcouldappl
                                                                                                                                                        yIater.


                                                                                                           Q checkifthi
                                                                                                                      sisan amendedfil
                                                                                                                                     ing

    O fficialForm 122A- 1
    c hapter 7 statem ent of Y our Current M onthly Incom e                                                                                                  42/4s
    Beascom pleteand accurateas possible.lftwomarrled people arefilingtogetber,bothareequall
                                                                                           y responsibleforbeing accurate.Ifmore
    spaceisneeded,attachaseparatesheettothisform.IncludetheIinenumbertowhichtheadditi
                                                                                    onalinformationapqli
                                                                                                       es.Onthetopofany
    addi
       tionalpages,writeyournameandcasenumber(i
                                              fknown).lfyoubelievethatyouareexemptedfrom apresumptlonofabusebecauseyou
    do nothave prlmarilyconsumerdebl orbecauseofqualifying mllitaryservice,compl
                                                                               ete and file StatementofExemption from Presumption of
    AbuseUnder#707(b)(2)(OfficialForm 122A-1Supp)withthisform.
'
         '.           Calcula'e YourçurrentMontbly Incom e
        1.W lla ' yourmarltaland filing status?Checkoneonl
                                                         y.
               Notmarried.FilloutColumnA,Iines2-11.                                                                                                                  l
              Q Marriedandyourspouseisfilingwithyou.FilloutbothCol
                                                                 umnsAandB,Ii
                                                                            nes2-11.                                                                                 j
              Q MarriedandyourspouseisNOTfilingwithyou.Youandyourspouseare:                                                                                          1
                 Q LivinginthesamehouseholdandarenotIegall    yseparated.Fi
                                                                          lloutbothCnlumnsAandB.Iines2-11.
                 Q Livi
                      ngseparatel yorareIegallyseparated.FilloutCol
                                                                  umnA,Iines2-11'
                                                                                ,donotflloutColumnB.Bychecki  ngthi
                                                                                                                  sbox,youdeclare
                   underpenaltyofperjurythatyouandyourspouseareI egall
                                                                     yseparatedundernonbankruptcylawthatappli
                                                                                                            esorthatyouandyour
                   spouseareIivingapartforreasonsthatdonotincludeevadi
                                                                     ngtheMeansTestrequirements.11U.S.C.5707(b)(7)(B).
              Fillintheaveragemonthlyincomethatyoureceivee,diffyro
              bankruptcycase.11U.S.C.â101(10A).Forexampl
                                                                  maIIso
                                                                 nuarefil
                                                                          urces,derlveddurlngthe6fullmonthsbeforeyou51
                                                                                                                     ethis
                                                                        ingonSeptember15,the6-mnnthperindwouldbeMarch1through
                                                                                                                                                                     (
                                                                                                                                                                     1
              August31.Ifthe amountofyourmonthlyi ncomeMari
                                                          ed duri
                                                                ngthe6 months,addtheincomeforaI   I6 monthsanddivi
                                                                                                                 dethetotalby6.
              Fillinthe result.D0noti
                                    ndude anyincomeamountmorethan once.Forexampl  e,ifbothspousesown thesame rentalpropedy,putthe
              i
              ncomefrom thatpropertyi nonecolumnonly.Ifyouhave nothingtorepod foranyIine,wri
                                                                                           te$0 i
                                                                                                nthespace.
                                                                                                           ColumnA                 Col
                                                                                                                                     umnB                            !
    )
    !                                                                                                      Debtor1                 DeNor2or                          j
                                                                                                                                                                     d
                                                                                                                                   non-flll
                                                                                                                                          ngspouse                   j
        2.Yourgrosswages,salary,tips,bonuses,overtime,andcommissions                                                1               .                                l
              (beforeaI
                      lpayrolldeductions).
        3.Alimonyandmaintenancepaymenl.D0noti
                                            ncl
                                              udepaymentsfromaspousei
                                                                    f
                                                                                                            $î.                     *                                !
                                                                                                                                                                     j
    l ColumnBi     sfi
                     lledin.                                                                                $                       $                                )
    1                                                                                                                                                                l
    I4.A1Iamountsfrom anysourcewhichareregularlypaidforhouseholdexpenses                                                                                             j
    !
    l foro
         fm
          yoa
            unournyma
                   our
                     rrideppeanddneenr,
                        ed            l,in
                                       me cle
                                         mb ur
                                             dsin
                                                og
                                                 fycohuir
                                                        ldho
                                                           su
                                                            us
                                                             pe
                                                              ph
                                                               oorl
                                                                  t
                                                                  d.,
                                                                    ln
                                                                     yc
                                                                      ol
                                                                       ud
                                                                       u eerp
                                                                        rd  ee
                                                                             gn
                                                                              ud
                                                                               la
                                                                                ernco,
                                                                                   tsnp
                                                                                      tr
                                                                                       ai
                                                                                        but
                                                                                        reni
                                                                                           o
                                                                                           tsn
                                                                                             ,s                                                                      l
                                                                                                                                                                     1
    l androommates.I
                   ncluderegularcontributionsfrom aspouseonl
                                                           yifColumnBi
                                                                     snot                                                                                            l
    i
    y         fill
                 ed in.Do noti
                             nclude paymentsynu I
                                                istedonIi
                                                        ne 3,                                               $                       $                                1
    l                                                                                                                                                                I
    l orfarm
    1
    , 5. Neti
            ncomefrom operating a business,profession, oebtor1                          Debtor2
                                                                                                                                                                     1
                                                                                                                                                                     ,
    $ Grossreceipts(beforeal
                           Ideducti
                                  ons)                                        $         $
    i
    .
    l Ordi
         naryandnecessar yoper
                             atingexpenses            -$
    j Netmonthlyincomefrom abusiness,profession,orfarm $
                                                                                        -$
                                                                                         $
                                                                                                  c opy
                                                                                                  jjeree    $
                                                                                                                     ,
                                                                                                                     .
                                                                                                                                    $                                )
                                                                                                                                                                     I
    ï
        6.Netincomefrom rentalandotherrealpropeo                             Debtor1    Debtor2
              Grd
              O oi
                 s
                 n
                 s
                 ar
                  eyca
                     en
                      i
                      p
                      dt
                       s
                       ne
                        (
                        b
                        cef
                          s
                          o
                          sr
                           e
                           af
                            a
                            yl
                             od
                              ped
                                r
                                a
                                ut
                                 c
                                 i
                                 nt
                                  i
                                  g
                                  on
                                   es
                                    x)
                                     penses                                 -.$ .
                                                                                -$                                                                                   l
                                                                                                  Copy
    l Netmonthl
              yincomefrnm rentalcrotherrealpropedy                            $         $         herep $                           $
        7. Interest,dividends,and royal
                                      ties                                                                  $            '          $

    OfficialForm 122A-1                                     Ghapter7 Statem entofYourCurrentM onthlylncome                                               Page 1
            Case 6:19-bk-15290-WJ                           Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                                                   Desc
                                                            Main Document    Page 52 of 55


Debtor1              '          -.                                                                           Case numberçitknownt
                      rstName        MldleName         LastName

                                                                                                               ColumnA
                                                                                                               Debtor1
                                                                                                                                      ColumnB
                                                                                                                                      Debtor2or
                                                                                                                                                                                 l
                                                                                                                                                                                 l
                                                                                                                                      non-flllngqpouse
 8. Unempl
         oymentcompensati
                        on                                                                                        $                     $
        Do notentertheamountifyou contendthattheamountreceivedwasabenefit
        undertheSocialSecuri
                           tyAct.Instead,I
                                         isti
                                            there:...............
                                                                ,,..,.......W
         67()rJ!tltl....................................................................... 19
         SD()rJr()tlri;1
                       )()tl1$(!.......................................................... lk
    9. Pensl  on orretlrementlncom*.D0noti                         nclude anyam ountreceivedthatwasa                    '
       benefi tunderthe Soci          alSecurityAct.                                                              $                     $
    1O.Incom efrom aIIothersources notlisted above.Specifythe source and amount.
       Dn nQtindudeanybenefi  tsrecei
                                    ved underthe SodalSecurityAd orpaymentsreceived
       asavidim ofawarcrime,a crimeagainsthumanity,orinternationalordomestic
       terrorism.I
                 fnecessary,Ii
                             stothersourcesonaseparate page and putthetotalbelow.
                                                                                                                  $ t                   $
                                                                                                               $                       $
          Totalamountsfrom separate pages,i
                                          fany.                                                               +$                      +$

    11.Calculateyourtotalcurrentmonthl
                                     y income.AddIi
                                                  nes2through 10foreach
          col
            umn.Thenaddt
                       hetot
                           alf
                             orCol
                                 umnAt
                                     nthet
                                         otalforCol
                                                  umnB.                                                           $              .   j+ y                =Ty
                                                                                                                                                           ollcurrent
                                                                                                                                                             monllyIncorne
     '.           Determine W betherthe Means TestApplies to You
:

    12.Calculateyourcurrentmonthly income fortheyear.Foll
                                                        ow these steps:
          12a. Copyyourtotalcurrentmonthl
                                        yincomefrom I
                                                    ine11.........................................................................CopyIine11hereV
                                                                                                                                                     -
                                                                                                                                                         -
                                                                                                                                                         5                   , )
                                                                                                                                                                             1 l
j
i                Mul
                   t
                   i
                   pl
                    yby12(
                         thenumberofmnnt
          12b. Theresultisyourannuali
                                       hsi
                                         nayear
                                              ).
                                    ncomeforthi
                                              spartoftheform.                                                                                   12b.( $ .
                                                                                                                                                         X12 - j
    13.Calculatethe medi
                       anfam ilyincome thatappl
                                              ies toyou.Fol
                                                          low thesesteps:

          Fi
           li
            nt
             hestatei
                    nwhi
                       chyouI
                            i
                            ve.                                          j -=j .jjj
                                                                                  y                                                                                              j
  Filinthenumberofpeopleinynurhousehold.             j
                                                     -
                                                     '
                                                     G =-
                                                                                                                                                                                  '
'                                                                           .

t Filinthemedianfamil    yincomeforyourstateandsizeofhousehold.........,
                                                                       ........................................................................13. $- '                          z''
l T of i
       nda Ii
            st ofap p l
                      icab
I instrudions forthis form
                           l
                           e med
                               ianin
                                   c ome am oun
                                              ts,go o
                                                    nli
                                                      ne usi
                                                           ng t
                                                              he  li
                                                                   n k  specisedintheseparate
l                           Thi
                              sli                     hebankruptcyclerkIsoffice.
                                stmayalsobeavailableatt
                                      .



'14.Howdothe'escompar
!                   op                                                                                                                                                           i
                                                                                                                                                                                 !
                                                                                                                                                                                 -
          14a.        ine12bisl
                              essthanorequaltoIi
                                               ne13.Onthetopofpage1,checkbox1,Thereisnoprestlmpt
                                                                                               ionofaôtze.                                                                       j
l
j                    Gotopart3.                                                                                                                                                  j
;         14bQ
             .       Line12bi
                            smorethanI
                                     ine13.Onthetopofpage1,checkbox2,Thepresumptionofabuseisdetermi
                                                                                                  nedbyForm 122A-2.                                                              l
l                    Gctcpart3andfiloutForm122A-2.                                                                                                                               j
                                                                                                                                                                                 l
                                                                                                                                                                                 !
l ''                 Yign ReI@W                                                                                                                                                  i
                     Bysigning here,Ideclare nderpenaltyof Jurythat e informationonthisstatem entand inanyattachmentsi
                                                                                                                     strueandcorrect.                                            !
1
-                                                                                                                                                                                j
I                                                  ,'                                                                                                                            j
j
j                -       si
                          gnatureo
                                 -foebtor1-------            -
                                                             '          '                              x                                                                         j
                                                                                                                                                                                 f
                                                                                                           signature ofnebtor2                                                   k
l
i                        Date         /$-
                                        c
                                        -./ .                                                              oate                                                                  I
                                                                                                                                                                                 i
!                               Mv lDD /vv v                                                                      MM loo lvvvv                                                   #
)                                                                                                                                                                                l
l                        I
                         fyoucheckedline14a,
j                                                doNOTfi
                                                       loutnrf
                                                             i
                                                             l
                                                             eForm122A-2.
                         Ifynuchecked Iine 14b,filloutForm 122A-2and fIe i
                                                                         twiththi
                                                                                sform.
                                                                                                                                                                                 j
                                                                                                                                                                                 '
Offici
     alForm 122A-1                                  Ghapter7StatementofYourCurrentMonthly lncome                                                               Page2
                    Case 6:19-bk-15290-WJ                               Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                   Desc
                                                                        Main Document    Page 53 of 55
                                   @     . #   @ :œ     :       . *


            Debtor1                     '        '
                                   FirstName                Mkl
                                                              dleName            La a e
            Debtor2
            (Spouse,iffiling) FirstName                     MkdleName            LastN e
                                                       e
            Uni
              tedStatesBankruptcyCoudforthe:                    J         istrictof        :
            Case number
            (1fknown)
                                                                                                          D Checkifthi
                                                                                                                     sisanamendedfl
                                                                                                                                  ing


        O fficialForm 122A- 1Supp
        m atem ent of Exem ption from Presum ption ofAbuse Under: 707(b)(2) 12ns
        Filethi
              ssupplementtogetherwi
                                  thCbapter7StatementofYourCllr-ntMonthlyIncome(OfficialForm 122A-1),ifyoubelievethatyouare
        exem ptedfrom a presumption ofabuse.Beascompleteand accurateas possible.Iftwo marrl
                                                                                          edpeople arefilingtogether,andanyofthe
        exclusions inthi
                       s statementappliesto onlyoneofyou,the otherpeoon should completeaseparate Form 122A-1 I
                                                                                                             fyou bellevethatthis I
                                                                                                                                  s
        requiredby11U.
                     S.G.j707(b)(2)(C).
'
        '
            .            Identify tlle Kind ofDebts You Have

    l1.Areyourdebu
    j personal,fami
                    primari
                          lycodns
                  ly,orhousehol
                                 umerdebts?consumerdebtsaredefinedins1te1nu.
                                                            -
                                purpose.'Makesurethatyouranswerisconsi
                                                                           s,c.5101(8)as'incurredbyani
                                                                          twiththeansweryougaveatIi
                                                                                                     ndi
                                                                                                       vidualpri
                                                                                                               marilyfora
                                                                                                   ne16oftheVoluntaryPetitionfor
    I Indivi
           dualsFili
                   ngforBankruptcyloffici
                                        alForm101).
    i
    k           Q No. G toForm 122A-1;onthetopofpage1ofthatform,checkbox1,Thereisnopresumptionofabuse,andsignPart3.Then                            j
                       bmitthissupplementwiththe signedForm 122A-1.
                . es.Go toPart2.
                                                                                                                                                   i
        '.
                         Determ ine W hetllerMilitary Service Provisions Apply to You
    j                                                                                                                                              '
    l2.Areyouadisabledveteran(asdefinedin38U.S.
    à                                         C,j3741(1))?
    l
    1    o Gctoline3..

    1 Q YesDidyou incurdebtsmostlywhileyouwereonactive dutyorwhileyouwereperforminga homelanddefenseactivity?
                         .                                                                                                                         !
    1                        10U.s.C.5101(d)(1)'
                                               ,32U.S.C.590141).
                             Q No.GotoIine3.                                                                                                       j
    j
    I                        QYes.G
                                  To
                                   he
                                    t
                                    o
                                    ns
                                     Fu
                                      ob
                                       rmi
                                         1
                                         t2
                                          th
                                           2i
                                            A
                                            s-
                                             s
                                             1
                                             u;
                                              p
                                              op
                                               n
                                               l
                                               et
                                                h
                                                met
                                                  no
                                                   tp
                                                    wo
                                                     i
                                                     t
                                                     f
                                                     hp
                                                      ta
                                                       hg
                                                        ees1
                                                           i
                                                           gn
                                                            oe
                                                             fd
                                                              thF
                                                                ao
                                                                 tr
                                                                  f
                                                                  m
                                                                  or
                                                                   m
                                                                   12
                                                                    ,c
                                                                     2h
                                                                      Ae1ck
                                                                          .b
                                                                           ox1,Ther
                                                                                  ei
                                                                                   snopresumpt
                                                                                           - i
                                                                                             onofabuse,andsi
                                                                                                           gnPar
                                                                                                               t3.                                 1
                                                                                                                                                   .
    l3.Arey orhaveyoubeenaReservistormemberoftheNationalGuard?                                                                                     1
                                                                                                                                                   '
    (
    .
        No                                                                                                                                         i
    i       CompleteForm 122A-1.Donotsubmi
                     .
                                          tthissuppl
                                                   ement.                                                                                          j
    l Q Yes.Wereyoucalledtnadivedutyordidyouperform ahomelanddefenseactivi
                                                                         ty?10U.
                                                                               S.C.j101(d)(1)'
                                                                                             ,32U.S.C.590141).                                     l
    l
    j             Q Nocom pleteForm 122A-1.Donotsubmitthissupplement.
                               .
                                                                                                                                                   l
    '

    l
                  Q Yes.Checkanyoneofthefoll
                                           owingcategoriesthatappl
                                                                 ies:                                                                              '
                                                                                                                                                   j
    l                    Q 90
                           Iwascall
                                  edtoactivedutyveafdu
                             daysand remainonacti
                                                    terSeptember11,2001,foratIeast
                                                      ty
                                                                                                   IfyoucheckedoneofthecategoriestotheI
                                                                                                                                      eftgoto      l
                                                                                                                                                   i
                                                                    .
                                                                                                   Fnrm 122A-1.Onthetopofpage1ofForm 122A-1,       I
    i
    !                    r-a                                                                       checkbox3,The MeansTestdoesnotapplynow,and      i
    i                    = Iwas call
                                   edtoactivedutyafterSeptember11,2001,foratI
                                                                            east                                                                   1
    '
    j
    i
                               90daysandwasrel
                           whichi
                                             easedfr
                                                   omacti
                                                        vedut
                                                            yon
                                sfewerthan540daysbeforeI5Iethi
                                                             sbankruptcycase.
                                                                                               ,   s
                                                                                                   j
                                                                                                   ui
                                                                                                    gr
                                                                                                     n
                                                                                                   Oft
                                                                                                      mPj
                                                                                                        a2
                                                                                                         rt
                                                                                                          23
                                                                                                           A.T
                                                                                                             j.
                                                                                                              hy
                                                                                                               eo
                                                                                                                nu
                                                                                                                 su
                                                                                                     idalForm 122A
                                                                                                                   ab
                                                                                                                    re
                                                                                                                     mn
                                                                                                                      i
                                                                                                                      t
                                                                                                                      ot
                                                                                                                       hr
                                                                                                                        i
                                                                                                                        s
                                                                                                                        eq
                                                                                                                         sui
                                                                                                                           p
                                                                                                                           r
                                                                                                                           e
                                                                                                                           pd
                                                                                                                            l
                                                                                                                            et
                                                                                                                             m
                                                                                                                             oe
                                                                                                                              f
                                                                                                                              i
                                                                                                                              n
                                                                                                                              lt
                                                                                                                               o
                                                                                                                               wui
                                                                                                                                 th
                                                                                                                                  tht
                                                                                                                                    e
                                                                                                                                    he
                                                                                                                                     re
                                                                                                                                      si
                                                                                                                                       g
                                                                                                                                       tn
                                                                                                                                        oe
                                                                                                                                         fd
    i                                                                                                            -
                                                                                                                     1duringtheexclusi
                                                                                                                                     onperi
                                                                                                                                          od.The   j
    l                    u Iam performingahomelanddefenseactlvityforatIeast90days.                                                                 1
    l                                                                                              excl
                                                                                                      usionperiodweansthetimeyouareonacsveduty     j
    j
    l                 Q                                                                            orareperformingahomelanddefenseacti
                                                                                                                                     vity,andfor   j
                               Iperformed ahomeland defense activityforatIeast90 days,             54cdaysafterward
    )                          endingon                ,whi
                                                          chisfewerthan540days                                      11U.
                                                                                                                     .
                                                                                                                       S.C.j707(b)(2)(D)(i).       '
                                                                                                                                                   j
    1                          beforeIfil
                                        ethisbankruptcycase                                        jfmtjrexcj
                                                                                                            usjcnperiodendsbeforeyourcasei
                                                                                                                                         sclosed, 1
    l
    I                                                            .                                 youmayhaveto5Ieanamendedform I
                                                                                                                                ater.              '
                                                                                                                                                   j
                                                                                                                                                   1
        Offi
           cialForm 122A-1Supp                        StatementofExemptionfrom PresumptionofAbuseUnderj707(b)(2)
     Case 6:19-bk-15290-WJ              Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11                             Desc
                                        Main Document    Page 54 of 55



Attorney orPady Name,Address,Telephone& FAX                    FOR COURT USE ONLY
Nos.,State BarNo.& Em ailAddr
                          C'b ess




4
y-s$
   -'jb'(
        Jj t)f,1'
   . .y y ,, ,yy




     Debtorls)appearingwithoutattorney
 EZIAttorneyforDebtor
                                    UNITED STATES BANKRUPTCY COURT                                                  ,     ..
                              CENTRAL DISTRICT OF CALIFORNIA - w.SELECT DIVISION..                                        7-
                                                                                                                          -


 Inre:                                                         CASE NO.:
                                                               CHAPTER:C-J
         (2               :-t.
                             7
                                                                           VERIFICATION OF MASTER
                                                                          M A ILING LIST O F CR EDITO RS
                                                                                     ILBR 1007-1(a)1


                                                  Debtoqs).

Pursuantto LBR 1007-1(a),the Debtor,orthe Debtor'sattorney ifapplicable,certifiesunder
penaltyofperjurythatthe mastermailinglistofcreditorsfiledinthisbankruptcycase,consistingof
 / sheetts)iscomplete,correct,andconsistentwiththeDebtor'sschedulesandI/weassumeaII
 t
responsibility forerrors and om issions.


Date:J/z./z,                                                   Signature ofDebtor1

Date:
                                                               Sinature ofDebtor2 (ointdebtor)(ifapplicable)
Date:                                                             /s
                                                               Signature ofAttorneyforDebtor(ifapplicable)

          Thi
            sform isoptional.I
                             thasbeenapproved foruseinthe Uni
                                                            ted States BankruptcyCourtforthe CentralDi
                                                                                                     strictofCal
                                                                                                               ifornia
 Decemberzols                                                                        F IOO7-I.MAILING-LIST-VERIFICATION
Case 6:19-bk-15290-WJ   Doc 1 Filed 06/18/19 Entered 06/18/19 11:41:11   Desc
                        Main Document    Page 55 of 55



                               CapitalBank NA
                           110 GibraltarRd ste 130
                             Horsham ,PA 19044

                           Credit M anagem ent Lp
                               P.O .Box 98872
                            Las Vegas,NV 89193

                              CreditOne Bank
                           6080 Tennyson Parkw ay
                               Plano,Tx 75024
                            Source M anagem ent
                                P.O.Box 4068
                            Greensboro,Nc 27407

                              Synb/careCredit
                               P.O .BOX 965036
                             O RLANDO,FL 32896

                           United Consum erFin Svc
                                865 Bassett Rd
                            W estlake,O H 44145
